Exhibit 10.1








--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT




among:




Immucor, Inc.,
a Georgia corporation;


and


Gen-Probe Incorporated,
a Delaware corporation


 

--------------------------------------------------------------------------------

 
Dated as of January 3, 2013
 

--------------------------------------------------------------------------------

 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement is entered into as of January 3, 2013, by and
among Immucor, Inc., a Georgia corporation (the “Purchaser”), and Gen-Probe
Incorporated, a Delaware corporation (the “Seller”).  Certain capitalized terms
used in this Agreement are defined on Exhibit A.


Recitals
 
Whereas, the Seller owns 100 shares of GPH Common Stock (the “GPH Shares”),
which constitutes all of the outstanding capital stock of GPH, and 18,190 shares
of GTI Common Stock (the “GTI Shares” and, together with the GPH Shares, the
“Shares”), which constitutes all of the outstanding capital stock of GTI; and
 
Whereas, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, the Shares on the terms and subject to the
conditions set forth herein.
 
Agreement
 
Now, Therefore, in consideration of the premises, and the covenants, promises,
representations and warranties set forth herein, and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
the parties), intending to be legally bound hereby, the parties agree as
follows:


SECTION 1.          Sale and Purchase of Shares
 
1.1           Sale and Purchase of Shares.  At the Closing, the Seller shall
sell, assign, transfer and deliver the Shares to the Purchaser, and the
Purchaser shall purchase the Shares, free and clear of any Encumbrances, from
the Seller, on the terms and subject to the conditions set forth in this
Agreement.
 
1.2           Purchase Price.  The aggregate purchase price payable by the
Purchaser for the Shares (the “Purchase Price”) shall be (i) US$85,000,000,
minus (ii) the Estimated Closing Date Indebtedness, minus (iii) the Estimated
Closing Date Transaction Expenses, plus (iv) the amount by which the Estimated
Closing Date Cash exceeds the Cash Target (if applicable) minus (v) the amount
by which the Cash Target exceeds the Estimated Closing Date Cash (if applicable)
(the aggregate amounts in the foregoing clauses (i) – (v) being referred to
herein as the “Closing Payment”), plus (vi) the Positive Working Capital
Adjustment (if any), minus (vii) the Negative Working Capital Adjustment (if
any), plus (viii) an additional amount upon the achievement of certain
milestones, as set forth in Section 1.6 below.  On the Closing Date, the
Purchaser shall deliver the Closing Payment, by wire transfer of immediately
available funds, to the account or accounts designated by the Seller prior to
Closing.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
1

--------------------------------------------------------------------------------

 
 
1.3           Net Working Capital Adjustment.
 
(a)           Not less than three (3) business days prior to the Closing Date
and in no event more than seven (7) business days prior to the Closing Date, the
Seller shall deliver to the Purchaser the Financial Statement Packet and a
written schedule (certified by the Seller’s chief financial officer) (the
“Estimated Closing Statement”) setting forth in reasonable detail the Seller’s
good faith estimate of (i) the Closing Date Working Capital (the “Estimated
Closing Date Working Capital”), (ii) the Closing Date Cash (the “Estimated
Closing Date Cash”), (iii) the Closing Date Indebtedness (the “Estimated Closing
Date Indebtedness”) and (iv) the Closing Date Transaction Expenses (the
“Estimated Closing Date Transaction Expenses”).  The Estimated Closing Statement
and the determinations and calculations contained therein (including the Closing
Date Working Capital) shall be calculated in accordance with the Accounting
Principles.  Upon the delivery of the Estimated Closing Statement, the Seller
will make available to the Purchaser and its Representatives the work papers and
other books and records used in preparing the Estimated Closing
Statement.  Prior to Closing, the Seller shall cooperate in good faith to answer
any questions and resolve any issues raised by the Purchaser and its
Representatives in connection with their review of the Estimated Closing
Statement.
 
(b)           Within ninety (90) calendar days following the Closing, the
Purchaser shall prepare and deliver to the Seller a written schedule (the
“Closing Statement”) setting forth in reasonable detail its calculation of the
(i) Closing Date Working Capital, (ii) the Closing Date Cash, (iii) the Closing
Date Indebtedness and (iv) the Closing Date Transaction Expenses.  Following the
Closing, the Purchaser shall provide the Seller and its Representatives
reasonable access, during regular business hours, in such a manner as to not
interfere with the normal operation of the Purchaser and its Affiliates, to the
(subject to the execution of customary work paper access letters, if requested)
work papers and books and records relating to the preparation of the Closing
Statement solely for the purpose of assisting the Seller in its review of the
Closing Statement and the calculations contained therein.  If the Seller
disagrees with the calculations in the Closing Statement, the Seller shall
notify the Purchaser of such disagreement in writing (the “Dispute Notice”)
within forty-five (45) days after delivery of the Closing Statement.  The
Dispute Notice must set forth in reasonable detail (i) any item on the Closing
Statement which the Seller believes has not been prepared in accordance with
this Agreement and the correct amount of such item and (ii) the Seller’s
alternative calculation of the Closing Date Working Capital, the Closing Date
Cash, the Closing Date Indebtedness and/or the Closing Date Transaction
Expenses, as the case may be.  Any item or amount that the Seller does not
dispute in reasonable detail in the Dispute Notice within such forty-five (45)
day period, shall be final, binding and conclusive for all purposes
hereunder.  In the event any such Dispute Notice is timely provided, the
Purchaser and the Seller shall use commercially reasonable efforts for a period
of fifteen (15) days (or such longer period as they may mutually agree) to
resolve any disagreements with respect to the calculations included in the
Closing Statement that were disputed in the Dispute Notice.  If, at the end of
such period, the Seller and the Representatives of the Purchaser remain unable
to resolve the dispute in its entirety, then the unresolved items and amounts
thereof in dispute shall be submitted to KPMG, LLP, or if such firm cannot or
does not accept such engagement, another nationally recognized independent
accounting firm, reasonably acceptable to the Purchaser and the Seller, which
shall not be the independent accountants of the Purchaser or the Seller (the
“Dispute Auditor”).  The Dispute Auditor shall determine, based solely on the
provisions of this Section 1.3 and the written presentations by the Seller and
the Purchaser, and not by independent review, only those items and amounts that
remain then in dispute as set forth in the Dispute Notice in reasonable
detail.  The Dispute Auditor’s determination of the Closing Date Working
Capital, the Closing Date Cash, the Closing Date Indebtedness and/or the Closing
Date Transaction Expenses, as applicable, shall be made within forty-five (45)
days after the dispute is submitted for its determination and shall be set forth
in a written statement delivered to the Seller and the Purchaser.  A judgment of
a court of competent jurisdiction selected pursuant to Section 9.6 hereof may be
entered upon the Dispute Auditor’s determination.  The Dispute Auditor shall
have exclusive jurisdiction over, and resorting to the Dispute Auditor as
provided in this Section 1.3(b) shall be the only recourse and remedy of the
parties against one another with respect to those items and amounts that remain
in dispute within the scope of the third immediately preceding sentence of this
Section 1.3(b). The Dispute Auditor shall allocate its fees and expenses between
the Purchaser and the Seller according to the degree to which the positions of
the respective parties are not accepted by the Dispute Auditor.  By way of
illustration, (i) if Purchaser’s calculations would have resulted in a
$1,000,000 net payment to Purchaser, and the Seller’s calculations would have
resulted in a $1,000,000 net payment to the Seller and the Dispute Auditor’s
final determination results an in aggregate net payment of $500,000 to the
Seller, then the Purchaser and the Seller shall pay 75% and 25%, respectively,
of such fees and expenses and (ii) if each of such parties’ calculation differs
from the Dispute Auditor’s calculation by $1,000,000, the Purchaser and the
Seller shall split such fees and expenses evenly.  In no event shall the
decision of the Dispute Auditor assign a value to any item greater than the
greatest value for such item claimed by either the Purchaser or the Seller or
lesser than the smallest value for such item claimed by either the Purchaser or
the Seller.  Any determinations made by the Dispute Auditor pursuant to this
Section 1.3 shall be final, non-appealable and binding on the parties hereto,
absent manifest error, gross negligence or fraud.  The date on which the Closing
Date Working Capital, the Closing Date Cash, the Closing Date Indebtedness and
the Closing Date Transaction Expenses are finally determined in accordance with
this Section 1.3(b) is hereinafter referred to as the “Determination Date.”
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
2

--------------------------------------------------------------------------------

 
 
(c)           “Adjustment Amount” means the net amount, which may be positive or
negative, equal to:  (i) the Positive Working Capital Adjustment (expressed as a
positive number) or  the Negative Working Capital Adjustment (expressed as a
negative number), as applicable, in each case as finally determined in
accordance with Section 1.3(b), plus (ii) (a) the amount of the Closing Date
Cash (as finally determined in accordance with Section 1.3(b)), minus (b) the
Estimated Closing Date Cash; plus (iii) (a) the Estimated Closing Date
Indebtedness minus (b) the amount of Closing Date Indebtedness (as finally
determined in accordance with Section 1.3(b)); plus (iv) (a) the Estimated
Closing Date Transaction Expenses minus (b) the amount of Closing Date
Transaction Expenses (as finally determined in accordance with Section
1.3(b)).  If the Adjustment Amount is a positive number, then the Purchase Price
shall be increased by the Adjustment Amount, and if the Adjustment Amount is a
negative number, the Purchase Price shall be decreased by the absolute value of
the Adjustment Amount.  If the Adjustment Amount is a positive number, then
within five (5) business days after the Determination Date, the Purchaser shall
pay the Adjustment Amount to the Seller.  If the Adjustment Amount is a negative
number, then within five (5) business days after the Determination Date, the
Seller shall pay the absolute value of the Adjustment Amount to the Purchaser.
 
1.4           Closing. The closing of the sale of the Shares to the Purchaser
(the “Closing”) will take place at the offices of the Purchaser at 10:00 a.m.
(California time), on the date that is two business days following the
satisfaction or waiver of the last to be satisfied or waived of those conditions
set forth in Section 5 of this Agreement (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to the satisfaction
or waiver of such conditions), or at such other time and place as shall be
agreed upon by the Purchaser and the Seller.  For purposes of this Agreement,
“Closing Date” means the date as of which the Closing takes place.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
3

--------------------------------------------------------------------------------

 
 
1.5           Closing Deliveries.
 
(a)           At the Closing, the Seller shall deliver or shall have delivered
to the Purchaser:
 
(i)           the stock certificates representing the Shares and, to the extent
they are certificated as of the date of this Agreement, the Equity Interests of
each other Acquired Company, duly endorsed (or accompanied by duly executed
stock powers);
 
(ii)           the third-party consents and Contract assignments listed in Part
1.5(a)(ii) of the Disclosure Schedule, which consents and assignments shall be
in full force and effect and in form and substance reasonably acceptable to the
Purchaser;
 
(iii)           the Sublease Agreement, duly executed by Gen-Probe GTI
Diagnostics, Inc. and Prodesse, Inc.;
 
(iv)           evidence reasonably satisfactory to the Purchaser that those
assets identified on Part 1.5(a)(iv) have been transferred to an Acquired
Company prior to Closing;
 
(v)           a certificate dated as of the Closing Date, signed by an executive
officer of Seller certifying that the conditions set forth in Section 5.2(a),
Section 5.2(b) and Section 5.2(c) have been satisfied;
 
(vi)           certificates of good standing (or the equivalent thereof, if
applicable), dated not more than ten (10) business days prior to the Closing
Date with respect to the Seller and each of the Acquired Companies (other than
GTI Diagnostics GmbH and Gen-Probe GTI Diagnostics K.K.) issued by the presiding
Governmental Body of the jurisdiction in which each entity was formed;
 
(vii)           a certification to the effect that the Shares do not constitute
“U.S. real property interests” within the meaning of Code Section 897(c)(1) that
meets the requirements of Treasury Regulations Section 1.1445-2(c)(3) and a
notice form that meets the requirements of Treasury Regulations Section
1.897-2(h)(2), along with written authorization for the Purchaser to deliver
such notice form to the Internal Revenue Service on behalf of the Seller upon
Closing;
 
(viii)           evidence reasonably satisfactory to the Purchaser that (A) the
Acquired Companies have been released from the guarantees under the Credit and
Guaranty Agreement dated August 1, 2012 by and among Hologic, Inc., the
guarantors party thereto (including certain of the Acquired Companies) and
Goldman Sachs Bank USA and (B) all liens, mortgages and security interests
securing indebtedness under the Loan Documents have been released solely with
respect to the Shares and the properties and assets of the Acquired Companies;
and
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
4

--------------------------------------------------------------------------------

 
 
(ix)           written resignations of all officers and directors of the
Acquired Companies, effective as of the Closing.
 
(b)                  At the Closing, the Purchaser shall deliver or shall have
delivered to the Seller:
 
(i)            the Closing Payment in accordance with Section 1.2; and
 
(ii)           a certificate dated as of the Closing Date, signed by an
executive officer of the Purchaser certifying as to the conditions set forth in
Section 5.3(a) and Section 5.3(b).
 
1.6           Performance Payments.
 
(a)           Following the Closing and as additional consideration for the
Shares, the Seller shall be entitled to receive from the Purchaser (subject to
the terms and conditions set forth in this Section 1.6) additional amounts based
on the Acquired Companies’ performance during (i) the twelve-month period ending
December 31, 2012 (the “First Performance Period”) and (ii) the twelve-month
period ending December 31, 2013 (the “Second Performance Period”, and together
with the First Performance Period, the “Performance Periods”).  The amount (if
any) paid with respect to (A) the First Performance Period (the “First
Performance Payment”) and (B) the Second Performance Period (the “Second
Performance Payment”, and together with the First Performance Payment, the
“Performance Payments”) shall each be determined in accordance with this Section
1.6 and shall be paid to the Seller pursuant to the terms of Section 1.6(c)
below.
 
(b)           The amount of the Performance Payments shall be determined as set
forth in this Section 1.6(b).
 
(i)            If the Revenue during the First Performance Period (including any
Revenue for the period prior to Closing) is (A) [*****], the First Performance
Payment will be [*****], or (B) [*****], the First Performance Payment will be
[*****].
 
(ii)           If the Revenue during the Second Performance Period is (A)
[*****], the Second Performance Payment will be [*****], or (B) [*****], the
Second Performance Payment will be $10,000,000 less the amount paid pursuant to
Section 1.6(b)(i) (if any).
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
5

--------------------------------------------------------------------------------

 
 
(c)           On or before (i) the later of (A) March 31, 2013 and (B)
forty-five (45) calendar days following the Closing Date (with respect to the
First Performance Period), (ii) March 31, 2014 (with respect to the Second
Performance Period) and (iii) sixty (60) days following the consummation of a
Divestiture, if applicable, the Purchaser shall deliver to the Seller a
calculation setting forth in reasonable detail in light of the facts then known
the Revenue for the First Performance Period (the “2012 Revenue Statement”), the
Revenue for the Second Performance Period (the “2013 Revenue Statement”), or the
Revenue for the portion of the applicable Performance Period through the date of
Divestiture (the “Divestiture Revenue Statement”), in each case, listing Revenue
by country, by month and, if applicable, listing additions to and deductions
from Revenue, by country, by month and by category (in accordance with the
definition of Revenue) and listing the Currency Conversion Rates used in each
case.  Following the delivery of the 2012 Revenue Statement, the 2013 Revenue
Statement or, if applicable, the Divestiture Revenue Statement, the Purchaser
shall provide the Seller and its Representatives reasonable access, during
regular business hours, in such a manner not to interfere with the normal
operations of the Purchaser and its Affiliates, to the (subject to the execution
of customary work paper access letters, if requested) work papers and the books
and records relating to the preparation of the 2012 Revenue Statement, the 2013
Revenue Statement or, as applicable, the Divestiture Revenue Statement, solely
for purposes of assisting the Seller in its review, as applicable, of the 2012
Revenue Statement, the 2013 Revenue Statement or the Divestiture Revenue
Statement.  Not later than forty-five (45) days after the date on which the
Purchaser delivers the 2012 Revenue Statement, the 2013 Revenue Statement or, if
applicable, the Divestiture Revenue Statement to the Seller (as applicable, the
“Lapse Date”), the Seller shall have the right to dispute, as applicable, any
part of the 2012 Revenue Statement, the 2013 Revenue Statement or the
Divestiture Revenue Statement by delivering a written notice to that effect to
the Purchaser (a “Statement Dispute Notice”).  Any Statement Dispute Notice must
set forth in reasonable detail (in light of the facts then known to the Seller)
the nature and amount of any proposed revisions to, as applicable, the 2012
Revenue Statement, the 2013 Revenue Statement or the Divestiture Revenue
Statement, including for each item in dispute, in light of the facts then known
to the Seller, Seller’s basis for so disputing and Seller’s alternative
calculation of the disputed amounts, together in each case with reasonable
detailed supporting documentation.  Any item or amount that the Seller does not
dispute in reasonable detail in light of the facts then known to the Seller in a
Statement Dispute Notice by the applicable Lapse Date shall be final, binding
and conclusive for all purposes hereunder.  If on or prior to the applicable
Lapse Date, (1) the Seller notifies the Purchaser that it has no objections to,
as applicable, the 2012 Revenue Statement, the 2013 Revenue Statement or the
Divestiture Revenue Statement or (2) the Seller fails to deliver a Statement
Dispute Notice by the applicable Lapse Date, then the 2012 Revenue Statement,
2013 Revenue Statement or the Divestiture Revenue Statement, as applicable,
shall be deemed, on the date of such notification (in the case of (1) above) or
on the Lapse Date (in the case of (2) above), to have been finally determined
for purposes of this Agreement.  If the Seller delivers the Statement Dispute
Notice, prepared in accordance with this Section 1.6(c), on or prior to the
applicable Lapse Date, then the Seller and the authorized Representatives of the
Purchaser shall promptly meet and use commercially reasonable efforts for a
period of fifteen (15) days (or such longer period that the parties may mutually
agree) to resolve the disputed item(s) and negotiate a final determination
thereof.  In the event that, on the date that is fifteen (15) days following the
date on which the Seller delivered the applicable Statement Dispute Notice, the
Seller and the authorized Representatives of the Purchaser remain unable to
resolve the dispute, the dispute may be submitted to the Dispute Auditor by
either party.  The Dispute Auditor shall determine, based solely on the
provisions of this Section 1.6(c) and the presentations by the Seller and the
Purchaser, and not by independent review, only those issues that remain then in
dispute as set forth in the Statement Dispute Notice prepared and delivered in
accordance with this Section 1.6(c).  The Dispute Auditor’s determination, which
shall include its determination of the 2012 Revenue and/or the 2013 Revenue, as
applicable, to the extent such items are disputed, shall be made within
forty-five (45) days after the dispute is submitted for its determination and
shall be set forth in a written statement delivered to the Seller and the
Purchaser.  A judgment of a court of competent jurisdiction selected pursuant to
Section 9.6 hereof may be entered upon the Dispute Auditor’s determination.  The
Dispute Auditor shall have exclusive jurisdiction over, and resorting to the
Dispute Auditor as provided in this Section 1.6(c) shall be the only recourse
and remedy of the parties against one another with respect to those issues that
remain in dispute within the scope of the third immediately proceeding sentence
of this Section 1.6(c).  The fees and expenses of the Dispute Auditor shall be
borne by (i) the Purchaser if the Dispute Auditor determines that the applicable
Performance Payment is due and payable to the Seller and (ii) the Seller if the
Dispute Auditor determines that the applicable Performance Payment is not due
and payable to the Seller.  Any determinations made by the Dispute Auditor
pursuant to this Section 1.6(c) shall be final, non-appealable and binding on
the parties hereto, absent manifest error, gross negligence or fraud.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
6

--------------------------------------------------------------------------------

 
 
(d)           The Purchaser shall cause to be prepared and delivered to the
Seller a statement (the “Interim Revenue Statement”) with respect to the five
month period ending on  May 31, 2013 setting forth a calculation of Revenue for
such period by country, by month and, if applicable, additions to and deductions
from Revenue, by country, by month and by category (in accordance with the
definition of Revenue), and setting forth the Currency Conversion Rates used in
each case.  The Interim Revenue Statement shall be delivered no later than
August 31, 2013.  The Interim Revenue Statement shall be solely for information
purposes and shall have no force or effect with respect to the 2013 Revenue
Statement or any Divestiture Revenue Statement, including any adjustments made
to the 2013 Revenue Statement or any Divestiture Revenue Statement that would
alter the calculations set forth in the Interim Revenue Statement.  Seller shall
not have any right to object to or dispute any part of the Interim Revenue
Statement, provided, however, that such lack of right to object to or dispute
any part of the Interim Revenue Statement shall not affect in any way the right
of the Seller to object to the 2013 Revenue Statement or any Divestiture Revenue
Statement as provided in Section 1.6(c) above.
 
(e)           In the event that  prior to December 31, 2013, the Purchaser, or
any Affiliate of the Purchaser, or any of their respective partners, members or
shareholders, consummate, or cause to be consummated, a transaction or series of
related transactions (other than a public offering of Equity Interests of the
Purchaser or its direct or indirect parents) pursuant to which (x) all or
substantially all of the assets of the Acquired Companies are sold or
transferred to a non-Affiliate of the Purchaser, or (y) a non-Affiliate of the
Purchaser acquires directly or indirectly, a majority of the Equity Interests of
the Acquired Companies (whether by merger, consolidation, or acquisition of
Equity Interests of the Acquired Companies or otherwise) (each, a
“Divestiture”), then Revenue shall be calculated as follows:
 
(i)            If consummation of the Divestiture occurs on or prior to December
31, 2012, then (A) [*****].
 
(ii)           If the consummation of the Divestiture occurs after December 31,
2012 and prior to December 31, 2013, then Revenue as calculated [*****].
 
(f)           During the period from the Closing until the date of the final
determination of whether any Second Performance Payment is payable to the
Seller, the Purchaser shall maintain books and records relating to Revenues that
are true, accurate and complete in all material respects.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
7

--------------------------------------------------------------------------------

 
 
(g)           If any Performance Payment is determined to be payable pursuant to
this Section 1.6, then promptly, and in any event no later than ten (10)
business days after the final determination of such Performance Payment, the
Purchaser shall pay such Performance Payment to the Seller by wire transfer of
immediately available funds to an account specified by Seller.
 
(h)           The right of the Seller to receive any Performance Payment (i) is
solely a contractual right and is not a security for purposes of any federal or
state securities laws (and shall confer upon the Seller only the rights of a
general unsecured creditor under applicable state law); (ii) will not be
represented by any form of certificate or instrument; (iii) does not give the
Seller any dividend rights, voting rights, liquidation rights, preemptive rights
or other rights common to holders of the Purchaser’s equity interests; (iv) is
not redeemable; and (v) may not be sold, assigned, gifted, conveyed, transferred
or otherwise disposed of (a “Transfer”) (and any Transfer in violation of this
Section 1.6(h) shall be null and void).  Notwithstanding the foregoing, the
Seller may transfer its rights to receive any Performance Payment to any
Affiliate or to any Person who purchases all or substantially all of the assets
of the Seller or a majority of the equity interests of the Seller (whether by
merger, consolidation, acquisition of equity interests or otherwise) and nothing
herein shall limit the Seller’s ability to pledge such rights to any creditor
who has a security interest in all or substantially all of the Seller’s assets.
 
1.7           Withholding.  Purchaser (and its agents) will be entitled to
deduct and withhold from any amounts payable pursuant to this Agreement any
withholding Taxes or other amounts required under the Code or any applicable
Legal Requirement to be deducted and withheld. To the extent that any such
amounts are so deducted or withheld, such amounts will be treated for all
purposes of this Agreement as having been paid to the Person in respect of which
such deduction and withholding was made. If the Purchaser or its agent withholds
any such Taxes or other amounts as set forth in this Section 1.7, then the
Purchaser shall as soon as practicable, provide such Person with written
documentation evidencing the actual payment of such amounts by or on behalf of
the Purchaser to the applicable Governmental Body.
 
SECTION 2.          REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller represents and warrants, to the Purchaser Indemnitees, as follows:
 
2.1           Due Organization, Good Standing and Corporate Power; Subsidiaries;
Etc.
 
(a)           Part 2.1(a) of the Disclosure Schedule lists a complete
description for each of the Acquired Companies of its name, its form of
organization, its jurisdiction of organization and each other jurisdiction in
which it is authorized to do business, and its tax classification for federal
income tax purposes. The Seller and each of the Acquired Companies are entities
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, with the requisite corporate, partnership or
similar power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform its obligations under their respective Contracts, including
the execution, delivery and performance of each Ancillary Agreement, as
applicable. Since December 15, 2010 and, to the Seller’s Knowledge, on and prior
to December 15, 2010, the Acquired Companies have never conducted any business
under or otherwise used, for any purpose or in any jurisdiction, any fictitious
name, assumed name, trade name or other name, other than as set forth in Part
2.1(a) of the Disclosure Schedule. Each of the Acquired Companies is duly
qualified, authorized, registered or licensed to do business and is in good
standing under the laws of every jurisdiction in which either the ownership or
use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification, authorization, registration or
licensure, except where the failure to be so qualified or licensed or to be in
good standing would not be a Material Adverse Effect on the Acquired Companies.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
8

--------------------------------------------------------------------------------

 
 
(b)           Part 2.1(b) of the Disclosure Schedule accurately sets forth
(i) the names of the members of each of the Acquired Companies’ boards of
directors (or other similar governing body), (ii) the names of the members of
each committee of each of the Acquired Companies’ board of directors, and
(iii) the names and titles of each of the Acquired Companies’ officers.
 
(c)           Except as set forth in Part 2.1(c) of the Disclosure Schedule, the
Acquired Companies do not own, directly or indirectly, any capital stock or
other equity, securities or interests in any Entity.  Since December 15, 2010
and, to the Seller’s Knowledge, on and prior to December 15, 2010, none of the
Acquired Companies has agreed or is obligated to make any future investment in
or capital contribution to any Entity.  Since December 15, 2010 and, to the
Seller’s Knowledge, on and prior to December 15, 2010, neither the Acquired
Companies nor any of their stockholders has ever approved, or commenced any
proceeding or made any election contemplating, the dissolution or liquidation of
any of the Acquired Companies or the winding up or cessation of any of the
Acquired Companies’ business or affairs.
 
(d)           Each Ancillary Agreement to which any Acquired Company is, or will
be at Closing, a party (i) has been (or, in the case of Ancillary Agreements to
be entered into at Closing, will be when executed and delivered) duly executed
and delivered by each Acquired Company that is, or will be at Closing, a party
thereto and (ii) is (or in the case of Ancillary Agreements to be entered into
at the Closing, will be when executed and delivered) a legal, valid and binding
obligation of each such Acquired Company, enforceable against each such Acquired
Company in accordance with its terms.
 
2.2           Certificate of Incorporation and Bylaws.
 
(a)           The Seller has made available to the Purchaser accurate and
complete copies of:
 
(i)           each of the Seller’s and the Acquired Companies’ certificate of
incorporation and bylaws, including all amendments thereto, or similar
organizational documents (the “Organizational Documents”); and
 
(ii)           the stock records of each of the Acquired Companies.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
9

--------------------------------------------------------------------------------

 
 
(b)           The minute books and other records of the meetings and other
proceedings (including any actions taken by written consent or otherwise without
a meeting) of the stockholders of each of the Acquired Companies, the board of
directors (or other similar governing body) of each of the Acquired Companies
and all committees of the board of directors (or other similar governing body)
of each of the Acquired Companies, in each case as made available to the
Purchaser, are true, correct and complete in all material respects.  Since
January 1, 2012, the stockholders and the boards of directors of the Acquired
Companies have not approved or authorized any material actions not reflected in
such minutes and other records made available to the Purchaser.
 
(c)           None of the Acquired Companies is in violation of any of the
provisions of its Organizational Documents and no event has occurred, and no
condition or circumstance exists, that would reasonably be expected (with or
without notice or lapse of time) to constitute or result in such a violation.
 
(d)           Except as set forth in Part 2.2 of the Disclosure Schedule, the
books of account and stock records of each of the Acquired Companies are
accurate, up to date and complete in all material respects.  Except as set forth
in Part 2.2 of the Disclosure Schedule, each of the Acquired Companies has in
place, and each of the Acquired Companies has since December 15, 2010 had in
place, an adequate system of internal controls over financial reporting, which
provides reasonable assurance that (i) such Acquired Company’s transactions are
executed with management's authorization; (ii) such Acquired Company’s
transactions are recorded to permit preparation of such Acquired Company’s
financial statements and to maintain accountability for such Acquired Company’s
assets; (iii) access to such Acquired Company’s assets is permitted only in
accordance with management's authorization; and (iv) accounts, notes and other
receivables and inventory are recorded accurately, and proper and adequate
procedures are implemented with regard to the attempt to collect accounts, notes
and other receivables on a current and timely basis.
 
2.3           Capitalization, Etc.
 
(a)           The authorized capital stock and issued and outstanding shares of
each of the Acquired Companies is set forth in Part 2.3(a) of the Disclosure
Schedule.  The rights, restrictions, privileges and preferences of such capital
stock are as stated in the Acquired Companies’ Organizational Documents that
were made available to the Purchaser.  Except as set forth in Part 2.3(a) of the
Disclosure Schedule, the Seller has good and valid title to the Shares free and
clear of any Encumbrances.
 
(b)           All of the Equity Interests in any of the Acquired Companies (i)
have been duly authorized and validly issued, (ii) are fully paid and
non-assessable, and (iii) have been issued in full compliance with all
applicable securities laws and other applicable Legal Requirements. The Seller
has made available to the Purchaser accurate and complete copies of the stock
certificates evidencing the Shares.
 
(c)           Except as set forth in Part 2.3(c) of the Disclosure Schedule,
there is no  (i) outstanding capital stock or other security subscription,
option, call, warrant or right (whether or not currently exercisable) to acquire
any Equity Interests in any of the Acquired Companies; (ii) outstanding
security, instrument or obligation that is or may become convertible into or
exchangeable for any Equity Interests in any of the Acquired Companies; (iii)
Contract (other than this Agreement) under which the Seller or any Acquired
Companies are or may become obligated to sell or otherwise issue any Equity
Interests in any of the Acquired Companies; or (iv) condition or circumstance
that may reasonably be expected to give rise to the assertion of a claim by any
Person to the effect that such Person is entitled to acquire or receive any
Equity Interests in any of the Acquired Companies.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
10

--------------------------------------------------------------------------------

 
 
(d)           Except as set forth in Part 2.3(d) of the Disclosure Schedule: (i)
none of the Equity Interests in any of the Acquired Companies are entitled or
subject to any preemptive right, right of first refusal, right of participation,
or any similar right; and (ii) there is no Contract relating to the voting or
registration of, or restricting any Person from purchasing, selling, pledging or
otherwise disposing of (or granting any option or similar right with respect
to), any Equity Interests in any of the Acquired Companies.  No Equity Interests
in any of the Acquired Companies are reserved for future issuances.
 
(e)           GPH owns 100% of the outstanding Equity Interests of Gen-Probe
Transplant Diagnostics, Inc. Gen-Probe Transplant Diagnostics, Inc. owns 100% of
the outstanding Equity Interests of Gen-Probe Belgium BVBA.
 
(f)           GTI owns 100% of the outstanding Equity Interests of Gen-Probe GTI
Diagnostics, Inc. Gen-Probe GTI Diagnostics, Inc. owns 100% of the outstanding
Equity Interests of GTI Diagnostics GmbH and Gen-Probe GTI Diagnostics KK.
 
(g)           Since December 15, 2010, the Acquired Companies have not
repurchased, redeemed or otherwise reacquired any Equity Interests in any of the
Acquired Companies.  All Equity Interests reacquired by the applicable Acquired
Company at any time were acquired in full compliance with applicable provisions
of all applicable Legal Requirements.
 
(h)           The Acquired Companies’ Indebtedness as of November 24, 2012 is
set forth on Part 2.3(h) of the Disclosure Schedule.
 
2.4           Financial Statements.
 
(a)           Part 2.4(a) of the Disclosure Schedule sets forth copies of the
following financial statements (collectively, the “Company Financial
Statements”): (i) the unaudited consolidated balance sheet of the Acquired
Companies as of December 31, 2011 (the “Year-End Balance Sheet”), and the
related unaudited consolidated statement of income of the Acquired Companies for
the year then ended; and (ii) the unaudited consolidated balance sheet of the
Acquired Companies as of June 30, 2012 (the “Unaudited Interim Balance Sheet”),
and the related unaudited consolidated statement of income of the Acquired
Companies for the period then ended.
 
(b)           Except as set forth in Part 2.4(b) of the Disclosure Schedule, the
Company Financial Statements were prepared in accordance with the books and
records of the Acquired Companies and present fairly in all material respects
the consolidated financial position and results of operations of the Acquired
Companies as of the respective dates and during the periods thereof. Except as
set forth in Part 2.4(b) of the Disclosure Schedule, the Company Financial
Statements have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered (except that the Company Financial
Statements do not contain footnotes and normal year-end adjustments, the effect
of which will not, individually or in the aggregate, be materially adverse).
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
11

--------------------------------------------------------------------------------

 
 
2.5           Absence of Changes. Except for the Transactions contemplated by
this Agreement or set forth in Part 2.5 of the Disclosure Schedule, since the
date of the Year-End Balance Sheet through the date of this Agreement:
 
(a)           the businesses of the Acquired Companies have been conducted in
the Ordinary Course of Business in all material respects and no Acquired Company
has (i) taken any action that would have, or failed to take any action the
failure of which would have, violated the provisions of Section 4.2(a) – (z) if
such provisions had been in effect at all times since the date of the Year-End
Balance Sheet or (ii) suffered any loss, damage, destruction or eminent domain
taking, whether or not covered by insurance, with respect to any of its material
assets or the Business; and
 
(b)           there has not been any Material Adverse Effect on the Acquired
Companies or the Business.
 
2.6           Assets.
 
(a)           Title to Assets.  Each of the Acquired Companies owns, and has
good, valid and marketable title to, or in the case of leased property has a
valid leasehold interest in, all of the properties, rights and assets owned by
it, whether real or personal, tangible or intangible (but excluding the
Intellectual Property Rights), including: (i) all assets reflected on the
Unaudited Interim Balance Sheet (except for inventory sold by the Acquired
Companies since the date of the Unaudited Interim Balance Sheet in the Ordinary
Course of Business and Intellectual Property Rights); (ii) all assets acquired
by the Acquired Companies since the date of the Unaudited Interim Balance Sheet
(except for inventory sold by the Acquired Companies since such date in the
Ordinary Course of Business and Intellectual Property Rights); and (iii) all
other assets reflected in the Acquired Companies’ books and records as being
owned by any of the Acquired Companies (except for Intellectual Property
Rights).  Except as set forth in Part 2.6(a) of the Disclosure Schedule, all of
said assets are owned by the Acquired Companies free and clear of any
Encumbrances, except for Permitted Encumbrances.
 
(b)           Sufficiency of Assets.  Except as set forth in Part 2.6(b) of the
Disclosure Schedule, other than the Shared Assets and Shared Services, the
properties and assets of the Acquired Companies, together with the services and
benefits to be provided to Purchaser under the Transition Services Agreement,
comprise all of the material assets, properties (other than Intellectual
Property Rights) and rights of every type and description, whether real or
personal, tangible or intangible that are necessary to the conduct of the
Business as conducted by Seller and its Affiliates in the Ordinary Course of
Business and are adequate to conduct the Business in Ordinary Course of Business
following the Closing in the same manner in which it is conducted by the Seller
and its Affiliates in the Ordinary Course of Business.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
12

--------------------------------------------------------------------------------

 
 
2.7           Bank Accounts.  Part 2.7 of the Disclosure Schedule sets forth an
accurate and complete list of (a) each bank, savings and loan or similar
financial institution with which an Acquired Company has an account or safety
deposit box or other similar arrangement, any numbers or other identifying codes
of such accounts, the purpose of such accounts and safety deposit boxes or such
other arrangements maintained by an Acquired Company thereat and (b) the names
of all Persons authorized to draw on any such account or to have access to any
such safety deposit box facility or such other arrangement.
 
2.8           Receivables.  All accounts receivable, notes receivable and other
receivables of the Acquired Companies reflected on the Unaudited Interim Balance
Sheet and all such receivables arising after such date and on or prior to the
Closing Date that will be reflected in the Closing Statement (a) represent valid
obligations of customers of the Acquired Companies arising from bona fide
transactions entered into in the Ordinary Course of Business and (b) are current
and collectible in full, except to the extent otherwise reserved on the books
and records of the Acquired Companies as made available to the Purchaser and/or
reflected in the Estimated Closing Statement.
 
2.9           Inventory.    Except as set forth in Part 2.9 of the Disclosure
Schedule, all of the Acquired Companies’ existing inventory (including all
inventory that is reflected on the Unaudited Interim Balance Sheet and that has
not been disposed of by the Acquired Companies since the date of the Unaudited
Interim Balance Sheet): (a) is of such quality and quantity as to be usable and
saleable by the Acquired Companies in the Ordinary Course of Business, subject
to appropriate and adequate allowances reflected on the Acquired Companies’
books and records as of the date of the Unaudited Interim Balance Sheet for
obsolete, excess, slow-moving and other irregular items and (b) has been priced
at the lower of cost or market value in accordance with GAAP. The inventory
levels maintained by the Acquired Companies (i) are not excessive in light of
the Acquired Companies' normal operating requirements, and (ii) are sufficient
for the conduct of the Acquired Companies' operations in the Ordinary Course of
Business. Except as disclosed in Part 2.9 of the Disclosure Schedule, since the
date of the Unaudited Interim Balance Sheet, the Acquired Companies have not
experienced any material delays, individually and in the aggregate, in
fulfillment or liabilities as a result of insufficient inventory.
 
2.10           Equipment, Etc.  All items of equipment and other tangible assets
owned by or leased to the Acquired Companies and material to the Business as
currently conducted (a) are adequate for the uses to which they are being put,
(b) are, structurally sound, free of defects and deficiencies and in good
condition and repair (ordinary wear and tear excepted and subject to routine
maintenance, repair and replacement in the Ordinary Course of Business) and (c)
have been maintained in all material respects in accordance with normal industry
practice.
 
2.11           Real Property.  The Acquired Companies do not own any real
property, and do not have any interest in real property, except for (i) the
leasehold interests created under the leases and subleases, and (ii) any
interests created under the licenses and other Contracts, each as more
particularly identified in Part 2.11 of the Disclosure Schedule (each referred
to herein as a “Real Property Lease” and collectively referred to herein as the
“Real Property Leases”).  Part 2.11 of the Disclosure Schedule (a) identifies
each Contract for real property leased, subleased, licensed or with respect to
which a right to use or occupy has been granted to or by any Acquired Company
(each a “Leased Real Property” and collectively, the “Leased Real Properties”),
(b) identifies the addresses of each such Leased Real Property, (c) specifies
the legal name of each of the parties to each such Real Property Lease and (d)
identifies any and all amendments, modifications and supplements to each Real
Property Lease.  All of the Leased Real Properties are supplied with utilities
and other services necessary for the operation of the Business.  Except as
described in Part 2.11 of the Disclosure Schedule, there are no written or oral
subleases, licenses, concessions, occupancy agreements or other contracts
granting to any other Person the right of use or occupancy of any Leased Real
Property.  Except as set forth in Part 2.11 of the Disclosure Schedule, no
Acquired Company has received written notice of (i) default, or intention to
terminate or not renew, any Real Property Lease  or (ii)  any eminent domain,
condemnation or similar proceeding pending or threatened, against all or any
portion of any Leased Real Property.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
13

--------------------------------------------------------------------------------

 
 
2.12        Intellectual Property.
 
(a)           Part 2.12(a) of the Disclosure Schedule accurately identifies
(i) each item of Registered IP in which the Acquired Companies have or purport
to have an ownership interest of any nature and the nature of the ownership
interest (e.g. exclusively, jointly with another Person, or otherwise); (ii) the
jurisdiction in which such item of Registered IP has been registered or filed
and the applicable registration or serial number; and (iii) any other Person
that has an ownership interest in such item of Registered IP and the nature of
such ownership interest.
 
(b)           Part 2.12(b) of the Disclosure Schedule lists (i) all Intellectual
Property Rights or Intellectual Property licensed to the Acquired Companies
which is material to the operation of the Business (“In-Licensed IP”), other
than COTS Software, (ii) the corresponding Contract or Contracts pursuant to
which the In-Licensed IP is licensed to the Acquired Companies and (iii) whether
the license or licenses granted to the Acquired Companies for the In-Licensed IP
is exclusive or nonexclusive.
 
(c)           Part 2.12(c) of the Disclosure Schedule accurately identifies each
Contract pursuant to which any Person (other than the Acquired Companies) has
been granted any license under, or otherwise has received or acquired any right
(whether or not currently exercisable) or interest in, any Company IP.  Except
as otherwise set forth in Part 2.12(c) of the Disclosure Schedule, the Acquired
Companies are not bound by, and no Company IP is subject to, any Contract
containing any covenant or other provision that materially limits or restricts
the ability of the Acquired Companies to use, exploit, assert, or enforce any
Company IP anywhere in the world.  Except as otherwise set forth in Part 2.12(c)
of the Disclosure Schedule, no royalties or other payments relating to the use
of Intellectual Property Rights or Intellectual Property are payable by the
Acquired Companies to any Person with respect to commercialization of any
products presently sold or the development of any products currently under
development by the Acquired Companies.
 
(d)           Except as set forth in Part 2.12(d) of the Disclosure Schedule,
the Acquired Companies exclusively own all right, title, and interest to and in
the Company IP (other than Intellectual Property Rights exclusively licensed to
the Acquired Companies, as identified in Part 2.12(b) of the Disclosure
Schedule) free and clear of any Encumbrances, other than the terms of Contracts
for the in-license or out-license of Company IP identified in Part 2.12(b) and
Part 2.12(c) of the Disclosure Schedule.  The Owned Company IP together with the
Intellectual Property Rights licensed to the Acquired Companies and any
Intellectual Property Rights included in the Assigned Affiliate Contracts,
constitute all of the Intellectual Property Rights owned, controlled or licensed
by the Acquired Companies (or, in the case of the Assigned Affiliate Contracts,
controlled or licensed by the Acquired Companies and used by the Acquired
Companies) that are used or exploited in the Business as currently conducted.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
14

--------------------------------------------------------------------------------

 
 
(e)           Except as set forth in Part 2.12(e) of the Disclosure Schedule, to
the Seller’s Knowledge, no Person has infringed, misappropriated, or otherwise
violated, and no Person is currently infringing, misappropriating, or otherwise
violating, any Owned Company IP.  Neither the Seller nor any Acquired Company
has sent any notice to or asserted or threatened any Proceeding against any
Person relating to infringement, misappropriation, dilution, validity,
inventorship, scope, use, or ownership of any Owned Company IP.  Neither the
Seller nor any Acquired Company has received any notice or written claim
challenging the validity, enforceability, scope, use or ownership of any Owned
Company IP.
 
(f)           Except as set forth in Part 2.12(f) of the Disclosure Schedule,
neither the execution, delivery, or performance of this Agreement nor the
consummation of any of the Transactions will, with or without notice or lapse of
time, result in, or give any other Person the right or option to cause or
declare, (i) a loss of, or Encumbrance on, any Company IP; (ii) a breach of or
default under any Company IP Contract; (iii) the release, disclosure, or
delivery of any Company IP by or to any escrow agent or other Person; (iv) the
grant, assignment, or transfer to any other Person of any license or other right
or interest under, to, or in any of the Company IP; or (v) any modification or
adverse change in any rights under any Company IP Contract.
 
(g)           Since December 15, 2010 and, to the Seller’s Knowledge, in the
period between January 1, 2008 and December 15, 2010, the conduct of the
Business by the Acquired Companies has not infringed (directly, contributorily,
by inducement, or otherwise), misappropriated, or otherwise violated or made
unlawful use of any valid Intellectual Property Right of any other
Person.  Except as set forth in Part 2.12(g) of the Disclosure Schedule, since
December 15, 2010 and, to the Seller’s Knowledge, in the period between January
1, 2008 and December 15, 2010, neither the Seller nor any Acquired Company has
received any notice or written claim threatening or asserting any infringement,
or misappropriation, dilution, or other violation of Intellectual Property
Rights by any of the Acquired Companies, or offering to license to any of the
Acquired Companies any Intellectual Property Rights regarding the Business. To
the Seller’s Knowledge, no Owned Company IP is being disclosed, used, or
enforced by the Seller or any Acquired Company in any manner that would
reasonably be expected to result in the abandonment, cancellation, or
unenforceability of any such Owned Company IP.  To the Seller’s Knowledge, the
manufacture, use, sale, offer for sale, and import in or into the U.S. and
Europe of the Pipeline Products would not, if such Pipeline Products were
commercialized in the U.S. or European Union as of the date hereof, infringe any
claim in a U.S. or European patent or application that is issued, granted or
allowed as of the date hereof and has not been found invalid by a court of
competent jurisdiction.
 
(h)           Part 2.12(h) of the Disclosure Schedule sets forth a true,
complete and correct list of all Company Domain Names.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
15

--------------------------------------------------------------------------------

 
 
(i)           Except as set forth in Part 2.12(i) of the Disclosure Schedule,
the Acquired Companies own, have all title to, and otherwise have rights to use,
sell, and transfer all software used in the Company Products currently sold by
the Acquired Companies (or being developed by the Acquired Companies) (the
“Software”); the Acquired Companies possess or control the source code, object
code and documentation for all Software owned by the Acquired Companies; no
Person other than the Acquired Companies has any ownership right or interest in
or with respect to any Software owned by the Acquired Companies; the Seller and
the Acquired Companies have disclosed source code to Software owned by the
Acquired Companies (or Software licensed to the Acquired Companies) to Persons
other than the Seller and the Acquired Companies only pursuant to written
confidentiality terms that reasonably protect the Acquired Companies' rights in
such Software; no Software owned by the Acquired Companies is subject to any
obligation that would require the Seller or any Acquired Company to divulge to
any person any source code or trade secret that is part of any Software.
 
(j)           The Seller and the Acquired Companies have taken commercially
reasonable steps to protect the Acquired Companies' trade secrets that are
material to the Business.
 
(k)           The Acquired Companies have entered into written agreements with
each employee who is or was involved in the creation or development of Company
IP requiring each such employee to assign Intellectual Property Rights in their
work product developed or created in the course of their employment by the
Acquired Companies to the Acquired Companies, and requiring them not to
improperly disclose or use trade secret or confidential information of the
Acquired Companies; the Seller and Acquired Companies have not disclosed to any
Person (other than the Seller and the Acquired Companies) any material trade
secret used in a Company Product or the manufacture or use thereof other than
pursuant to written confidentiality and non-use agreements.
 
(l)           The Seller and the Acquired Companies maintain policies and
procedures regarding data security, data protection and privacy with respect to
data of the Acquired Companies that are commercially reasonable and data
protection authorizations required by such policies and procedures are in place;
to the Seller’s Knowledge, there has been no material security breach relating
to, or any material violation of, any security, data protection, or privacy
policy involving data of the Acquired Companies; and to the Seller’s Knowledge,
there has been no material unauthorized access or material unauthorized use of,
any third party data by any Acquired Company, including any data obtained from
customers which any Acquired Company is obligated to maintain in confidence, or
the personally identifiable information of any natural persons.
 
2.13        Shared Services and Assets.
 
(a)             Part 2.13 of the Disclosure Schedule lists and provides a
summary of the material support services (i) provided by the Seller or any of
its Affiliates (other than the Acquired Companies) to the Acquired Companies and
the Business, and (ii) provided by the Acquired Companies to the Seller or any
of its Affiliates (the “Shared Services”).
 
(b)           Part 2.13 of the Disclosure Schedule lists and provides a summary
of the material assets (i) provided by the Seller or any of its Affiliates
(other than the Acquired Companies) to the Acquired Companies and the Business
and (ii) provided by the Acquired Companies to the Seller or any of its
Affiliates (the “Shared Assets”).
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
16

--------------------------------------------------------------------------------

 
 
2.14        Contracts.
 
(a)           Part 2.14 of the Disclosure Schedule identifies, as of the date of
this Agreement, the following Company Contracts (in each case, excluding
purchase orders entered into in the Ordinary Course of Business which provide
for annual payments to or by the Acquired Companies of less than $50,000 or
aggregate payments to or by the Acquired Companies of less than $100,000,
collectively, the “Material Contracts”):
 
(i)            each Company Contract for the purchase, sale, construction,
repair or maintenance of inventory, raw materials, commodities, supplies, goods,
products, equipment or other property, or for the furnishing or receipt of
services, in each case, the performance of which will extend over a period of
more than one year and which provides for (or would be reasonably expected to
involve) annual payments to or by Acquired Companies in excess of $50,000 or
aggregate payments to or by Acquired Companies in excess of $100,000;
 
(ii)           each Company Contract with a Major Customer, Major Distributor or
a Major Supplier;
 
(iii)          each Company Contract (A) pursuant to which an Acquired Company
sources all or a majority of a particular product that is material to the
Business, taken as a whole, from one Person and/or such Person’s Affiliates
(i.e., a “sole-source” supply Contract) or (B) pursuant to which the Company or
its Subsidiaries grants any one  Person and/or such Person’s Affiliates the
exclusive right to be the sole acquiror of a Company Product;
 
(iv)          each Company Employee Agreement;
 
(v)           each Company Contract that is a collective bargaining or other
agreement with a labor union or works council or other employee representative;
 
(vi)          each Company Contract relating to the acquisition, transfer, use,
development, sharing or license of any technology or any Intellectual Property
or Intellectual Property Rights (other than any COTS Software), which is
material to the operation of the Acquired Companies’ business;
 
(vii)         each Company Contract imposing any material restriction on any of
the Acquired Companies’ right or ability to (A)  compete with any other Person,
(B)  acquire any product or other asset or any services from any other Person,
to sell any product or other asset to, or perform any services for, any other
Person or to transact business or deal in any other manner with any other
Person, (C) develop or distribute any technology, (D) solicit employees or
customers or (E) otherwise materially limit or restrict the Acquired Companies
from engaging in any business (including the Business) or other activity in any
jurisdiction;
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
17

--------------------------------------------------------------------------------

 
 
(viii)       each Company Contract creating or involving any agency
relationship, distribution arrangement or franchise relationship;
 
(ix)          each Company Contract relating to the creation of any Encumbrance
with respect to any  material asset of the Acquired Companies;
 
(x)           each Company Contract involving or incorporating any guaranty, any
pledge, any performance or completion bond, or any surety arrangement;
 
(xi)          each Company Contract creating or relating to any collaboration or
joint venture or any sharing of technology, revenues, profits, losses, costs or
Liabilities, including Company Contracts involving investments by the Acquired
Companies in, or loans by the Acquired Companies to, any other Entity, which is
material to the operation of the Acquired Companies;
 
(xii)         each Company Contract relating to the purchase or sale of any
product or other asset by or to, or the performance of any services by or for,
or otherwise involving as a counterparty, any Related Party;
 
(xiii)        each Company Contract relating to Indebtedness for borrowed money;
 
(xiv)        each Company Contract that was entered into outside the Ordinary
Course of Business having a value in excess of $50,000 in the aggregate;
 
(xv)         each Company Contract providing for the acquisition or disposition
of any Equity Interests;
 
(xvi)        each Company Contract entered into after December 15, 2010 and, to
the Seller’s Knowledge, within the three years prior thereto, relating to the
acquisition or disposition of (A) any material asset outside of the Ordinary
Course of Business, (B) any business or (C) any other Entity, pursuant to which
the Acquired Companies are subject to continuing indemnification obligations,
rights or other covenants;
 
(xvii)       each written Company Contract for Shared Services or Shared Assets,
and each Commingled Contract;
 
(xviii)      each Company Contract under which one or more Acquired Companies
and the Seller and one or more of its Affiliates (other than the Acquired
Companies) (i) acquire products or other Business assets, (ii) sell products or
other Business assets or (iii) share obligations or liabilities (other than
employee benefit and similar plans);
 
(xix)         each Company Contract relating to or consisting of a partnership,
limited liability company or joint venture agreement;
 
(xx)          each Company Contract entered into outside the Ordinary Course of
Business for the deferred purchase price of property goods or services, in each
case with aggregate payments in excess of $50,000;
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
18

--------------------------------------------------------------------------------

 
 
(xxi)         the Real Property Leases;
 
(xxii)        each Company Contract for capital expenditures or the acquisition
or construction of fixed assets requiring the payment by the Acquired Companies
of an amount in excess of $50,000;
 
(xxiii)       each Company Contract granting any Person a lien on  assets of the
Acquired Companies; and
 
(xxiv)       each Company Contract that is material to the operation of the
Acquired Companies’ business and has a term of more than sixty (60) days and
that may not be terminated by the Acquired Companies, as applicable, (without
penalty) within sixty (60) days after the delivery of a termination notice by
the Acquired Companies, as applicable.
 
(b)           The Seller has made available to the Purchaser accurate and
complete copies (subject to, in some cases, necessary redactions of price and
counterparty) of all written Material Contracts, including all amendments
thereto (other than purchase orders issued or received in the Ordinary Course of
Business). Except as set forth in Part 2.14(b)(i) of the Disclosure Schedule,
there are no Material Contracts that are not in written form, and the parties to
and material terms of all non-written Material Contracts are listed in
reasonable detail in Part 2.14(b)(i) of the Disclosure Schedule. Except as set
forth in Part 2.14(b)(ii) of the Disclosure Schedule, each Material Contract is
valid and in full force and effect, is enforceable by the Acquired Companies in
accordance with its terms, subject to (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief and other equitable
remedies.  Except as set forth in Part 2.14(b)(ii) of the Disclosure Schedule,
the consummation of the Transactions will not  result in any payment or payments
becoming due from any of the Acquired Companies or the Purchaser to any Person
under any Material Contract or give any Person the right to terminate, not
renew, or alter the provisions of any Material Contract.
 
(c)           Except as set forth in Part 2.14(c) of the Disclosure Schedule,
the Acquired Companies, as applicable, have not in any material respect violated
or breached, or committed any default under, any Material Contract, and, to the
Seller's Knowledge, no other Person has in any material respect violated or
breached, or committed any default under, any Material Contract.
 
(d)           Except as set forth in Part 2.14(d) of the Disclosure Schedule, to
the Seller’s Knowledge, no event has occurred, and no circumstance or condition
exists, that (with or without notice or lapse of time) will, or would reasonably
be expected to, (i) result in a material violation or breach of any Material
Contract, (ii) give any Person the right to declare a default or exercise any
remedy under any Material Contract, (iii) give any Person the right to
accelerate the maturity or performance of any Material Contract, or (iv) give
any Person the right to cancel, terminate, not renew or modify any Material
Contract.
 
(e)           None of the Acquired Companies has waived or, to the Seller’s
Knowledge, failed to enforce, any of its material rights under any Material
Contract.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
19

--------------------------------------------------------------------------------

 
 
(f)           Part 2.14(f) of the Disclosure Schedule provides an accurate and
complete list of (i) all Consents required under any Company Contract to
consummate the Transactions and (ii) all assignments necessary to transfer
Contracts to which Seller or any of its Affiliates (other than the Acquired
Companies) is a party and that primarily relate to the Business to the Acquired
Companies in connection with the Closing (the “Assigned Affiliate Contracts”).
 
(g)           Part 2.14(g) of the Disclosure Schedule identifies and provides a
brief description of each proposed Material Contract (other than purchase orders
issued or received in the Ordinary Course of Business) involving amounts in
excess of $50,000 annually or $100,000 in the aggregate as to which any written
bid, offer, award, proposal, term sheet or similar document has been submitted
or received by any of the Acquired Companies and which remains under
consideration by any of the Acquired Companies to or from third parties or with
respect to which any of the Acquired Companies is currently negotiating.
 
2.15        Liabilities.  The Acquired Companies do not have any material
accrued, contingent or other Liabilities of any nature, either matured or
unmatured (whether or not required by GAAP to be reflected or reserved against
on a consolidated balance sheet of the Acquired Companies), except for: (a)
Liabilities identified in the Unaudited Interim Balance Sheet; (b) Liabilities
that have been incurred by the Acquired Companies in the Ordinary Course of
Business since the date of the Unaudited Interim Balance Sheet; (c) performance
obligations arising in the Ordinary Course of Business under the Acquired
Companies’ Contracts; (d) Liabilities incurred in connection with this
Agreement; (e) the Liabilities identified in Part 2.15 of the Disclosure
Schedule; or (f) [*****].
 
2.16        Compliance With Legal Requirements.  
 
(a)           Except as otherwise disclosed in Part 2.16 of the Disclosure
Schedule, no Acquired Company is in any material respect, in breach or violation
of, or default under, and no Acquired Company has been since December 31, 2011,
in any material respect, in breach or violation of, or default under, any Legal
Requirement applicable to the Acquired Companies.
 
(b)           Except as otherwise disclosed in Part 2.16 of the Disclosure
Schedule, no Acquired Company nor, to the Seller’s Knowledge, any director,
officer, employee, agent, or affiliate thereof, has taken any action or been
alleged to have taken any action that would constitute a violation by such
Person of the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations promulgated thereunder (the “FCPA”) or any other applicable
anti-bribery or anti-corruption Legal Requirement, including making use of the
mails or any means or instrumentality of interstate or foreign commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any Person in contravention
of the FCPA or any other applicable anti-bribery or anti-corruption Legal
Requirement.
 
(c)           To the Seller’s Knowledge, none of the Representatives is
currently a Government Official, and no Government Official presently owns an
interest, whether direct or indirect, in any Acquired Company or has any legal
or beneficial interest in the Purchase Price to be paid by the Purchaser
according to the provisions of this Agreement.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
20

--------------------------------------------------------------------------------

 
 
(d)           Since December 15, 2010 and, to the Seller’s Knowledge, on and
prior to December 15, 2010, the operations of the Acquired Companies have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the U.S. Currency and Foreign Transaction Reporting
Act of 1970, as amended, the U.S. Money Laundering Control Act of 1986, as
amended, and all money laundering-related Legal Requirements of other
jurisdictions where the Acquired Companies conducts business or owns assets
(collectively, the “Money Laundering Laws”).  No Proceeding by or before any
Governmental Body involving an Acquired Company with respect to the Money
Laundering Laws is pending or, to the Seller’s Knowledge, is threatened.  
 
2.17        Governmental Authorizations.   Part 2.17 of the Disclosure Schedule
identifies each material Governmental Authorization held by the Acquired
Companies.  The Governmental Authorizations identified in Part 2.17 of the
Disclosure Schedule are valid and in full force and effect, and collectively
constitute all material Governmental Authorizations necessary to enable the
Acquired Companies to conduct the Business in the manner in which the Business
is currently being conducted.  The Acquired Companies are in material compliance
with the terms and requirements of the respective Governmental Authorizations
identified in Part 2.17 of the Disclosure Schedule, and to the Seller’s
Knowledge, no fact, situation, circumstance, condition or other basis exists
which, with notice or lapse of time or both, would reasonably be expected to
constitute a material breach, violation or default under any Governmental
Authorization or give any Governmental Body grounds to suspend, revoke, not
renew or terminate any such Governmental Authorization.  The Acquired Companies
have not received since December 15, 2010 any written notice from any
Governmental Body regarding (a) any actual or possible violation of or failure
to comply with any term or requirement of any Governmental Authorization, or
(b) any actual or possible revocation, withdrawal, suspension, cancellation,
termination, non-renewal or modification of any material Governmental
Authorization.
 
2.18        Tax Matters.   Except as set forth in Part 2.18 of the Disclosure
Schedule:
 
(a)           Each of the Acquired Companies and each member of the Seller
Consolidated Group has duly and timely filed, or has caused to be duly and
timely filed on its behalf, all Tax Returns required to be filed on or before
the Closing Date (after giving effect to extensions) under applicable Legal
Requirements. All such Tax Returns were true, correct and complete in all
material respects. All Taxes owed by each Acquired Company and each member of
the Seller Consolidated Group (whether or not shown on any Tax Return) have been
timely paid in full.  None of the Acquired Companies or members of the Seller
Consolidated Group are currently the beneficiary of any extension of time within
which to file any Tax Return other than an extension of time requested and
received in the Ordinary Course of Business.  No claim has ever been made by any
Governmental Body in a jurisdiction where any of the Acquired Companies does not
file Tax Returns that any such non-filing entity is or may be subject to
taxation by, or is required to file Tax Returns in, that jurisdiction (including
all local, state, federal and non-U.S. jurisdictions), and to the Seller’s
Knowledge, there is no basis for any such claim to be made.  Part 2.18 of the
Disclosure Schedule lists the jurisdictions in which Tax Returns are or have
been filed by an Acquired Company.  There are no Encumbrances for Taxes (other
than current Taxes not yet due and payable) upon any of the assets of the
Acquired Companies.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
21

--------------------------------------------------------------------------------

 
 
(b)           Each Acquired Company has deducted, withheld and timely paid, or
caused to be deducted, withheld, and timely paid, to the appropriate
Governmental Body all Taxes required to be deducted, withheld or paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party, and each Acquired Company has
complied with all reporting and recordkeeping requirements.
 
(c)           As of the date of this Agreement, no Tax Proceedings are pending
or being conducted, claimed or raised by a Governmental Body with respect to
either any member of the Seller Consolidated Group if any Tax Liability
resulting from such Tax Proceeding could become a liability of an Acquired
Company (including by reason of Treasury Regulation Section 1.1502-6 or any
analogous or similar Legal Requirement of applicable law, as a transferee or
successor, by Contract, operation of applicable law, or otherwise), or any
Acquired Company on its own, and to the Seller’s Knowledge, no Tax Proceedings
are pending or being conducted, claimed or raised by a Governmental Body with
respect to any member of the Seller Consolidated Group if any Tax Liability
resulting from such Tax Proceeding could become a Liability of any Acquired
Company (including by reason of Treasury Regulation Section 1.1502-6 or any
analogous or similar Legal Requirement of applicable law, as a transferee or
successor, by contract, operation of applicable law, or otherwise), or any
Acquired Company on its own; and none of the Acquired Companies or members of
the Seller Consolidated Group have received from any Governmental Body any (i)
notice indicating an intent to open a Tax audit or other review, (ii) written
request for information related to Tax matters of the Acquired Companies, or
(iii) notice of deficiency or proposed adjustment of any Tax owed by any of the
Acquired Companies. The Company has provided or made available to the Purchaser
true, correct and complete copies of all income Tax Returns and other material
Tax Returns of each Acquired Company attributable to any period for which the
statute of limitations has not expired, and all Tax Returns and other
information necessary for Purchaser to determine the tax basis of the equity of
each direct and indirect subsidiary of GPH and GTI (provided that the Company
shall not be required to create any documents with respect to fulfilling its
obligations under this Section 2.18(c), but shall be required to provide or make
available any applicable documents from Seller, any member of the Seller
Consolidated Group, and each of their respective advisors), and all examination
reports, and statements of deficiencies filed, assessed against, or agreed to by
an Acquired Company, in each case, which are open to review under applicable
statute of limitations.
 
(d)           None of the Acquired Companies has waived any statute of
limitations in respect of Taxes or Tax items or has agreed to or is a
beneficiary of any extension of time with respect to any Tax that may be
assessed or collected, any Tax deficiency, or any adjustment to any Tax Return
that may be made. No Acquired Company has executed any power of attorney with
respect to any Tax, other than powers of attorney that are no longer in force.
No closing agreements, private letter rulings, technical advice memoranda or
similar agreements or rulings relating to Taxes have been entered into, issued
by, or requested from any Governmental Body with or in respect of any Acquired
Company.
 
(e)           The unpaid Taxes of the Acquired Companies (a) did not as of
December 31, 2011 exceed the reserve for Taxes (excluding any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the face of the Year-End Balance Sheet (rather than in any
notes thereto) solely with respect to the Acquired Companies and (b) will not
exceed that reserve as adjusted for the passage of time through the Closing Date
in accordance with GAAP, applied consistently with the past custom and practice
of the Acquired Companies in filing their Tax Returns.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
22

--------------------------------------------------------------------------------

 
 
(f)           No Acquired Company nor a predecessor by merger or otherwise to an
Acquired Company has been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.
 
(g)           None of the Acquired Companies is a party to or bound by any Tax
allocation or sharing agreement.  For the purposes of this clause (g) of this
Section 2.18, the following agreements shall be disregarded to the extent
disclosed in Part 2.18 of the Disclosure Schedule: (i) commercially reasonable
agreements providing for the allocation or payment of real property Taxes
attributable to real property leased or occupied by the Acquired Companies and
(ii) commercially reasonable agreements for the allocation or payment of
personal property Taxes, sales or use Taxes or value added Taxes with respect to
personal property leased, used, owned or sold in the Ordinary Course of
Business.
 
(h)           None of the Acquired Companies has (A) ever been a member of an
“affiliated group” within the meaning of Section 1504(a) of the Code filing a
consolidated federal income Tax Return other than the “affiliated group” of
which the Seller or Hologic, Inc., as the sole owner of Seller, is the common
parent (such affiliated group, the “Seller Consolidated Group”) or (B) any
Liability for the Taxes of any Person (other than an Acquired Company) under
Treasury Regulation Section 1.1502-6 (or any similar provision of U.S. state,
local, or non-U.S. law), as a transferee or successor, or other applicable law.
 
(i)           None of the Acquired Companies will be required to include any
item of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result
of: (i) any change in method of accounting for a Pre-Closing Tax Period, other
than a change in method of accounting which is a result of Hologic, Inc.’s
acquisition of Seller, (ii) a “closing agreement” as described in Section 7121
of the Code (or any corresponding or similar provision of U.S. state, local or
non-U.S. income Tax law) executed on or prior to the Closing Date; (iii)
intercompany transactions, (iv) installment sale or open transaction disposition
made on or prior to the Closing Date; or (v) any prepaid amount received on or
prior to the Closing Date.  No Acquired Company will be required to make an
adjustment pursuant to Section 481(a) of the Code (or any predecessor provision)
or any similar provision (including of U.S. state, local or non-U.S. Tax law) as
a result of the Transactions and there is no application pending with any
Governmental Authority requesting permission for any changes in any of its
accounting methods for Tax purposes. To the Seller’s Knowledge, no Governmental
Authority has proposed any such adjustment or change in the accounting method of
any Acquired Company.
 
(j)           Since January 1, 2007, none of the Acquired Companies has
distributed stock of another Person, or has had its stock distributed by another
Person, in a transaction that was purported or intended to be governed in whole
or in part by Section 355 or Section 361 of the Code.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
23

--------------------------------------------------------------------------------

 
 
(k)           None of the Acquired Companies has participated in a “listed
transaction” or “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4 or any “tax shelter” within the meaning of Code
Section 6662.
 
(l)           None of the Acquired Companies own any property of a character,
the indirect transfer of which, pursuant to the Transactions, would give rise to
any sales or use, transfer, stamp or excise Tax, documentary charges, or similar
Taxes, charges, fees or expenses. No tax attribute of any of the Acquired
Companies will be required to be reduced by reason of Treasury Regulation
Section 1.1502-36(d).
 
(m)           Part 2.18(m) of the Disclosure Schedule sets forth all material
Tax elections with respect to each Acquired Company.
 
(n)           None of the Seller or the Acquired Companies, as applicable, have
either (i) a Tax basis in the equity of GPH and GTI, and each direct or indirect
subsidiary of GPH and GTI that is less than or equal to zero or (ii) an excess
loss account as contemplated by Treasury Regulation Section 1.1502-19.
 
(o)           Since December 1, 2007, no Acquired Company has made, changed or
revoked any material Tax election, elected or changed any method of accounting
for Tax purposes, amended any income or other material Tax Return or amended any
other Tax Return in a material way, surrendered any right to claim a refund of
Taxes, settled or compromised any Proceeding in respect of Taxes, entered into
any Contract in respect of Taxes with any Governmental Body, or taken any action
that could increase the Taxes of any Acquired Company for any period ending
after the Closing Date or decrease any Tax attribute of any Acquired Company
existing on the Closing Date that would otherwise have been available to
Purchaser or the Acquired Companies after the Closing.
 
(p)           No Acquired Company has, or as a result of the Transactions, will
have, any Liability with respect to Taxes that would reasonably be expected to
have an adverse effect upon the Purchaser’s right, title and interest in or to,
or the Purchaser’s right to use or enjoy (free and clear of any Encumbrances
other than Permitted Encumbrances) any assets of the Acquired Companies acquired
indirectly through the Transaction.
 
(q)           No Acquired Company owns any equity interest (for U.S. Tax
purposes) in any Person other than provided in Part 2.1 of the Disclosure
Schedule.
 
(r)           Each Acquired Company has disclosed on its Tax Returns all
positions taken therein that could give rise to a “substantial understatement of
income tax” within the meaning of Section 6662 of the Code.
 
(s)           Within the last three (3) years, no Acquired Company has had any
Indebtedness that (i) was “corporate acquisition indebtedness” as defined in
Section 279 of the Code, (ii) bore interest any portion of which was
“disqualified interest” as defined in Section 163(j)(3) of the Code, or (iii)
was an “applicable high yield discount obligation” as defined in Section
163(i)(1) of the Code.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
24

--------------------------------------------------------------------------------

 
 
(t)           No Acquired Company is a “passive foreign investment company” as
defined in Section 1297 of the Code, a “foreign personal holding company” as
defined in Section 552 of the Code, or a “foreign investment company” as defined
in Section 1246(b) of the Code.
 
(u)           No Non-U.S. Subsidiary is subject to Tax in the United States (or
any political subdivisions) by virtue of having a permanent establishment, fixed
place of business or otherwise in the United States. All payments by, to or
among the Acquired Companies materially comply with applicable transfer pricing
requirements imposed by any Governmental Authority.
 
(v)           No Non-U.S. Subsidiary will recognize a material amount of
“subpart F income” as defined in Section 952 of the Code during a taxable year
of such subsidiary which includes, but does not end on the Closing Date.
 
(w)           No Non-U.S. Subsidiary has any “investments in United States
property” as defined in Section 956 of the Code.
 
(x)           No Acquired Company is subject to any “gain recognition
agreements” by Section 367 or Section 1297 of the Code.
 
(y)           No Acquired Company has an “overall foreign loss” as defined in
Section 904(f) of the Code.
 
(z)           No Acquired Company has a “dual consolidated loss” as defined
in  Section 1503(d) of the Code or a loss that would be similarly disallowed
under similar laws.
 
(aa)         Except as set forth in Part 2.18(aa) of the Disclosure Schedule,
neither the execution of this Agreement nor the consummation of the Transactions
will (either alone or upon the occurrence of any additional or subsequent
events) (i) constitute an event under any Company Employee Plan, Company
Employee Agreement, trust or loan that will or may result (either alone or in
connection with any other circumstance or event) in any payment (whether of
severance pay or otherwise), acceleration, forgiveness of Indebtedness, vesting,
distribution, increase in benefits or obligation to fund benefits with respect
to any Company Employee, (ii) result in any “parachute payment” that would not
be deductible by reason of the application of Section 280G of the Code, (iii)
entitle any person to any tax gross-up payment, or (iv) result in any payments
that would not be deductible to any Acquired Company under Code Sections 162 or
404.  Each Company Employee Plan or Company Employee Agreement that constitutes
in any part a nonqualified deferred compensation plan within the meaning of
Section 409A of the Code has been operated and maintained in all material
respects in operational and documentary compliance with Section 409A of the Code
and applicable guidance thereunder.
 
2.19           Employee and Labor Matters.
 
(a)           Part 2.19(a) of the Disclosure Schedule accurately sets forth,
with respect to each current employee of the Acquired Companies (including any
employee of the Acquired Companies who is on a leave of absence or on layoff
status): (i) the name of such employee and the date as of which such employee
was originally hired by any of the Acquired Companies; (ii) such employee’s
title; and (iii) such employee’s base salary and target bonus as of the date of
this Agreement.  As of the date hereof, to the Seller’s Knowledge, no current
executive, key employee or group of employees has given notice of termination of
employment.  No executive or key employee of any Acquired Company is employed
under a non-immigrant work visa or other work authorization that is limited in
duration.  Part 2.19(a) of the Disclosure Schedule sets forth the name of each
employee of the Seller and its Affiliates (including the Acquired Companies)
located at Seller’s Waukesha, Wisconsin facility who (i) provide services to the
Business and Gen-Probe Prodesse, Inc and (ii) will not be transferring to the
Acquired Companies in connection with the Transactions.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
25

--------------------------------------------------------------------------------

 
 
(b)           Part 2.19(b) of the Disclosure Schedule accurately identifies each
former employee of any of the Acquired Companies who is receiving or is
scheduled to receive (or whose spouse or other dependent is receiving or is
scheduled to receive) any benefits (whether from the Acquired Companies or
otherwise) relating to such former employee’s employment with any of the
Acquired Companies.
 
(c)           To the Seller’s Knowledge, no employee of any of the Acquired
Companies is a party to or is bound by any confidentiality agreement,
noncompetition agreement or other Contract (with any Person) that would
reasonably be expected to have an adverse effect on: (i) the performance by such
employee of any of his or her duties or responsibilities as an employee of the
Acquired Companies; or (ii) the Business or operations of the Acquired
Companies.
 
(d)           None of the Acquired Companies is a party to or bound by, and none
of the Acquired Companies has ever been a party to or bound by, any collective
bargaining or other agreement with a labor union or works council or other
employee representative, and no such agreement is being negotiated by any of the
Acquired Companies.  No current employee of the Acquired Companies is
represented by a labor union or works council.  No petition has been filed or
proceedings instituted by a labor union or other labor organization with the
National Labor Relations Board or other Governmental Body with jurisdiction over
labor relations seeking recognition or certification as the bargaining
representative of any employee or group of employees of any of the Acquired
Companies.  There has never been any slowdown, work stoppage, labor dispute or
union organizing activity, or any similar activity or dispute, affecting any of
the Acquired Companies or any of their employees.  None of the Acquired
Companies is or has been engaged in any unfair labor practice of any
nature.  There is no unfair labor practice complaints pending against any of the
Acquired Companies before the National Labor Relations Board or any other
Governmental Body with jurisdiction over labor relations.
 
(e)           The Acquired Companies are and have been in material compliance
with all Legal Requirements respecting employment, employment practices and
terms and conditions of employment, including but not limited to wages and hours
and the classification and payment of employees and independent
contractors.  The Acquired Companies have not incurred, and no circumstances
exist under which the Acquired Companies would reasonably be expected to incur,
any liability arising from the misclassification of employees as exempt from the
requirements of the Fair Labor Standards Act or other similar Legal
Requirements.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
26

--------------------------------------------------------------------------------

 
 
(f)           None of the Acquired Companies has, during the ninety (90) day
period prior to the date hereof, taken any action that would require advance
notice to any employee pursuant to the  Worker Adjustment and Retraining
Notification Act or other similar Legal Requirement.  No arbitration, court
decision or governmental order to which any of the Acquired Companies is a party
or is subject in any way limits or restricts any of the Acquired Companies from
relocating or closing any of the operations of any of the Acquired Companies.
 
(g)           As of the date hereof, (i) there is no investigation, audit or
review pending (or, to the Seller’s Knowledge, threatened) by or before any
Governmental Body with respect to any of the Acquired Companies concerning
employment-related matters and (ii) no Company Employee has brought any
Proceeding (or, to the Seller’s Knowledge, has threatened to bring any
Proceeding) against any of the Acquired Companies.
 
2.20        Employee Benefit Plans and Compensation.
 
(a)           Part 2.20(a) of the Disclosure Schedule contains an accurate and
complete list of each Company Employee Plan and each Company Employee Agreement.
 
(b)           The Seller has made available to the Purchaser: (i) correct and
complete copies of each Company Employee Plan and each Company Employee
Agreement, including all amendments thereto; (ii) the most recent summary plan
description; (iii) any summaries of material modifications thereto with respect
to each Company Employee Plan; (iv) all related trust documents and funding
agreements; (v) a written description of the material terms of any Company
Employee Plan or Company Employee Agreement that is not set forth in a written
document; (vi) the most recent determination or opinion letter issued by the
Internal Revenue Service; and (vii) the most recent annual report (Form 5500
series and all schedules and financial statements attached thereto).
 
(c)           With respect to each Company Employee Plan established or
maintained outside of the U.S. primarily for the benefit of employees of any of
the Acquired Companies residing outside of the U.S. (a “Foreign Corporation
Benefit Plan”): (i) all employer and employee contributions to each Foreign
Corporation Benefit Plan required by Legal Requirements or by the terms of such
Foreign Corporation Benefit Plan have been made, or, if applicable, accrued, in
accordance with normal accounting practices; (ii) the fair market value of the
assets of each funded Foreign Corporation Benefit Plan, the Liability of each
insurer for any Foreign Corporation Benefit Plan funded through insurance or the
book reserve established for any Foreign Corporation Benefit Plan, together with
any accrued contributions, is sufficient to procure or provide for the accrued
benefit obligations with respect to all current and former participants in such
plan according to the actuarial assumptions and valuations most recently used to
determine employer contributions to such Foreign Corporation Benefit Plan; and
(iii) each Foreign Corporation Benefit Plan has been operated in compliance with
applicable Legal Requirements and the terms of such Foreign Corporation Benefit
Plan.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
27

--------------------------------------------------------------------------------

 
 
(d)           Each Company Employee Plan and Company Employee Agreement has been
established and maintained, in all material respects, in accordance with its
terms and in compliance with, in all material respects, all applicable Legal
Requirements, including ERISA and the Code.  All contributions, reserves or
premium payments required to be made or accrued as of the date hereof with
respect to each Company Employee Plan and each Company Employee Agreement have
been timely paid or accrued by the Acquired Companies.  Each Company Employee
Plan that is intended to be qualified under Section 401(a) of the Code (a
“Qualified Benefit Plan”) has received a favorable determination letter from the
Internal Revenue Service, or with respect to a prototype plan, can rely on an
opinion letter from the Internal Revenue Service to the prototype plan sponsor,
to the effect that such Qualified Benefit Plan is so qualified and that the plan
and the trust related thereto are exempt from federal income Taxes under
Sections 401(a) and 501(a), respectively, of the Code, and nothing has occurred
that could be reasonably likely to cause the revocation of such determination
letter from the Internal Revenue Service or the unavailability of reliance on
such opinion letter from the Internal Revenue Service, as applicable.  No
“prohibited transaction,” within the meaning of Section 4975 of the Code or
Sections 406 and 407 of ERISA, and not otherwise exempt under Section 408 of
ERISA, has occurred with respect to, and the Acquired Companies do not expect to
have any material liability with respect to, any Company Employee Plan.  There
are no claims or Proceedings pending, or, to the Seller’s Knowledge, threatened
or reasonably anticipated (other than routine claims for benefits), against any
Company Employee Plan or against the assets of any Company Employee Plan.
 
(e)           None of the Acquired Companies nor any Company Affiliate (i) has,
within the past six (6) years, maintained, sponsored, participated in, or
contributed to any: (A) Company Pension Plan subject to Title IV of ERISA or (B)
“multiemployer plan” within the meaning of Section (3)(37) of ERISA or (ii) has
or would reasonably be expected to have any liability under Title IV of ERISA
arising in connection with the termination of any plan covered or previously
covered by Title IV of ERISA, or any liability under Sections 412, 430, 431 or
432 of the Code.  None of the Acquired Companies nor any Company Affiliate
maintains, sponsors, participates in or contributes to, any Company Pension Plan
in which stock of the Acquired Companies or any Company Affiliate is or was held
as a plan asset.
 
(f)           No Company Employee Plan provides, or reflects or represents any
Liability of the Acquired Companies or any Company Affiliate to provide, retiree
life insurance, retiree health benefits or other retiree employee welfare
benefits to any Person for any reason, except as may be required by COBRA or
analogous state law.
 
2.21        Environmental Matters.
 
(a)           The Acquired Companies do not currently hold any Governmental
Authorizations pursuant to Environmental Laws.  Each of the Acquired Companies
and the conduct of the Business are, and since December 15, 2010 have been, in
compliance in all material respects with all Environmental Laws, which
compliance includes the possession by the Acquired Companies of all permits and
other Governmental Authorizations required under applicable Environmental Laws
for the operation of the Business, and compliance with the terms and conditions
thereof.  To the Seller’s Knowledge, there has been no release of any Hazardous
Substance on, upon, into or from any real property currently or heretofore
owned, leased or otherwise operated or used by an Acquired Company in a manner
or to a degree that would give rise to material liability for any Acquired
Company under Environmental Law.  To the Seller’s Knowledge, there have been no
Hazardous Substances generated by any Acquired Company that have been disposed
of or come to rest at any site that has been included in any published U.S.
federal, state or local “superfund” site list or any other similar list of
hazardous or toxic waste sites published by any Governmental Body in the United
States.  To the Seller’s Knowledge, there are no underground storage tanks
located on, no PCBs (polychlorinated biphenyls) or PCB-containing equipment used
or stored on, and no hazardous waste as defined by the Resource Conservation and
Recovery Act stored on, any site owned or operated by an Acquired Company,
except for the storage of hazardous waste in compliance with Environmental
Laws.  The Seller has made available to the Purchaser accurate and complete
copies of all material environmental site assessments, environmental records,
reports, correspondence and environmental studies in the possession of the
Acquired Companies and relating to any real property currently or formerly
owned, leased, or operated by any Acquired Company or any of their predecessors
in interest.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
28

--------------------------------------------------------------------------------

 
 
(b)           Except as has been fully resolved prior to the date hereof, none
of the Acquired Companies (i) has received any written notice, whether from a
Governmental Body, citizens group, employee or otherwise, that alleges that the
Acquired Companies are not in compliance with any Environmental Law, or (ii) has
entered into a settlement agreement, consent decree, indemnification agreement,
or other Contract that imposes obligations on any Acquired Company pursuant to
Environmental Law.
 
2.22        Insurance.   Part 2.22 of the Disclosure Schedule identifies all
insurance policies maintained by, at the expense of or for the benefit of the
Acquired Companies and identifies (i) the Entity maintaining each such insurance
policy and (ii) any claims of $50,000 or more related to the Business made
thereunder since December 15, 2010.  Each of the insurance policies identified
in Part 2.22 of the Disclosure Schedule is in full force and effect.  Since
January 1, 2010, none of the Acquired Companies has received any notice
regarding any actual or possible (a) cancellation, nonrenewal or invalidation of
any insurance policy, (b) refusal of any coverage or rejection of any claim
under any insurance policy, or (c) material adjustment in the amount of the
premiums payable with respect to any insurance policy.
 
2.23        Related Party Transactions.   Except as set forth in Part 2.23 of
the Disclosure Schedule: (a) no Related Party has any direct or indirect
interest in any material asset used in or otherwise relating to the Acquired
Companies or the Business; (b) no Related Party is indebted to the Acquired
Companies; (c) no Related Party has entered into, or has had any direct or
indirect financial interest in, any Company Contract, transaction or business
dealing involving any of the Acquired Companies; (d) to the Seller’s Knowledge,
no Related Party is competing, directly or indirectly, with any of the Acquired
Companies and (e) no Related Party (excluding subpart (d) of the definition of
Related Party for purposes of this Section 2.23(e)) has any claim or right
against any of the Acquired Companies (other than rights under the Shares and
rights to receive compensation for services performed as an employee of the
Seller).
 
2.24        Proceedings; Orders.
 
(a)           Except as set forth in Part 2.24 of the Disclosure Schedule, there
is no pending Proceeding, and to the Seller’s Knowledge, no Person has
threatened to commence any Proceeding, against any of the Acquired Companies or,
to the Seller’s Knowledge, against another Person: (i) that involves any of the
Acquired Companies or any of the assets owned, used or controlled by any of the
Acquired Companies; or (ii) that challenges, or that would reasonably be
expected to have the effect of preventing, delaying, making illegal or otherwise
interfering with the Transactions.  Except as set forth in Part 2.24 of the
Disclosure Schedule, to the Seller’s Knowledge, no event has occurred, and no
claim, dispute or other condition or circumstance exists, that will, or that
would reasonably be expected to, give rise to or serve as a basis for the
commencement of any such claim, action, cause of action, suit (whether in
contract or tort or statute or otherwise), investigation, litigation,
arbitration, or any civil, criminal, administrative, investigative or appellate
proceeding, involving any Governmental Body or any arbitrator, arbitral forum,
mediator or arbitration panel.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
29

--------------------------------------------------------------------------------

 
 
(b)           There is no Order to which any of the Acquired Companies, or any
of the assets owned or used by any of the Acquired Companies, is subject.  No
holder of Equity Interests in any of the Acquired Companies is subject to any
Order that relates to any of the Acquired Companies’ businesses or to any assets
owned or used by any of the Acquired Companies.
 
2.25        Authority; Binding Nature of Agreements.   The Seller has all
requisite corporate power and authority to enter into and to perform its
obligations under this Agreement and any other Ancillary Agreement to which it
is a party; and the execution, delivery and performance by the Seller of this
Agreement has been duly authorized by all necessary action on the part of the
Seller and its board of directors and stockholders.  This Agreement and each
Ancillary Agreement to which it is a party has been duly executed and delivered
by the Seller, and assuming due authorization, execution and delivery by the
other parties thereto, constitutes the legal, valid and binding obligation of
the Seller, enforceable against the Seller in accordance with its terms, subject
to (a) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.
 
2.26        Non-Contravention; Consents.   Except as set forth in Part 2.26 of
the Disclosure Schedule, neither the Seller’s (i) execution, delivery or
performance of this Agreement or any of the Ancillary Agreements, nor (ii)
consummation of the Transactions will directly or indirectly (with or without
notice or lapse of time):
 
(a)           contravene, conflict with or result in a violation of any of the
provisions of the Seller’s or any of the Acquired Companies’ Organizational
Documents;
 
(b)           assuming the consents, registrations, declarations, filings and
notices referred to in Section 4.3 have been obtained or made, any applicable
waiting periods referred to therein have expired and any condition precedent to
any such consent has been satisfied, conflict with or violate, or give any
Governmental Body the right to challenge any of the Transactions or to exercise
any remedy or obtain any relief under, any Legal Requirement in any material
respect or any Order to which the Seller or any of the Acquired Companies, or
any of the assets owned or used by the Acquired Companies, is subject;
 
(c)           contravene, conflict with or result in a material violation of any
of the terms or requirements of, or give any Governmental Body the right to
revoke, withdraw, suspend, cancel, fail to renew, award, terminate or modify,
any Governmental Authorization that is held by the Seller or any of the Acquired
Companies that otherwise relates to the Business or to any of the assets owned
or used by the Acquired Companies;
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
30

--------------------------------------------------------------------------------

 
 
(d)           contravene, conflict with or result in a material violation or
breach of, or result in a material default under, any provision of any Material
Contract, or give any Person the right to (i) declare a default or exercise any
remedy under any such Material Contract, (ii) accelerate the maturity or
performance of any such Material Contract, or (iii) receive any change of
control or similar payment as a result of the Transactions;
 
(e)           result in the imposition or creation of any Encumbrance upon or
with respect to any material asset owned or used by any of the Acquired
Companies (except for Encumbrances that will not, in any case or in the
aggregate, materially detract from the value of the assets subject thereto or
materially impair the operations of the Acquired Companies); or


(f)            Except for those filings, notices or Consents disclosed in Part
2.26 of the Disclosure Schedule and except as otherwise contemplated herein, no
filing by any of the Acquired Companies with, notice by the Acquired Companies
to, or Consent from, any Person is required in connection with (y) the Acquired
Companies’ execution, delivery or performance of this Agreement or any of the
Ancillary Agreements, or (z) the consummation by the Acquired Companies of the
Transactions.
 
2.27        Regulatory Compliance.
 
(a)           Except as set forth in Part 2.27 of the Disclosure Schedule, as to
each product subject to the FDCA or similar applicable Legal Requirements in any
foreign jurisdiction that are developed, manufactured, tested, distributed
and/or marketed by any of the Acquired Companies (a “Medical Product”), each
such Medical Product is being, and since January 1, 2011 has been, developed,
manufactured, tested, distributed and/or marketed in material compliance with
all applicable requirements under the FDCA and similar applicable Legal
Requirements, including those relating to investigational use, premarket
clearance or marketing approval (or exemptions therefrom) to market a Medical
Product, good manufacturing practices, labeling, advertising, record keeping and
filing of reports and security.
 
(b)           Except as set forth in Part 2.27 of the Disclosure Schedule, none
of the Acquired Companies has received any notice, written information, or, to
the Seller’s Knowledge, non-written information from any Governmental Body that
said Governmental Body has commenced or expressly threatened to initiate any
enforcement Proceeding (i) contesting the clearance or approval of, the uses of
or sale of any Medical Product or (ii) otherwise alleging any violation of any
laws by the Acquired Companies with respect to any Medical Product.
 
(c)           Except as set forth in Part 2.27 of the Disclosure Schedule, all
filings with and submissions to any Governmental Body made by any of the
Acquired Companies with regard to any Medical Product, whether oral, written or
electronically delivered, were true, accurate and complete in all material
respects as of the date made, and have been updated to the extent required to be
updated, in each case, such that there would be no reasonably expected basis for
the FDA to invoke its policy respecting “Fraud, Untrue Statements of Material
Facts, Bribery, and Illegal Gratuities” set forth in the FDA’s Compliance Policy
Guide Sec 120.100 (CPG 7150,09) or for any comparable foreign Governmental Body
to invoke any similar policy.   None of the Acquired Companies or, to the
Seller’s Knowledge, any of their employees, agents or subcontractors, has been
convicted of any crime or engaged in any conduct that would have resulted in, or
would reasonably be expected to result in, debarment or disqualification by the
FDA or any comparable foreign Governmental Body, and there are no pending or, to
the Seller’s Knowledge, threatened Proceedings that reasonably would be expected
to result in criminal liability or debarment or disqualification by the FDA or
any comparable foreign Governmental Body.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
31

--------------------------------------------------------------------------------

 
 
(d)           None of the Acquired Companies is a party to any corporate
integrity agreements, monitoring agreements, consent decrees, settlement orders,
or other similar written Contracts, in each case, entered into with or imposed
by any Governmental Body.
 
(e)           The Acquired Companies are not debarred or otherwise excluded
from, or restricted in any manner from, participation in any government program
related to Medical Products and, to the Knowledge of the Seller, the Acquired
Companies do not employ or use the services of any Person who is debarred or
otherwise excluded or restricted.
 
(f)            Except as set forth in Part 2.27 of the Disclosure Schedule, the
Acquired Companies have not either voluntarily or involuntarily initiated,
conducted or issued, or caused to be initiated, conducted or issued, any recall,
field correction, stock recovery, market withdrawal or replacement, or safety
alert relating to an alleged lack of safety, efficacy or regulatory compliance
of any Medical Product. To the Knowledge of Seller, no facts or circumstances
exist which would be reasonably likely to cause (i) the recall, stock recovery,
market withdrawal or replacement of any Medical Product sold or intended to be
sold by the Acquired Companies; (ii) a change in the marketing classification or
a material change in the labeling of any such products, or (iii) a termination
or suspension of the marketing of such Medical Products.
 
2.28        Customers, Distributors and Suppliers.  Part 2.28 of the Disclosure
Schedule sets forth the name of the (a) ten (10) largest customers and the ten
(10) largest distributors of the Acquired Companies on the basis of sales
bookings for the fiscal years ended December 31, 2010 and 2011 and the eleven
(11) months ended November 24, 2012 (the “Major Customers” and “Major
Distributors”, respectively) and (b) ten (10) largest suppliers of materials,
products or services to the Acquired Companies on the basis of aggregate amount
purchased by the Acquired Companies for the fiscal years ended December 31, 2010
and 2011 and the eleven (11) months ended November 24, 2012 (the “Major
Suppliers”).  No Major Customer, Major Distributor or Major Supplier has, since
the date of the Interim Balance Sheet, canceled, terminated or otherwise
materially and adversely modified its relationship with any of the Acquired
Companies or notified any of the Acquired Companies in writing of its intention
to cancel, terminate or otherwise materially and adversely modify its
relationship with any of the Acquired Companies.
 
2.29        Brokers. None of the Acquired Companies nor the Seller has agreed or
become obligated to pay, or has taken any action that might result in any Person
claiming to be entitled to receive, any brokerage commission, finder’s fee or
similar commission or fee in connection with any of the Transactions.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
32

--------------------------------------------------------------------------------

 
 
2.30        Product Liability. Except as set forth in Part 2.30 of the
Disclosure Schedule, since January 1, 2010 no Proceeding has been commenced, or
to the Knowledge of Seller threatened, against Seller or any of the Acquired
Companies or their holders of Equity Interests, involving claimed personal
injury, death, or any economic losses arising out of or relating to any claimed
defect, negligence, breach of warranty or other theory of liability (including
failure to warn or inadequacy of warning) in connection with any product in
whole or in part designed, developed, manufactured, tested, distributed,
marketed or labeled by any of the Acquired Companies. To the Seller’s Knowledge,
no event has occurred, and no claim, dispute or other condition or circumstance
exists, that will, or that would reasonably be expected to, give rise to or
serve as a basis for the commencement of any such claim, action, cause of
action, suit (whether in contract or tort or statute or otherwise),
investigation, litigation, arbitration, or any civil, criminal, administrative,
investigative or appellate proceeding, involving any Governmental Body or any
arbitrator, arbitral forum, mediator or arbitration panel.
 
2.31        No Reliance.  The sale of the Shares by the Seller and the
consummation of the Transactions by the Seller are not done in reliance upon any
warranty or representation by, or information from, the Purchaser or any of its
Representatives of any sort, oral or written, express or implied, except for the
warranties and representations specifically and expressly set forth in this
Agreement, the Ancillary Agreements and any certificate or instrument delivered
pursuant to this Agreement or the Ancillary Agreements.  Such sale and
consummation are instead done on the basis of the Seller’s own investigation,
analysis, judgment and assessment as well as those representations and
warranties by the Purchaser specifically and expressly set forth in this
Agreement, the Ancillary Agreements and any certificate or instrument delivered
pursuant to this Agreement or the Ancillary Agreements.  Nothing in this Section
2.31 shall be deemed to limit the Seller’s rights or remedies with respect to
any common law fraud on the part of the Purchaser or any of its Affiliates or
any director, manager, officer, employee, equityholder, agent or Representative
of any of the foregoing.
 
SECTION 3.          Representations and Warranties of the Purchaser
 
The Purchaser represents and warrants, to the Seller, as follows:
 
3.1           Due Organization, Good Standing and Corporate Power.   The
Purchaser is an entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, with the requisite
corporate, partnership or similar power and authority to conduct its business as
it is now being conducted, including the execution, delivery and performance of
each Ancillary Agreement, as applicable.  Each Ancillary Agreement to which the
Purchaser is, or will be at the Closing, a party (i) has been (or, in the case
of Ancillary Agreements to be entered into at Closing, will be when executed and
delivered) duly executed and delivered by the Purchaser and (ii) is (or in the
case of Ancillary Agreements to be entered into at the Closing, will be when
executed and delivered) a legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms.
 
3.2           Purchaser Liquid Reserves.   The Purchaser has adequate cash, cash
equivalents and access to financing available to make the payments required by
Section 1.2 of this Agreement and otherwise to consummate the Transactions.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
33

--------------------------------------------------------------------------------

 
 
3.3           Acquisition of Shares.   The Shares are being acquired solely for
investment for the Purchaser’s own account, not as a nominee or agent and not
with a view to the resale or distribution of any part thereof, and the Purchaser
has no present intention of selling, granting a participation in, or otherwise
distributing the same.  The Purchaser understands that the Shares have not been
registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act that depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein.  The Purchaser understands that
the Shares are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Purchaser must hold the
Shares indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.  The Purchaser
understands that no public market now exists for the Shares and that neither the
Seller nor the Acquired Companies have made any assurances that a public market
will ever exist for the Shares.  The Purchaser is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
3.4           Authority; Binding Nature of Agreements.   The Purchaser has all
requisite corporate power and authority to enter into and perform its
obligations under this Agreement; and the execution, delivery and performance by
the Purchaser of this Agreement has been duly authorized by all necessary
corporate action on the part of the Purchaser and its board of directors and
stockholders. This Agreement has been duly executed and delivered by the
Purchaser, and assuming due authorization, execution and delivery by the other
parties thereto, constitutes the legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
subject to (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.
 
3.5           Sophistication; Investigation.   The Purchaser and its
Representatives are experienced and sophisticated in all aspects of the
evaluation, acquisition and operation of businesses such as that in which the
Acquired Companies are engaged.  The Purchaser has (a) evaluated the merits and
risks of acquiring the Shares on the terms set forth in this Agreement and has
such knowledge and experience in financial and business matters that the
Purchaser is capable of evaluating the merits and risks of such acquisition, (b)
is aware of and has considered the financial risks and financial hazards of
acquiring the Shares on the terms set forth in this Agreement, and (c) intends
to assume both the risks and prospective returns associated with an acquisition
of the Acquired Companies subject to the terms set forth in this
Agreement.  Nothing in this Section 3.5 shall be deemed to limit the Purchaser’s
rights or remedies with respect to any common law fraud on the part of the
Seller or any of its Affiliates or any director, manager, officer, employee,
equityholder, agent or representative of any of the foregoing.
 
3.6           Non-Contravention; Consents.   Neither the Purchaser’s (i)
execution, delivery or performance of this Agreement nor (ii) consummation of
the Transactions will directly or indirectly (with or without notice or lapse of
time):
 
(a)           contravene, conflict with or result in a material violation of any
of the provisions of the Purchaser’s Organizational Documents; or
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
34

--------------------------------------------------------------------------------

 
 
(b)           assuming the consents, registrations, declarations, filings and
notices referred to in Section 4.3 have been obtained or made, any applicable
waiting periods referred to therein have expired and any condition precedent to
any such consent has been satisfied, conflict with or violate, or give any
Governmental Body the right to challenge any of the Transactions or to exercise
any remedy or obtain any relief under, any Legal Requirement in any material
respect or any Order to which the Purchaser or any of the assets owned or used
by the Purchaser, is subject


Except as otherwise contemplated herein, no filing by the Purchaser with, notice
by the Purchaser to, or Consent from, any Person is required in connection with
(y) the Purchaser’s execution, delivery or performance of this Agreement, or
(z) the consummation by the Purchaser of the Transactions.


3.7           Proceedings.  As of the date of this Agreement, there is no
pending Proceeding, and to the Purchaser’s Knowledge, no Person has threatened
to commence any Proceeding against the Purchaser or, to the Purchaser’s
Knowledge, against another Person that challenges, or that would reasonably be
expected to have the effect of preventing, delaying, making illegal or otherwise
interfering with, the Transactions.
 
3.8           No Reliance.  The acquisition of the Shares by the Purchaser and
the consummation of the Transactions by this Agreement by the Purchaser are not
done in reliance upon any warranty or representation by, or information from,
the Seller or the any of the Acquired Companies or any of their respective
Representatives of any sort, oral or written, express or implied, including any
implied warranty of merchantability or of fitness for a particular purpose,
except for the warranties and representations specifically and expressly set
forth in this Agreement, the Ancillary Agreements and any certificate or
instrument delivered pursuant to this Agreement or the Ancillary
Agreements.  Such acquisition and consummation are instead done on the basis of
the Purchaser’s own investigation, analysis, judgment and assessment of the
present and potential value and earning power of the Acquired Companies as well
as those representations and warranties by the Seller specifically and expressly
set forth in this Agreement, the Ancillary Agreements and any certificate or
instrument delivered pursuant to this Agreement or the Ancillary Agreements.  In
connection with the Purchaser’s investigation of the Acquired Companies and
their businesses and operations, the Purchaser and its Representatives have
received from the Acquired Companies and/or their Representatives certain
projections and other forecasts for the Acquired Companies and certain
estimates, plans and budget information.  The Purchaser acknowledges and agrees
that (i) there are uncertainties inherent in attempting to make such
projections, forecasts, estimates, plans and budgets, (ii) the Purchaser is
familiar with such uncertainties and (iii) the Purchaser is making its own
evaluations of the adequacy and accuracy of all estimates, projections,
forecasts, plans and budgets so furnished to it or its Representatives.  Nothing
in this Section 3.8 shall be deemed to limit Purchaser’s rights or remedies with
respect to any common law fraud on the part of the Seller or any its Affiliates
or any director, manager, officer, employee, equityholder, agent or
representative of any of the foregoing.
 
3.9           Brokers.  The Purchaser has not agreed or become obligated to pay,
and has not taken any action that might result in any Person claiming to be
entitled to receive, any brokerage commission, finder’s fee or similar
commission or fee in connection with any of the Transactions.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
35

--------------------------------------------------------------------------------

 
 
SECTION 4.          Covenants
 
4.1           Access to Information.  Prior to the Closing Date, the Seller will
provide, and will cause the Acquired Companies and its and their respective
Representatives to provide, the Purchaser and its Representatives, during normal
business hours and upon reasonable advance notice, such reasonable access to the
offices, properties, books, records, contracts, financial and operating data and
other information and documents of, or pertaining to, the Acquired Companies (so
long as such access does not unreasonably interfere with the operations of the
Acquired Companies) as the Purchaser or such Representatives reasonably may
request regarding the business, assets, liabilities, employees and other aspects
of the Acquired Companies and the Business.  Notwithstanding anything to the
contrary in this Section 4.1, the Seller shall not be required to provide access
to any information or documents (a) which it reasonably believes it may not
provide the Purchaser and their respective Representatives by reason of
applicable Legal Requirements (including with respect to antitrust Legal
Requirements), (b) which the Seller or any of the Acquired Companies is required
to keep confidential by reason of a Contract with third parties, or (c) which it
reasonably believes would constitute a waiver of the attorney-client or other
privilege held by the Seller or any of the Acquired Companies.  The Seller
agrees that it will use good faith efforts to make appropriate substitute
arrangements to the extent available under circumstances in which the
restrictions  of the previous sentence apply.  Prior to the Closing, the
Purchaser will, and will cause its Representatives to, hold confidential all
information so obtained in accordance with the terms of the Non-Disclosure
Agreement.
 
4.2           Operation of the Businesses of the Acquired Companies.  From the
date of this Agreement until the earlier of the Closing Date and the termination
of this Agreement in accordance with the provisions of Section 7 hereof, the
Seller shall cause each of the Acquired Companies to, except as otherwise
expressly required by this Agreement or to the extent that the Purchaser shall
otherwise consent in writing (which consent shall not be unreasonably withheld,
conditioned or delayed) (i) conduct its business in the Ordinary Course of
Business in all material respects, (ii) use commercially reasonable efforts to
preserve intact its present business organization and capital structure, and
keep available the services of its present key employees, and (iii) use its
commercially reasonable efforts to maintain satisfactory relationships with its
customers, distributors, suppliers and others having material business
relationships with it. Without limiting the generality of the foregoing, and
except for matters set forth in Part 4.2 of the Disclosure Schedule or as
otherwise expressly required by this Agreement, without the prior written
consent of the Purchaser (which consent shall not be unreasonably withheld,
conditioned or delayed), during the period from the date of this Agreement to
the Closing Date (or the earlier termination of this Agreement in accordance
with the provisions of Section 7 hereof), the Seller shall not, and the Seller
shall not cause or permit any of the Acquired Companies, to:
 
(a)           adopt any change in their respective Organizational Documents
(whether by merger, consolidation or otherwise) or effect any split,
combination, reclassification or similar action with respect to the Shares;
 
(b)           (i) acquire (by merger, consolidation, acquisition of stock or
assets or otherwise) directly or indirectly, any assets, securities, properties,
interests, or businesses (or any division thereof) of any Person except for
acquisitions of inventory, equipment and raw materials in the Ordinary Course of
Business, or (ii) make any loan, advance or capital contribution to, acquire any
securities in, or otherwise make any investment in, any Person), except in each
case, any such transactions between any of the Acquired Companies;
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
36

--------------------------------------------------------------------------------

 
 
(c)           repay, prepay or otherwise discharge or satisfy any Indebtedness
or other material Liabilities, other than in the Ordinary Course of Business and
other than Intercompany Accounts Payable and Intercompany Indebtedness, or
waive, cancel or assign any claims or rights of substantial value other than in
the Ordinary Course of Business;
 
(d)           become liable in respect of any guarantee or incur, assume or
otherwise become liable in respect of any Indebtedness, including entering into
additional capital leases;
 
(e)           make any declaration or payment of, or set aside funds for, any
dividend or other distribution with respect to any of the Company Securities
(other than cash dividends and cash distributions by an Acquired Company to
another Acquired Company);
 
(f)           sell, abandon, lease or otherwise transfer, or create or incur any
Encumbrance (other than a Permitted Encumbrance) on, any assets, properties,
interests or businesses of the Acquired Companies, other than (i) in the
Ordinary Course of Business, (ii) such transactions between any of the Acquired
Companies, (iii) pursuant to any Material Contract as in effect as of the date
of this Agreement, and (iv) as required by applicable Legal Requirement or any
Governmental Body in order to permit or facilitate the consummation of the
Transactions;
 
(g)           transfer, issue, sell, dispose of, pledge or encumber the Shares
or any other Equity Interests;
 
(h)           make any capital expenditures that are in the aggregate in excess
of $50,000 individually and $100,000 in the aggregate;
 
(i)           modify, enter into, terminate or amend, or give notice of
non-renewal, cancellation or termination of any Contract with any officer or
director of any of the Acquired Companies;
 
(j)           (i) other than in the Ordinary Course of Business, or except to
the extent automatically renewed, extended or expired pursuant to its terms,
renew, extend, amend or terminate any Material Contract or (ii) other than in
the Ordinary Course of Business, enter into any new Contract that would have
been considered a Material Contract if it were entered into at or prior to the
date hereof, (iii) waive any term of or any material default under, or release,
settle or compromise any material claim against the Acquired Companies or
liability or obligation owing to the Acquired Companies under, any Material
Contract, (iv) enter into any Contract which contains a change of control or
similar provision, (v) enter into any Contract which includes obligations of the
Acquired Companies under a non-solicitation or non-competition provision or (vi)
renew or extend (except to the extent the existing contract is deemed, by a
court or third party having authority to make such determination, to remain in
full force and effect), or amend or otherwise modify, the Material Contract
listed as Item 47 in Part 2.14(a)(i) of the Disclosure Schedule;
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
37

--------------------------------------------------------------------------------

 
 
(k)           enter into any Contract with respect to the voting of any Shares;
 
(l)            issue or offer to issue any Company Securities, or redeem,
repurchase or otherwise acquire or offer to redeem, repurchase, or otherwise
acquire, any Company Securities or amend any terms of any outstanding Company
Securities;
 
(m)          settle, agree to settle, compromise, or release, dismiss, or
otherwise dispose of any Proceeding (i)  involving payments by or to any
Acquired Company of more than  $50,000 individually, or $100,000 in the
aggregate, including, for the avoidance of doubt, the pending dispute set forth
under Item 9 in Part 2.5 of the Disclosure Schedule, (ii) that admits liability
or consents to non-monetary relief, or (iii) that otherwise are or would
reasonably be expected to be material to the business or operations of the
Acquired Companies, taken as a whole;
 
(n)           other than with respect to any change for a Pre-Closing Tax Period
in a method of accounting which is a result of Hologic, Inc.’s acquisition of
the Seller, make, change or revoke any material income Tax election; elect or
change any method of accounting for Tax purposes; settle any Proceeding or claim
in respect of Taxes of the Acquired Companies; file any amended Tax Return with
respect to any Tax; enter into any closing agreement with respect to any
material Tax; surrender any right to claim a material Tax refund; or enter into
any Contract in respect of Taxes with any Governmental Body;
 
(o)           make any material change in its financial accounting methods or
method of Tax accounting, principles or practices materially affecting the
reported consolidated assets, liabilities or results of operations of the
Acquired Companies, except to the extent such changes have been made by Hologic,
Inc. in respect of its controlled Affiliates generally; provided that the Seller
shall give prior notice to the Purchaser of any such material change and shall
consult with the Purchaser regarding the impact of such change on the Acquired
Companies;
 
(p)           adopt or enter into a plan of complete or partial liquidation or
dissolution of any of the Acquired Companies (other than inactive or shell
subsidiaries that are immaterial), or enter into a letter of intent or agreement
in principle or other Contract with respect thereto;
 
(q)           other than as required by applicable Legal Requirements or by the
terms of any Company Employee Plan or Contract existing in writing on the date
hereof, (i) increase, make any material change in, or accelerate the vesting of,
the compensation payable or to become payable or benefits to, grant any
severance or termination pay to, or increase the base salary, wages, bonuses,
incentive or other compensation or other benefits of any of its current or
former officers, agents or Company Employees (except in connection with the
hiring of any person as an employee of any of the Acquired Companies) or (ii)
adopt, amend, terminate or modify any Company Employee Plan or Company Employee
Agreement;
 
(r)            announce, implement or effect any reduction in labor force,
lay-off program, early retirement program, severance program or other program or
effort concerning the termination of employment of employees of any of the
Acquired Companies;
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
38

--------------------------------------------------------------------------------

 
 
(s)           write up or write down any of its material assets, properties, or
interests or revalue its inventory outside the Ordinary Course of Business of
the Acquired Companies;
 
(t)            open any facility or enter into any new line of business or close
any facility or discontinue any line of business or any material business
operations;
 
(u)           enter into any Contract for any sales of products, goods or
services that is outside the Ordinary Course of Business;
 
(v)           enter into any Contract that limits or otherwise restricts the
Acquired Companies or any successor thereto from engaging or competing in any
line of business or geographic area in which such Person engages in as of the
date hereof, other than modifications, renewals or extensions of agreements or
arrangements (provided that such modifications, renewals or extensions do not
increase limitations or restrictions on business) existing as of the date
hereof;
 
(w)           fail to pay any fee, fail to renew, allow to expire or lapse, take
any action, protect any trade secret, or make any filing reasonably necessary to
maintain its ownership of the Intellectual Property Rights owned by an Acquired
Company;
 
(x)            take any action outside the Ordinary Course of Business the
primary purpose of which is to achieve the applicable Performance Payment
thresholds;
 
(y)           enter into any collective bargaining or other agreement with a
labor union or works council or other employee representative;
 
(z)            initiate any Proceeding with respect to the pending dispute set
forth under Item 9 in Part 2.5 of the Disclosure Schedule; or
 
(aa)          authorize, agree or commit to do any of the foregoing.
 
Nothing contained in this Agreement is intended to give the Purchaser, directly
or indirectly, the right to control or direct the operations of any of the
Acquired Companies prior to the Closing. Prior to the Closing, each of the
Acquired Companies shall exercise, consistent with the terms and conditions of
this Agreement, complete control and supervision over its respective operations.
 
4.3           HSR Filing.
 
(a)           Each party hereto agrees to (i) make an appropriate filing of a
Notification and Report Form pursuant to the HSR Act with respect to the
Transactions as promptly as practicable after the date of this Agreement, and in
any event within ten (10) business days of this Agreement, (ii) prepare and file
any notifications, filings, registrations and other materials required or
necessary under any other applicable Regulatory Law, as promptly as practicable
after the date of this Agreement, (iii) supply as promptly as reasonably
practicable any additional information and documentary material that may be
requested pursuant to the HSR Act or any other Regulatory Law and (iv) use its
reasonable best efforts to take or cause to be taken all other actions
necessary, proper or advisable consistent with this Section 4.3 to cause the
expiration or termination of the applicable waiting periods, or receipt of
required authorizations, as applicable, under the HSR Act or any other
Regulatory Law as promptly as reasonably practicable. Without limiting the
foregoing, the parties shall request and shall use reasonable best efforts to
obtain early termination of the waiting period under the HSR Act, and shall not
take nor agree to take any action that would reasonably be expected to delay
consummation of the Transactions.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
39

--------------------------------------------------------------------------------

 
 
(b)           In connection with the obligations set forth in this Section 4.3,
each of the Purchaser and the Seller shall use reasonable best efforts, subject
to applicable Legal Requirements, to: (i) cooperate in all respects with each
other in connection with any filing or submission and in connection with any
investigation or other inquiry, including any Proceeding initiated by a private
party; (ii) promptly notify and provide copies to the party of any communication
received by such party from, or given by such party to, the Federal Trade
Commission (the “FTC”), the Antitrust Division of the U.S. Department of Justice
(the “DOJ”) or any other Governmental Body and of any communication received or
given in connection with any Proceeding by a private party, in each case
regarding any of the Transactions, consult with each other in advance of any
communications, including meetings and conferences, to or with, the FTC, the DOJ
or any other Governmental Body or, in connection with any Proceeding by a
private party, with any other Person, and to the extent permitted by the FTC,
the DOJ or such other applicable Governmental Body or other Person, give the
other party the opportunity to review in advance any such communications and
participate in and attend any such meetings and conferences; and (iv) not settle
or compromise any investigation or other inquiry, including any Proceeding
initiated by a private party, or extend any waiting period under the HSR Act or
any other applicable Regulatory Law, with respect to the Transactions, without
the other party’s express written consent.
 
(c)           In furtherance and not in limitation of the covenants of the
parties contained in this Section 4.3, if any objections are asserted with
respect to the Transactions under any Legal Requirement or if any lawsuit is
instituted (or threatened to be instituted) by the FTC, the DOJ or any other
applicable Governmental Body or any private party challenging any of the
Transactions as violative of any Legal Requirement, each of the Purchaser and
the Seller shall, as promptly as reasonably practicable, use its reasonable best
efforts to resolve any such objections or lawsuits so as to permit the
consummation of the Transactions, including in order to resolve such objections
or lawsuits which if not resolved, would reasonably be expected to prevent,
materially impede or materially delay the consummation of the Transactions.
 
4.4           Publicity.
 
(a)           No press release or other publicity concerning any of the
Transactions shall be issued or otherwise disseminated by or on behalf of any of
the parties hereto (including any general announcement to customers or
suppliers) without the prior written consent of the Purchaser and the Seller
(which consent shall not be unreasonably withheld, conditioned or delayed).  The
Seller may make general announcements or disclosures to the Acquired Company
employees, provided that the Purchaser shall have the right to review and
comment upon any announcement or disclosure prior to its issuance, distribution
or publication and the Seller shall consider in good faith any comments provided
by the Purchaser.  Notwithstanding the foregoing and subject to Section 4.4(b),
this Section 4.4 shall not prohibit (i) any disclosure required to comply with
the requirements of any applicable Legal Requirement (including applicable
securities laws or securities listing standards, upon advice of counsel to the
disclosing party), in which case the Seller and the Purchaser will have the
right to review such press release or other announcement prior to its issuance,
distribution or publication, (ii) any disclosure made in connection with the
enforcement of any right or remedy relating to this Agreement, any Ancillary
Agreement or the Transactions or (iii) any disclosure on a confidential basis to
the Purchaser’s direct and indirect holders of Equity Interests.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
40

--------------------------------------------------------------------------------

 
 
(b)           Seller and its counsel shall be given the opportunity to review
and comment on any Form 8-K filings, including exhibits thereto,  made by
Purchaser in connection with the Contemplated Transaction prior to the filing
thereof with the Securities and Exchange Commission.  The Purchaser, taking into
account, among other things, applicable Legal Requirements (including applicable
securities laws or securities listing standards, upon advice of counsel), shall,
in good faith, give due consideration to any such comments proposed by the
Seller, including any such comments relating to the redaction of certain terms
of this Agreement in any filings made by the parties (or any of their
Affiliates) with the Securities and Exchange Commission or as otherwise required
by law.
 
4.5           Employee Matters.
 
(a)           For a period of not less than one (1) year following the Closing
Date, the Purchaser shall, or shall cause the Acquired Companies to, provide all
individuals who are employees of the Acquired Companies immediately prior to the
Closing so long as they remain employees of the Purchaser, the Acquired
Companies or any of their Affiliates (including employees who are not actively
at work on account of illness, disability or leave of absence) on the Closing
Date (taken as a whole, the “Affected Employees”), with (i) annual base salary
or hourly wage rates substantially comparable to the annual base salary or
hourly wage rates as in effect for such Affected Employee immediately prior to
the Closing and (ii) other employee benefits (whether pursuant to benefit plans
maintained by the Purchaser, the Acquired Companies or any other Affiliate of
the Purchaser) that are no less favorable, in the aggregate, than the other
employee benefits that are provided generally to similarly situated employees of
the Purchaser; provided, however, that (x) for purposes of determining “other
employee benefits” required to be provided pursuant to clause (ii) above,
incentive compensation, change in control bonuses, supplemental executive
retirement benefits and any benefits that may result in excise taxes being
imposed on the Acquired Companies shall be excluded. Nothing contained in this
Section 4.5 shall be deemed to grant any Affected Employee any right to
continued employment after the Closing nor to preclude the Purchaser, the
Acquired Companies or any of their Affiliates from terminating the employment of
any Affected Employee for any reason or for no reason at any time following the
Closing. Additionally, nothing contained in this Section 4.5 shall be deemed to
grant any Affected Employee any right to any specific type or amount of, or
eligibility for, any compensation or benefit under any specific incentive
compensation plan or employee benefit plan.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
41

--------------------------------------------------------------------------------

 
 
(b)           As of and after the Closing, the Purchaser shall, or shall cause
the Acquired Companies to, to the extent permitted by applicable Legal
Requirements or plan terms, use commercially reasonable efforts to provide any
Affected Employees with credit for employment with the Acquired Companies for
purposes of determining eligibility and vesting (but not benefit accrual) under
any employee compensation and incentive plans, benefit (including vacation)
plans, programs, policies and arrangements maintained for the benefit of
Affected Employees as of and after the Closing by the Purchaser, the Acquired
Companies or any of their Affiliates for the Affected Employees’ service with
the Acquired Companies, their Affiliates and their predecessor entities (each, a
“Surviving Corporation Plan”) to the same extent recognized by the Acquired
Companies immediately prior to the Closing under any similar Company Benefit
Plan; provided, however, such service shall not be recognized to the extent that
such recognition would result in a duplication of benefits. With respect to each
Surviving Corporation Plan that is a “welfare benefit plan” (as defined in
Section 3(1) of ERISA), the Purchaser shall, or shall cause the Acquired
Companies, to the extent permitted by applicable Legal Requirements or plan
terms, use commercially reasonable efforts to, (i) cause there to be waived any
pre-existing condition or eligibility limitations and (ii) give effect, for the
applicable plan year in which the Closing occurs, in determining any deductible
and maximum out-of-pocket limitations, to claims incurred and amounts paid by,
and amounts reimbursed to, Affected Employees under similar plans maintained by
the Acquired Companies (or the Seller, as applicable) immediately prior to the
Closing.
 
(c)           No later than March 31, 2013, each Affected Employee who has been
granted an annual cash bonus award in respect of the 2012 calendar year under
the Bonus Plan (as set forth in Part 4.5(c) of the Disclosure Schedule and
collectively referred to herein as the “Assumed Bonus”) shall be entitled to a
cash payment, payable by the Purchaser (or the Affiliate of Purchaser then
employing such Affected Employee) equal to such employee’s portion of the
Assumed Bonus as set forth in Part 4.5(c) of the Disclosure Schedule; provided,
however, any such Affected Employee whose employment is terminated by the
Purchaser or its Affiliate after the Closing Date and prior to the payment of
the Assumed Bonus shall be entitled to a cash payment equal to such terminated
Affected Employee’s Assumed Bonus pro-rated for the period beginning on January
1, 2012 and ending on the earlier of such terminated Affected Employee’s date of
employment termination and December 31, 2012; and, provided further, that if the
Closing has not occurred by March 31, 2013, then the Seller shall cause the
Acquired Companies to make the payments provided for in this Section 4.5(c).
 
(d)           For a period beginning on the Closing Date and concluding on
August 3, 2014, the Purchaser shall, and shall cause its Affiliates (including
the Acquired Companies) to, pay to any Affected Employee whose service with the
Purchaser and its Affiliates (including the Acquired Companies) is terminated
during such period severance benefits that are not less favorable than the
greater of (i) those severance benefits provided to such Affected Employees
under the terms of any individual employment agreement to which such individual
is a party in accordance with the terms thereof as of the date hereof or any
severance plan, program, policy or guideline of any of the Acquired Companies in
which such individual is eligible to participate as of the date hereof, and (ii)
those severance benefits provided to similarly situated employees of the
Purchaser and its Affiliates (other than the Acquired Companies).
 
(e)           The provisions of this Section 4.5 are for the sole benefit of the
parties to this Agreement and nothing herein, expressed or implied, is intended
or shall be construed to    (i) confer upon or give to any person (including for
the avoidance of doubt any Affected Employees), other than the parties hereto
and their respective permitted successors and assigns, any legal or equitable or
other rights or remedies (with respect to the matters provided for in this
Section 4.5) under or by reason of any provision of this Agreement, or (ii)
constitute an amendment or modification of any Company Employee Plan.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
42

--------------------------------------------------------------------------------

 
 
(f)           The Purchaser undertakes and shall cause an Acquired Company or an
Affiliate of the Purchaser designated by the Purchaser to conclude at Closing a
new employment contract and compromise agreement with each of [*****]
(collectively, the “Assumed Individuals”), each of whom are subject to German or
French employment agreements, as applicable, with the Seller’s Affiliate
currently employing such individuals as identified on Part 4.5(f) of the
Disclosure Schedule, so that each of the Assumed Individuals becomes, as of
Closing, an employee of an Acquired Company or another Affiliate of the
Purchaser designated by the Purchaser, based on the same terms and conditions
that such Assumed Individuals are entitled to under their existing employment
agreements, and maintaining in particular their seniority, remuneration level
and any other benefits; provided, that each such compromise agreement shall
contain a customary release and waiver provision by the applicable employee to
the fullest extent permitted by applicable law. The Seller undertakes and shall
cause an Affiliate of the Seller (other than the Acquired Companies) designated
by the Seller to conclude at Closing a new employment contract and compromise
agreement with Gen-Probe Belgium BVBA and each of [*****] (together, the
“Retained Individuals”), who are currently subject to Belgian employment
agreements with Gen-Probe Belgium BVBA, and the Seller’s designated Affiliate
(other than the Acquired Companies), so that each of the Retained Individuals
becomes, as of Closing, an employee of an Affiliate of the Seller (other than
the Acquired Companies) designated by the Seller, based on the same terms and
conditions that such Retained Individuals are entitled to under their existing
employment agreements, and maintaining in particular their seniority,
remuneration level and any other benefits; provided, that each such compromise
agreement shall contain a customary release and waiver provision by the
applicable employee to the fullest extent permitted by applicable law.
 
(g)           Effective as of the Closing, Seller shall take all necessary
actions to terminate each of the Acquired Companies’ status as a “Participating
Employer” under the Gen-Probe Incorporated Deferred Compensation Plan, effective
June 20, 2005, amended and restated January 1, 2008 (the “Deferred Compensation
Plan”).  Seller shall assume any and all obligations and liabilities of the
Acquired Companies with respect to the Deferred Compensation Plan (including
applicable withholding and reporting obligations), and shall make payments to
each employee of any Acquired Company who participated in the Deferred
Compensation Plan prior to the Closing Date (the “DCP Participants”), in an
amount equal to their full account balances under such plan as of the Closing
Date (as adjusted for gains and losses and distributions from the Closing Date
through the distribution date(s) as provided in the Deferred Compensation Plan),
with such payments to be made as and when required pursuant to and in accordance
with the terms of the Deferred Compensation Plan.  At least five (5) days prior
to the Closing Date, Seller shall provide to Purchaser evidence that the
Acquired Companies will not be “Participating Employers” or otherwise have any
obligations of liabilities under the Deferred Compensation Plan following the
Closing.  The Seller shall provide Purchaser with proof that all payments have
been made to the DCP Participants within five (5) days of the date such payments
have been made.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
43

--------------------------------------------------------------------------------

 
 
4.6           Name Change.  Within 30 days of the Closing Date, the Purchaser
and the Acquired Companies, as appropriate, will cause to be filed all
documents, and take such other steps, necessary to change the name of any
Acquired Company to such other name that does not contain the word
“Gen-Probe.”  In addition, during a 180 day period following the Closing Date,
the Acquired Companies may continue to use any and all materials currently used
in the businesses of the Acquired Companies in whatever medium used, including,
but not limited to, packaging bearing the name “Gen-Probe” (or any derivation
thereof used in the businesses of the Acquired Companies), any Retained Name and
Mark and any Composite Mark.
 
4.7           Director and Officer Liability.
 
(a)           For a period of six (6) years from and after the Closing Date, the
Purchaser shall cause the Acquired Companies to indemnify, defend and hold
harmless (and advance funds in respect of each of the foregoing), to the same
extent as provided by the Acquired Companies immediately prior to the date of
this Agreement, each present and former director and officer of the Acquired
Companies in their capacities as such, including any person who becomes a
director or officer prior to the Closing Date (collectively, the “D&O
Indemnified Parties”), as provided in the respective Organizational Documents of
the Acquired Companies or any Contract identified in Part 4.7 of the Disclosure
Schedule.
 
(b)           Without limiting the provisions of Section 4.7(a), the Purchaser
shall cause the Acquired Companies to maintain in effect for six (6) years after
the Closing Date in the Organizational Documents of each of the Acquired
Companies provisions with respect to indemnification, exculpation and
advancement of expenses that are at least as favorable to the D&O Indemnified
Parties as those contained in the Organizational Documents of the Acquired
Companies as in effect as of the date of this Agreement, which provisions shall
not (except as may be required by any changes in applicable Legal Requirements)
be amended, repealed or otherwise modified in any manner that would adversely
affect the rights thereunder of the D&O Indemnified Parties; provided, however,
that all rights to indemnification in respect of any Proceeding pending or
asserted or any claim made within such period shall continue until the
disposition of such Proceeding or the resolution thereof. In addition, for a
period of six (6) years after the Closing Date, the Purchaser shall, or shall
cause the Acquired Companies to, pay any expenses (including attorneys’ fees and
expenses and disbursements) reasonably incurred by any D&O Indemnified Party
under this Section 4.7 (including in connection with enforcing the indemnity and
other obligations referred to in this Section 4.7) as incurred to the fullest
extent permitted under applicable Legal Requirements, provided that the D&O
Indemnified Party to whom expenses are advanced provides an undertaking to repay
such advances to the extent required by applicable Organizational Documents and
Legal Requirements.
 
(c)           The provisions of this Section 4.7 are (i) intended to be for the
benefit of, and will be enforceable by, each D&O Indemnified Party and his or
her successors, heirs or Representatives, and (ii) in addition to, and not in
substitution for, any other rights to indemnification or contribution that any
such person may have under the Organizational Documents of the Acquired
Companies, under any applicable Legal Requirement, by contract or otherwise.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
44

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything contained in this Agreement to the
contrary, the provisions of this Section 4.7 shall survive the consummation of
the Transaction for the applicable length of time and shall be binding on the
successors and assigns of the Purchaser and the Acquired Companies. If the
Purchaser, the Acquired Companies, or any of their successors or assigns (i)
consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity in such consolidation or merger or
(ii) transfers or conveys all or a majority of its properties and assets to any
Person, then, and in each such case, proper provision shall be made so that the
successors and assigns of the Purchaser or the Acquired Companies, as
applicable, shall succeed to and honor the indemnification obligations set forth
in this Section 4.7.
 
4.8           Intercompany Accounts.  Prior to Closing, the Seller shall and
shall cause its Affiliates to extinguish at or prior to Closing, all
Intercompany Accounts Payable, Intercompany Indebtedness and Intercompany
Accounts Receivable of any Acquired Company existing and outstanding immediately
prior to Closing.  Purchaser shall receive at the Closing a certificate, dated
as of the Closing Date from an executive officer of the Seller certifying the
satisfaction in full of all such Intercompany Indebtedness, Intercompany
Accounts Receivable and Intercompany Accounts Payable in accordance with this
Section 4.8.
 
4.9           Exclusivity.  During the period from the date of this Agreement
through the earlier of the Closing or the termination of this Agreement in
accordance with its terms, the Seller will not, and will cause the Acquired
Companies and their subsidiaries and its and their respective affiliates,
directors, officers, employees, equityholders, subsidiaries, attorneys,
representatives, advisors and agents (together, the “Representatives”) not to,
directly or indirectly, (a) solicit any offers, inquiries or proposals from, or
negotiate, initiate, enter into or participate in discussions with, or
encourage, cooperate with or provide any information to, any person,
corporation, partnership or other entity or group (other than Purchaser and its
designees) in connection with or concerning any possible sale of stock (or other
equity interests) by any equityholders of, or any merger, recapitalization,
spin-off or sale of securities or a material portion of the assets of, the
Acquired Companies or the Business, or any other transaction involving a change
in the ownership of, or third party debt financing (other than in the ordinary
course of business pursuant to the Company’s debt arrangements in effect as of
the date hereof) or equity financing of, the Business (a “Competing
Transaction”), or (b) participate in, encourage or continue any ongoing
discussions or negotiations on or after the date hereof regarding any Competing
Transaction. Seller and its Representatives shall immediately upon the execution
of this Agreement terminate any existing or continuing activities described in
the preceding sentence. Seller hereby represents that, as of the date hereof,
neither it nor any of its affiliated entities is party to or bound by any
agreement with respect to any such Competing Transaction other than this
Agreement, confidentiality agreements with third parties that are currently in
effect or as otherwise expressly contemplated by this Agreement.  Seller shall,
and shall cause its Representatives to, notify Purchaser promptly of any oral or
written expression of interest, inquiry or proposal by any third parties to
Seller or any of its Representatives with respect to a Competing Transaction,
and shall disclose to Purchaser on a reasonably detailed basis the contents
thereof  (other than the identity of such third party), except to the extent
such disclosure is prohibited by Seller’s obligations under confidentiality
agreements in effect on September 6, 2012.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
45

--------------------------------------------------------------------------------

 
 
4.10        Noncompetition and Nonsolicitation.
 
(a)           For [*****], the Seller covenants and agrees that it shall not,
and shall not permit, cause or encourage any of its Affiliates to, (i) recruit,
offer employment, employ, engage as a consultant, lure or entice away, or in any
other manner persuade or attempt to persuade, any Person who is an employee of
any of the Acquired Companies to leave the employ of the Acquired Companies;
provided, however [*****], the Seller and its Affiliates (A) may recruit, offer
employment to, employ or engage as a consultant, any individual whose employment
with the Purchaser or its Affiliates (including the Acquired Companies) has been
terminated and (B) shall not be prohibited from engaging in a bona fide general
solicitation or advertisement that is not specifically directed to any Person
who is an employee of any of the Acquired Companies or from hiring, or
engaging  as a consultant, any Person who responds to such solicitation or
advertisement or (ii) solicit, encourage, initiate or participate in discussions
or negotiations with, or provide any information to, any present client,
customer or supplier of any of the Acquired Companies with respect to the
termination or other alteration of his, her or its relationship with the
Business of the Acquired Companies.
 
(b)           For [*****] (the “Non-Competition Period”), the Seller covenants
and agrees that it shall not, and shall not permit, cause or encourage any of
its Affiliates to engage, directly or indirectly, as an owner, consultant or
otherwise, in any Competing Business; provided, however, that nothing herein
shall prohibit the Seller or its Affiliates from (i) being a passive owner of
not more than five percent (5%) of the outstanding equity of any class of
securities of a publicly traded company engaged in such Competing Business, so
long as the Seller or its Affiliates have no active participation in the
business of such corporation, or (ii) performing any services for Purchaser or
its Affiliates, including such services as are contemplated under the Transition
Services Agreement.  In addition, notwithstanding the foregoing, the Seller and
its Affiliates shall be permitted to consummate the acquisition of all or
substantially all of the assets or business(es), or the acquisition of a
majority (or greater) of the voting power, of any Person engaged in any
Competing Business (the “Target”), [*****].
 
(c)           The Seller hereby acknowledges and agrees that the covenants and
agreements set forth in this Section 4.10 are a material inducement to the
Purchaser to enter into this Agreement and to perform its obligations hereunder,
and that the Purchaser may incur a significant loss of the goodwill being
purchased as part of the Transactions if the Seller or its Affiliates were to
breach any of the provisions of this Section 4.10.  If the final judgment of a
court of competent jurisdiction selected pursuant to Section 9.6 declares that
any term or provision of this Section 4.10 is invalid or unenforceable, the
parties hereto agree that the court making the determination of invalidity or
unenforceability will have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement will be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
46

--------------------------------------------------------------------------------

 
 
4.11        Confidentiality.  The Purchaser acknowledges that the information
provided to it in connection with this Agreement and the Transactions is subject
to the terms of the Non-Disclosure Agreement, the terms of which are
incorporated herein by reference.  Effective upon, and only upon, the Closing,
all obligations of the Purchaser under the Non-Disclosure Agreement with respect
to the Confidential Information (as defined in the Non-Disclosure Agreement)
will terminate; provided, however, that the Purchaser hereby agrees that it will
be subject to the confidentiality obligations set forth in the Non-Disclosure
Agreement with respect to any information or materials provided by the Seller
under Section 6 of this Agreement as if such information or materials were
Confidential Information under the Non-Disclosure Agreement.  The Seller hereby
agrees with the Purchaser that any confidential or proprietary information
involving or relating to the Business which would be deemed Confidential
Information under the Non-Disclosure Agreement shall belong to the Acquired
Companies following the Closing and the Seller will be subject to the
confidentiality obligations set forth in the Non-Disclosure Agreement with
respect to such Confidential Information as if the Seller were the Purchaser
thereunder.
 
4.12        Notice of Developments.
 
(a)           From the date of this Agreement until the Closing, or the earlier
termination of this Agreement in accordance with its terms, the Seller and the
Acquired Companies shall promptly (and in any event prior to the Closing) notify
the Purchaser in writing upon the Seller and/or the Acquired Companies becoming
aware: (i) that any representation or warranty made by the Seller in this
Agreement is untrue or inaccurate in such a way that would otherwise cause the
failure of a closing condition, (ii) of the failure of the Seller to, in any
material respect, comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by the Seller pursuant to this Agreement, (iii) of
any notice or other communication from any Person alleging that the consent of
such Person is or may be required in connection with the Transactions, (iv) of
any notice or other communication from any Governmental Body in connection with
the Transactions, or (v) of the commencement or initiation or threat of
commencement or initiation of any Proceeding regarding the Transactions or
otherwise involving any Acquired Company.
 
(b)           From the date of this Agreement until the Closing, or the earlier
termination of this Agreement in accordance with its terms, the Purchaser shall
promptly (and in any event prior to the Closing) notify the Seller in writing
upon the Purchaser becoming aware: (i) that any representation or warranty made
by Purchaser in this Agreement is untrue or inaccurate in such a way that would
otherwise cause the failure of a closing condition, (ii) of the failure of the
Purchaser to, in any material respect, comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by the Seller pursuant
to this Agreement, (iii) of any notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated hereby, (iv) of any notice or other
communication from any Governmental Body in connection with the transactions
contemplated hereby, or (v) of the commencement or initiation or threat of
commencement or initiation of any Proceeding regarding the Transactions and
involving or implicating the Purchaser.  
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
47

--------------------------------------------------------------------------------

 
 
4.13        Further Assurances.
 
(a)           The Seller will refer all customer inquiries relating to the
Business to the Purchaser, or an Acquired Company, as appropriate, from and
after the Closing.  The Seller will promptly forward to the Purchaser when
received any and all monies or proceeds from accounts receivable relating to the
Business that are received or collected by Seller or any of its Affiliates
following the Closing.  The Purchaser and its Representatives shall have the
right, once, during the period that is three months following the termination of
the Transition Services Agreement, to examine the work papers and books and
records of the Seller for the purpose of determining compliance with this
Section 4.13, upon reasonable advance notice and during regular business hours,
in such a manner as to not interfere with the normal operations of the Seller.
 
(b)           Following the Closing, in the event that any Material Contract or
other material asset owned by the Seller or any of its Affiliates necessary to
conduct the Business as conducted by Seller and its Affiliates in the Ordinary
Course of Business is discovered by Seller or any of its Affiliates or
identified to the Seller by Purchaser at any time after the Closing Date, the
possession or ownership of which has not been transferred to Purchaser or its
Affiliates at such time, then the Seller and its Affiliates shall promptly take
such steps as may be required to transfer or assign, or cause to be transferred
or assigned, the Seller’s or its Affiliates’ rights in such Material Contract or
material asset to Purchaser or its designee, at no additional charge to
Purchaser or its Affiliates.
 
(c)            (i) In the event that any other material asset or material
support service (other than Shared Assets or Shared Services) primarily used in
the Business and provided or made available by the Seller and/or any of its
Affiliates to the Acquired Companies prior to the Closing is discovered by the
Seller or any of its Affiliates or identified to the Seller by Purchaser at any
time prior to, at or after the Closing Date, the Seller and its Affiliates and
Purchaser each agree to cooperate and negotiate in good faith to determine a
mutually agreed upon commercially reasonable arrangement (which may include
updating the Schedules to the Transition Services Agreement) pursuant to which
the Seller shall make such material asset or material support service available
for use by the Purchaser and/or its Affiliates, as applicable, in connection
with the operation of the Business and (ii) in the event that any material asset
or material support service (other than Shared Assets or Shared Services)
primarily used in the business of the Seller (other than the Business) and
provided or made available by the Acquired Companies to Seller or any of its
Affiliates (other than the Acquired Companies) prior to the Closing is
discovered by the Purchaser or any of its Affiliates or identified to the
Purchaser by Seller at any time prior to, at or after the Closing Date, the
Purchaser and its Affiliates and Seller each agree to cooperate and negotiate in
good faith to determine a mutually agreed upon commercially reasonable
arrangement (which may include updating the Schedules to the Transition Services
Agreement) pursuant to which the Purchaser shall make such material asset or
material support service available for use by the Seller and/or its Affiliates,
as applicable, in connection with the operation of the business of Seller (other
than the Business).
 
(d)           [*****]
 
4.14        Financing.   Prior to the Closing, the Seller shall use its
commercially reasonable efforts, and shall cause each of the Acquired Companies
and their subsidiaries to use their commercially reasonable efforts, to
cooperate, at the Purchaser’s sole expense, in a manner that is reasonably
requested by the Purchaser in connection with the Purchaser’s efforts to obtain
financing in connection with the Transactions.  Notwithstanding the foregoing,
in no event shall (a) the Seller be required to (i) provide any of its
confidential or proprietary information to any financing source unless such
financing source has entered into a confidentiality agreement in a form
acceptable to the Seller (and such access shall be subject to the limitations
set forth in Section 4.1), (ii) prepare any memoranda, presentations, or similar
materials, (b) such cooperation unreasonably interfere with the ongoing
operations of the Seller and the Acquired Companies or (c) the Seller or the
Acquired Companies be required to enter into or approve any financing or similar
agreement.  The Purchaser shall, promptly upon request by the Seller, reimburse
the Seller and the Acquired Companies for all out of pocket costs and expenses
incurred by them in connection with such cooperation.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
48

--------------------------------------------------------------------------------

 
 
4.15        Post-Closing Operation of the Business.
 
(a)           During the period starting at the Closing and ending at midnight
on December 31, 2013 the Purchaser agrees that (i) it will, acting in good
faith, use commercially reasonable efforts, taking into account (as reasonably
determined by Purchaser) geography, customer preferences, manufacturing and
other supply costs, market competition, customer credit terms, profit potential,
and regulatory, compliance and legal risk, to promote and sell Company Products
and services and (ii) it will not take any action, and shall cause its
subsidiaries (including the Acquired Companies) not to take any action, the
purpose of which is to prevent the achievement of one or more of the Performance
Payments.
 
(b)           During [*****], the Purchaser shall not, and shall direct its
Affiliates and Representatives not to, make any disclosure to any third party of
any information related to [*****] that would reasonably be expected to [*****]
without the prior written consent of the Seller. Notwithstanding the foregoing,
this Section 4.15(b) shall not prohibit the Purchaser from making any disclosure
(i) required to comply with any Legal Requirement; provided the Purchaser, to
the extent permitted by such Legal Requirement, gives the Seller reasonable
advance written notice of the applicable Legal Requirement and reasonably
cooperates with the Seller in seeking a protective order or other relief from
such disclosure, (ii) in connection with the assertion or enforcement of any
right or remedy of Purchaser or any Purchaser Indemnitee relating to this
Agreement, any Ancillary Agreement or the Transactions or (iii) in connection
with the procurement of insurance, including insurance relating to [*****].
 
4.16        Certain Post-Closing Transaction Expenses.  From and after the
Closing, the Seller shall promptly reimburse the Purchaser (or, at the
Purchaser’s discretion, one of its direct or indirect subsidiaries) for [*****],
arising from or relating to [*****], except to the extent that such
Reimbursement Amount has previously been included as a Closing Date Transaction
Expense.  The Seller shall reimburse the Purchaser (or its direct or indirect
subsidiary, as applicable) promptly upon the Purchaser providing the Seller with
evidence of any applicable payment to [*****], as described in the immediately
preceding sentence, and the Seller shall pay any applicable Reimbursement Amount
by wire transfer of immediately available funds within ten (10) business days of
the Purchaser’s delivery of such evidence.
 
SECTION 5.          Conditions to Obligations to Close
 
5.1           Conditions to the Obligation of Each Party.   The obligations of
the Purchaser and the Seller to consummate the purchase and sale of the Shares
are subject to the satisfaction (or written waiver, if permissible under
applicable Legal Requirements) on or prior to the Closing of the following
conditions:
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
49

--------------------------------------------------------------------------------

 
 
(a)           No Action.  There must not be in effect any Legal Requirement or
Order that would (i) prohibit or make illegal the consummation of the
Transactions or (ii) cause the Transactions to be rescinded following
consummation.
 
(b)           Antitrust Approvals.  All applicable waiting periods (and any
extensions thereof) under the HSR Act and under any other Regulatory Law
applicable to the Transactions shall have expired, terminated or where
applicable, approvals have been obtained.  All other material consents of, or
registrations, declarations or filings with, any Governmental Body legally
required for the consummation of the transactions contemplated by this Agreement
shall have been obtained or filed.
 
5.2           Conditions to the Obligations of the Purchaser.   The obligations
of the Purchaser to consummate the purchase and sale of the Shares are subject
to the satisfaction (or written waiver by Purchaser, if permissible under
applicable Legal Requirements) on or prior to the Closing of the following
conditions:
 
(a)           Representations and Warranties.  Each of the (i) Fundamental
Representations of the Seller shall be true and correct in all respects as of
the date hereof and at and as of the Closing Date as if made at and as of such
date (except to the extent that any such representation and warranty expressly
speaks as of an earlier date, in which case such representation and warranty (as
so read) shall be true as of such earlier date), (ii) representations and
warranties of the Seller set forth in Section 2.6(b) (Sufficiency of Assets) and
Section 2.27 (Regulatory Compliance) shall be true and correct in all material
respects as of the date hereof and at and as of the Closing Date as if made at
and as of such date (except to the extent that any such representation and
warranty expressly speaks as of an earlier date, in which case such
representation and warranty (as so read) shall be true and correct in all
material respects as of such earlier date) and (iii) the other representations
and warranties of the Seller set forth in Section 2 of this Agreement (other
than as set forth in subparts (i) and (ii) of this paragraph) shall be true as
of the date hereof and at and as of the Closing Date as if made at and as of
such date (except to the extent that any such representation and warranty
expressly speaks as of an earlier date, in which case such representation and
warranty (as so read) shall be true as of such earlier date), with such
exceptions as have not had and would not reasonably be expected to have, whether
individually or in the aggregate, a Material Adverse Effect on the Acquired
Companies.  For purposes of this Section 5.2(a), the representations and
warranties referenced in Section 5.2(a)(ii) and Section 5.2(a)(iii) shall be
read without giving effect to any qualification contained therein as to
materiality, Material Adverse Effect or similar qualifiers.
 
(b)           Compliance with Covenants.  The Seller shall have performed and
complied with all of the covenants, obligations and agreements contained in this
Agreement to be performed and complied by it on or prior to the Closing Date, in
all material respects.
 
(c)           No Material Adverse Effect on the Acquired Companies.  Since the
date of this Agreement, there shall be no Material Adverse Effect on the
Acquired Companies.
 
(d)           Closing Deliveries.  The Seller shall deliver or shall have
delivered to Purchaser the items set forth in Section 1.5(a).
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
50

--------------------------------------------------------------------------------

 
 
5.3           Conditions to the Obligations of the Seller.   The obligations of
the Seller to consummate the Transactions are subject to the satisfaction (or
written waiver by Seller, if permissible under applicable Legal Requirements) on
or prior to the Closing of the following conditions:
 
(a)           Representations and Warranties.  Each of the (i) Fundamental
Representations of the Purchaser shall be true and correct in all respects as of
the date hereof and at and as of the Closing Date as if made at and as of such
date (except to the extent that any such representation and warranty expressly
speaks as of an earlier date, in which case such representation and warranty (as
so read) shall be true as of such earlier date) and (ii) the other
representations and warranties of the Purchaser (other than as set forth in
subpart (i) of this paragraph) shall be true as of the date hereof and at and as
of the Closing Date as if made at and as of such date (except to the extent that
any such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty (as so read) shall be true as of
such earlier date), with such exceptions as have not had and would not
reasonably be expected to have, whether individually or in the aggregate, a
Material Adverse Effect on the Purchaser.  For purposes of this Section 5.3(a),
the representations and warranties referenced in Section 5.3(a)(ii) shall be
read without giving effect to any qualification contained therein as to
materiality, Material Adverse Effect or similar qualifiers.
 
(b)           Compliance with Covenants.  The Purchaser shall have performed and
complied with all of the covenants, obligations and agreements contained in this
Agreement to be performed and complied by it on or prior to the Closing Date, in
all material respects.
 
(c)           Closing Deliveries.  The Purchaser shall deliver or shall have
delivered to the Seller the items set forth in Section 1.5(b).
 
SECTION 6.         Tax Matters.
 
6.1          Cooperation.   Purchaser, the Acquired Companies, and the Seller
shall cooperate fully and promptly, as and to the extent reasonably requested by
any of the other parties, in connection with any Tax matters relating to the
Acquired Companies (including the furnishing or making available during normal
business hours of records, personnel (as reasonably required), books of account,
powers of attorney or other materials reasonably required for the preparation of
such Tax Returns, the conduct of audit examinations or the defense of claims by
Tax Authorities as to the imposition of Taxes).  The party requesting such
cooperation will pay the reasonable out-of-pocket expenses of the assisting
party or parties.  The Purchaser shall, and shall cause the Acquired Companies
to, (i) retain all books and records with respect to Tax matters pertinent to
the Acquired Companies relating to any taxable period beginning before the
Closing Date until the expiration of the applicable statute of limitations for
the respective taxable periods, and to abide by all record retention agreements
entered into with any Governmental Body, and (ii) upon reasonable written notice
prior to transferring, destroying or discarding any such books and records in
accordance with clause (i) and its customary books and records retention policy
shall allow the Seller to take possession of such books and records.
 
6.2          Amendment of Tax Returns.   Neither the Purchaser nor any of its
Affiliates shall amend, refile, revoke or otherwise modify any Tax Return or Tax
election of the Acquired Companies with respect to a Tax period ending on or
before the Closing Date without the prior written consent of the Seller, which
consent shall not be unreasonably conditioned, withheld or delayed.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
51

--------------------------------------------------------------------------------

 
 
6.3          Responsibility for Filing Tax Returns.
 
(a)            Prior to the Closing Date, the Seller shall prepare or cause to
be prepared at its expense, all Tax Returns for each member of the Seller
Consolidated Group and its member’s Affiliates that are due prior to the Closing
Date.  Following the Closing Date, Seller (i) shall prepare or cause to be
prepared, at its own expense, all income Tax Returns for the Seller Consolidated
Group with respect to Tax years that include the Closing Date and all other Tax
Returns of the Seller or of a member of the Seller Consolidated Group pertaining
to the reporting of the Transactions (a “Pre-Closing Income Return” and each
such Pre-Closing Income Return as prepared for each Acquired Company as if such
Acquired Company filed separately from the Seller Consolidated Group, a “Pro
Forma Return”), (ii) may cause to be prepared, at its own expense, amended Tax
Returns for previous Tax years, and (iii) shall prepare or cause to be prepared,
at its own expense, all Tax Returns required to be filed with respect to
Transfer Taxes (the Tax Returns in clauses (i), (ii), and (iii) together, each,
a “Pre-Closing Return”).  Each Pre-Closing Return shall be prepared and filed in
a manner consistent with prior practice, except as required by applicable Legal
Requirements and promptly after filing each Pre-Closing Return, Seller shall
deliver a copy of each such Pre-Closing Return (as filed) to
Purchaser.  Pursuant to Treasury Regulation Section 1.1502-76(b)(1)(ii)(A), the
Tax year of the Acquired Companies shall end for federal income tax purposes as
of the close of business on the Closing Date and the Seller shall include the
income of the Acquired Companies (including any deferred items triggered into
income by Treasury Regulation Section 1.1502-13 and any excess loss account
taken into income under Treasury Regulation Section 1.1502-19) on the Seller’s
consolidated federal income Tax Returns for all periods through the Closing Date
and pay any federal income Taxes attributable to such income.  For all Tax
periods of the Acquired Companies ending on or before the Closing Date, the
Seller shall cause the Acquired Companies to join the Seller’s consolidated
federal income Tax Return and, in jurisdictions requiring separate reporting
from the Seller, to file separate company state and local income Tax
Returns.  The Purchaser shall prepare and file all Tax Returns of the Acquired
Companies other than Pre-Closing Returns and Tax Returns with respect to Tax
years that end on or before the Closing Date. The Acquired Companies shall not
elect ratable allocation of any items pursuant to Treasury Regulation Section
1.1502-76(b)(2)(ii) (or any similar provision of state, local, or non-U.S.
law).  Additionally, the Acquired Companies shall make all filings and
submissions and take any other actions required by applicable Legal Requirements
to ensure that the Acquired Companies are at all times in compliance with the
provisions of Section 4191 of the Code.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
52

--------------------------------------------------------------------------------

 
 
(b)           Seller shall provide Purchaser with a copy (at Seller’s option,
either electronically in Microsoft Word, Microsoft Excel or Adobe Portable
Document Format (pdf) format or hard copy) of drafts of (i) each Pre-Closing
Income Return not later than twenty-four (24) days prior to the due date for
such return, (ii) each Pro Forma Return not later than thirty-four (34) days
prior to the due date for the Tax Return to which the Pro Forma Return relates
together with supporting schedules and workpapers, including those not required
to be filed with a Governmental Body and (iii) all other Pre-Closing Returns,
not later than forty-five (45) days prior to the due date for such return or the
date on which such return will be filed, as applicable. With respect to each
Pre-Closing Return provided by Seller to Purchaser pursuant to the preceding
sentence, Seller will (a) cooperate, or cause the Seller Consolidated Group to
cooperate, at its own expense, promptly with Purchaser’s review of each such
return, including, but not limited to, discussing any provisions on the
Pre-Closing Income Return as it relates to the Acquired Companies and any
provisions on the Pro Forma Return, (b) in addition to the supporting schedules
and workpapers provided pursuant to clause (ii) of the preceding sentence,
promptly provide Purchaser with a copy (at Seller’s option, either
electronically in Microsoft Word, Microsoft Excel or Adobe Portable Document
Format (pdf) format or hard copy) of back-up documentation relating to such
Pre-Closing Returns as is reasonably requested with particularity by Purchaser
in light of the facts then known by Purchaser (for the avoidance of doubt,
Seller shall not be obligated to respond to a general request for Tax Return
work papers or back-up materials) and (c) upon Purchaser’s reasonable request,
make available for Purchaser’s review, at Seller’s offices located near Boston,
Massachusetts, during normal business hours the supporting schedules and
workpapers relating to any Pre-Closing Return, including those not required to
be filed with a Governmental Body. Purchaser shall review and comment on (x)
each Pre-Closing Income Return as it relates to the Acquired Companies within
ten (10) days from delivery to the Purchaser, (y) each Pro Forma Return within
twenty (20) days from delivery to the Purchaser, and (z) each other Pre-Closing
Return within thirty (30) days from delivery to the Purchaser (each such period,
as applicable, the “Tax Review Period”). If the Purchaser does not submit
comments within the applicable Tax Review Period, then the Purchaser will be
deemed to have approved such Tax Return as prepared by the Seller Consolidated
Group and the Seller Consolidated Group will file such Pre-Closing Return
promptly following the expiration of the applicable Tax Review Period. If the
Purchaser delivers comments to the Seller within the applicable Tax Review
Period, then Seller shall make such changes to the applicable Tax Return as
Purchaser may reasonably request. Notwithstanding anything to the contrary in
this Section 6.3, if Seller makes any change to a Pre-Closing Return following
delivery of such Pre-Closing Return to the Purchaser pursuant to this Section
6.3(b), then (i) the Seller shall provide the Purchaser with a revised copy of
such Tax Return by the earlier of (x) the date Seller determines in its
reasonable discretion that there will be no further changes made to such Tax
Return and (y) the date the Tax Return is filed with a Governmental Body, and
with respect to all other Pre-Closing Tax Returns after making such change and
(ii) a new Tax Review Period shall begin on the date that such Tax Return was
delivered to Purchaser. In the event the Tax Review Period ends at any time
after ten (10) days before the deadline to timely file such Tax Return
(including all eligible extensions), then Seller shall have the right to timely
file such Tax Return, so long as it agrees that it is legally able to file and
will file an amended Tax Return, at its sole expense, to reflect any changes to
such Tax Return that Purchaser may reasonably request within the applicable Tax
Review Period. Purchaser and Seller shall use good faith efforts to resolve any
dispute in connection with any of Purchaser’s comments pursuant to this Section
6.3(b), including meeting in person or telephonically, with (i) Purchaser and
Purchaser’s representatives and (ii) the Seller Consolidated Group and Seller
Consolidated Group’s representatives.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
53

--------------------------------------------------------------------------------

 
 
6.4           Straddle Periods.   In the case of any Tax period that includes
(but does not end on) the Closing Date (such Tax period hereinafter is referred
to as a “Straddle Period”), the amount of any Taxes based on or measured by net
income, gain or receipts of the Acquired Companies for the Pre-Closing Tax
Period shall be determined based on an interim closing of the books as of the
Closing Date (and for such purpose, the taxable period of any partnership or
other pass-through entity in which any Acquired Company holds a beneficial
interest will be deemed to terminate at such time) and the amount of other Taxes
of the Acquired Companies for a Straddle Period that relates to the Pre-Closing
Tax Period shall be deemed to be an amount of such Tax for the entire taxable
period multiplied by a fraction the numerator of which is the number of days
from the beginning of the Straddle Period through and including the Closing Date
and the denominator of which is the number of days in such Straddle Period.
 
6.5           Refunds.  
 
(a)           All refunds of Taxes (including any interest thereon) received by
any of the Acquired Companies for a Pre-Closing Tax Period (except to the extent
that such refund is attributable to the carryback of a Tax attribute
attributable to a Post-Closing Tax Period) shall be for the benefit of the
Seller and the Purchaser shall, upon Seller’s request, use its commercially
reasonable efforts to obtain any such refunds and promptly remit the payments
over to the Seller (net of costs procuring such refund).
 
(b)           The Seller shall not be entitled to any refunds or credits of
Taxes (including any interest thereon) generated by the carryforward of a Tax
attribute (including without limitation, a net operating loss, a net capital
loss, a foreign tax credit, an alternative minimum tax credit or a research and
development credit) in any Tax period or portion thereof beginning after the
Closing Date.  Neither Seller nor any direct or indirect owner shall elect to
retain any of the Acquired Companies’ Tax attributes that can be carried forward
(including without limitation, a net operating loss, a net capital loss, a
foreign tax credit, an alternative minimum tax credit, or a research and
development credit).
 
(c)           The Seller shall promptly remit to Purchaser any refund or credit
of Taxes (including any interest thereon) received by or credited to any member
of the Seller Consolidated Group or any Affiliate of any member of the Seller
Consolidated Group (in each case, excluding the Acquired Companies) that is
attributable to the carryback of a Tax attribute (including without limitation,
a net operating loss, a net capital loss, a foreign tax credit, an alternative
minimum tax credit, or a research and development credit) arising in a
Post-Closing Tax Period.
 
6.6           Tax Contests.
 
(a)           Notwithstanding Section 8.5, any Proceedings or claim concerning
Taxes of any Acquired Company shall be governed by this Section 6.6.  The
Purchaser shall notify the Seller upon receipt by any of the Acquired Companies,
the Purchaser or any Affiliate of the Purchaser or the Acquired Companies of any
Proceedings or claim received from any Governmental Body with respect to Taxes
of the Acquired Companies for a Pre-Closing Tax Period for which the Seller
would be required to indemnify the Purchaser pursuant to this Section 6 (a “Tax
Matter”); provided, however, that no delay on the part of Purchaser in notifying
the Seller will relieve Seller from any obligations under Section 6 or Section
8, except to the extent such delay actually and materially prejudices
Seller.  Seller shall have thirty (30) days after receipt of notice from
Purchaser of any Tax Matter, to assume the defense of any material Tax Matter,
in each case, at the Seller’s sole cost, so long as the Tax Matter does not
involve an issue relating to Taxes for any Tax period that is not a Pre-Closing
Tax Period and provided that Seller has delivered to Purchaser a notice stating
that Seller will, and thereby, covenants to, indemnify, defend and hold harmless
the Purchaser from and against the entirety of any and all Damages the
Indemnified Party has suffered or may suffer resulting from or related to the
Tax Matter.  If the Seller assumes such defense, then: (i) Seller will pay any
amount that is required by any Governmental Body to be surrendered, deposited,
posted as collateral, or otherwise paid in any way (even if on a temporary
basis) in order to pursue the defense of such claim; (ii) Seller will have the
authority, with respect to such Tax Matter, to represent the interests of the
Acquired Companies before the relevant Governmental Body; (iii) Purchaser has
the right (but not the duty) to participate in the defense of such Tax Matter
and to employ counsel, at its own expense, separate from the counsel employed by
the Seller; and (iv) Seller will not consent to the entry of any judgment or
enter into any compromise or settlement of such Tax Matter without the prior
written consent of Purchaser, which consent shall not be unreasonably
conditioned, delayed or withheld, provided, however, that Purchaser’s consent
shall not be considered to be unreasonably conditioned, delayed or withheld if
Purchaser determines in its reasonable discretion that Seller’s proposed
consent, compromise or settlement would adversely affect the Purchaser, the
Acquired Companies or any Affiliate of the foregoing for any Tax period that is
not a Pre-Closing Tax Period.  The Purchaser will deliver or cause to be
delivered to the Seller all powers of attorney necessary for the Seller to
conduct the defense of such Tax Matter pursuant to this Section
6.7(a).    Seller’s obligations under Section 6 and Section 8 shall not be
affected by whether Seller elects or fails to elect to control, if permitted,
the Tax Matter.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
54

--------------------------------------------------------------------------------

 
 
(b)           If the Seller does not elect to assume the defense of any Tax
Matter as provided in Section 6.6(a), the Purchaser shall represent the
interests of the Acquired Companies with respect to any Tax Matter before the
relevant Governmental Body and shall control the defense, compromise or other
resolution of any such Tax Matter, including responding to inquiries, and
contesting, defending against and resolving any assessment for additional Taxes
or notice of Tax deficiency or other adjustment of Taxes of, or relating to,
such Tax Matter.  The Seller will have the right (but not the duty) to
participate in (but may not appear of record in or otherwise attempt to control)
the defense of such Tax Matter and to employ counsel, at its own expense,
separate from the counsel employed by the Purchaser.  Notwithstanding the
foregoing, Purchaser will be entitled to defend, settle, or otherwise dispose of
the Tax Matter in its sole discretion (including by fully and immediately paying
any demanded amounts) and any such amounts paid and any other Damages otherwise
incurred by Purchaser in such defense are indemnifiable as under Section 6
and/or Section 8.
 
6.7           Transfer Taxes.   Any sales or use taxes, transfer taxes, stamp
taxes, excise taxes, documentary charges, or similar taxes, charges, fees or
expenses that may become payable in connection with the Transactions (“Transfer
Taxes”) shall  be borne equally by the Purchaser and the Seller when
due.  Seller will, at its own expense, file all necessary Tax Returns and other
documentation with respect to all such Taxes, fees and charges and, if required
by applicable law, Purchaser will (and will cause its Affiliates to) join in the
execution of any such Tax Returns and other documentation.
 
6.8           Tax Sharing Agreements.   All Tax sharing agreements, Tax
allocation agreements or similar agreements and all powers of attorney with
respect to or involving any Acquired Company will be terminated prior to the
Closing and, after the Closing, the Acquired Companies will not be bound thereby
or have any Liability thereunder.
\
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
55

--------------------------------------------------------------------------------

 
 
6.9           Payment of Taxes.   The Seller shall pay or cause to be paid all
Taxes of GPH, GTI, and GPH’s and GTI’s direct and indirect subsidiaries
(including all Taxes includible due to the Transactions and any such Taxes that
may become a Liability of the Purchaser under any doctrine of de facto merger or
transferee or successor liability) for any Pre-Closing Tax Period, and all Taxes
of the Seller, the members of the Seller Consolidated Group, and Seller’s direct
and indirect subsidiaries and their Affiliates (including all taxes includible
due to the Transactions and any such Taxes that may become a Liability of the
Purchaser under any doctrine of de facto merger or transferee or successor
liability).  Without limiting the generality of the immediately preceding
sentence, and for the avoidance of doubt, the Seller shall be responsible and
pay for any sales, use or similar Taxes imposed on or with respect to sales of
goods or services by any of the Seller, the members of the Seller Consolidated
Group, and the Seller’s, GPH’s and GTI’s direct and indirect subsidiaries and
their Affiliates (or their predecessors) on or prior to the Closing Date,
including any such Taxes that may be applicable as a result of a failure of the
Seller to obtain or retain documentation necessary or desirable to establish an
exemption from any such Taxes  (the “Pre-Closing Sales Taxes”) and any Damages
(including Tax filing preparation costs and costs incurred in determining the
amount of such Taxes) relating thereto or arising therefrom.  Notwithstanding
anything to the contrary herein, the Purchaser shall be entitled to file a
voluntary disclosure agreement or other agreement relating to the Pre-Closing
Sales Taxes, so long as the  Purchaser in it is sole discretion either (i) uses
commercially reasonable efforts to obtain exemption certificates to minimize the
Pre-Closing Sales Taxes, or, (ii) permits Seller to seek to obtain exemption
certificates to minimize the Pre-Closing Sales Taxes for a period not less than
30 days, so long as the Seller agrees to actively and diligently seek such
certificates during such period); provided further that Seller shall reimburse
Purchaser for any Damages or other costs incurred by the Purchaser in performing
its obligations under this Section 6.9; provided further that, if Purchaser
files a voluntary disclosure agreement or other agreement relating to the
Pre-Closing Sales Taxes pursuant to this Section 6.9 and, solely as a result of
Purchaser’s failure to comply with the terms of that agreement, additional
interest and penalties are assessed that would not have arisen solely but for
the Purchaser’s failure to comply, Seller shall not be required to pay any such
additional interest and penalties.
 
6.10           Purchase Price Allocation.   Within ninety (90) days following
the Closing, Purchaser shall provide to Seller a copy of its proposed allocation
of the Purchase Price among the GPH Shares and the GTI Shares. If within
forty-five (45) days after Purchaser delivers the proposed allocation, Seller
notifies Purchaser in writing of any objection to the proposed allocation
(specifying in reasonable detail the nature and basis of such objection in light
of the facts then known), Purchaser and Seller shall use commercially reasonable
efforts for fifteen (15) days to resolve such dispute; provided that, any item
or amount the Seller does not dispute in reasonable detail during Seller’s
forty-five (45) review period shall be final, conclusive and binding. If
Purchaser and Seller are able to resolve such dispute, they shall make such
revisions to the proposed allocation as are necessary to reflect such resolution
which shall be final and binding. In the event that Purchaser and Seller are
unable to resolve one or more disputed items within fifteen (15) days of
Purchaser’s receipt of Seller’s written dispute, the Dispute Auditor shall
resolve the disputed items and shall cause the proposed allocation to be
corrected and the Dispute Auditor’s findings shall be set forth in a written
statement to Seller and Purchaser. Any determination made by the Dispute Auditor
pursuant to this Section 6.10 shall be final, non-appealable and binding on the
parties hereto, absent manifest error, gross negligence or fraud.  The costs,
fees and expenses of the Dispute Auditor shall be borne equally by Purchaser and
Seller.  Any subsequent adjustments to the Purchase Price shall be allocated in
a manner consistent with the prior allocations made pursuant to this Section
6.10. Each of the parties to this Agreement agrees that all relevant Tax Returns
or other Tax information they may file or cause to be filed with any
Governmental Body shall be prepared and filed consistently with such
allocations.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
56

--------------------------------------------------------------------------------

 
 
SECTION 7.          Termination
 
7.1           Termination Events.   This Agreement may, by written notice given
before or at the Closing, be terminated:
 
(a)           by mutual written consent of the Purchaser and the Seller;
 
(b)           by either the Seller, on the one hand, or the Purchaser, on the
other hand if:
 
(i)           the Closing has not occurred on or before the Outside Date;
provided, however, that the right to terminate this Agreement pursuant to this
Section 7.1(b)(i) shall not be available to any party if there has been any
material breach by such party of its representations, warranties or covenants
contained in this Agreement, which was the principal cause of the failure of any
of the conditions to the Closing set forth in Section 5 of this Agreement to be
satisfied on or before the Outside Date; and provided further, however, that if,
as of the Outside Date, the conditions set forth in Section 5.1(b) have not been
satisfied, then the Outside Date shall be automatically extended to the six (6)
month anniversary of the date of this Agreement, in which case the Outside Date
shall be deemed for all purposes such date; or
 
(ii)           a Governmental Body of competent jurisdiction issues a final and
nonappealable Order that permanently enjoins the consummation of any of the
Transactions or permanently makes consummation of any of the Transactions
illegal or otherwise prohibited; provided, however, that the right to terminate
this Agreement pursuant to this Section 7.1(b)(ii) shall not be available to any
party if there has been any material breach by such party of its
representations, warranties or covenants contained in this Agreement, which was
the principal cause of the issuance of such Order or taking of such other action
by such Governmental Body;
 
(c)           by the Seller if a breach of any representation, warranty,
covenant or agreement on the part of the Purchaser set forth in this Agreement
shall have occurred which would cause any of the conditions set forth in Section
5.3 not to be satisfied, and such breach is incapable of being cured by the
Outside Date or is not cured by the earlier of (i) ten (10) business days
following written notice to Purchaser by the Seller of such breach and (ii) the
Outside Date; provided, however, that the Seller is not then in material breach
of this Agreement so as to cause (x) such breach by Purchaser or (y) any of the
conditions set forth in Section 5.1 or Section 5.2 not to be satisfied;  or
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
57

--------------------------------------------------------------------------------

 
 
(d)           by the Purchaser if a breach of any representation, warranty,
covenant or agreement on the part of the Seller set forth in this Agreement
shall have occurred which would cause any of the conditions set forth in Section
5.2 not to be satisfied, and such breach is incapable of being cured by the
Outside Date or is not cured by the earlier of (i) ten (10) business days
following written notice to the Seller by the Purchaser of such breach and (ii)
the Outside Date; provided, however, that the Purchaser is not then in material
breach of this Agreement so as to cause (y) such breach by Seller or (y) any of
the conditions set forth in Section 5.1 or Section 5.3 not to be satisfied.
 
7.2           Effect of Termination.   In the event of the termination of this
Agreement by any party as provided in Section 7.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of any party except with respect to Section 4.4, Section 4.11, this Section 7.2
and Section 9 (other than Section 9.1) which shall remain in full force and
effect; provided, however, Purchaser and Seller may, notwithstanding any such
termination, seek to recover damages (a) caused by a material and intentional
breach by the other party of  any of its representations, warranties, covenants
or other agreements set forth in this Agreement, [*****].
 
SECTION 8.          Indemnification, Etc.
 
8.1           Survival of Representations and Covenants.   The representations
and warranties of each party shall survive the Closing hereunder and continue in
full force and effect until their expiration at 5:00 p.m. (California time) on
the eighteen (18) month anniversary of the Closing Date, except that (i) the
representations and warranties contained in Section 2.18 (Tax) shall continue in
full force and effect until the sixtieth (60th) day following the expiration of
the applicable statute of limitations and (ii) the Fundamental Representations
shall continue in full force and effect indefinitely. All covenants and
agreements contained herein which by their terms contemplate actions or impose
obligations following the Closing shall survive the Closing and remain in full
force and effect in accordance with their terms, except that the Seller’s
indemnification covenant set forth in [*****] shall expire [*****] (unless
earlier terminated pursuant to the terms of [*****].  All covenants and
agreements contained herein which by their terms contemplate full performance at
or prior to Closing shall terminate on the Closing.  Notwithstanding the
foregoing, if an Indemnification Demand relating to a representation and
warranty or covenant is given to the Seller or the Purchaser, as applicable, on
or prior to the time and date of expiration for such representation or warranty
or covenant, then, notwithstanding anything to the contrary contained in this
Section 8.1, such representation or warranty or covenant shall not, solely for
the purposes of such Indemnification Demand, so expire, but rather shall remain
in full force and effect until such time as each and every Claim set forth in
such Indemnification Demand has been fully and finally resolved.  It is the
express intent of the parties that, if the applicable survival period for an
item for indemnification purposes as contemplated by this Section 8.1 is shorter
than the statute of limitations that would otherwise have been applicable to
such item, then, by contract, the applicable statute of limitations with respect
to such item shall be reduced to the shortened survival period contemplated
hereby for indemnification purposes.  The parties further acknowledge that the
time periods set forth in this Section 8.1 for the assertion of claims under
this Agreement are the result of arms’-length negotiation between the parties
and that they intend for the time periods to be enforced as agreed by the
parties.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
58

--------------------------------------------------------------------------------

 
 
8.2           Indemnification.
 
(a)           Subject to Section 8.1, from and after the Closing, the Seller
shall hold harmless and indemnify the Purchaser Indemnitees from and against,
and shall compensate and reimburse the Purchaser Indemnitees for, any Damages
which are suffered or incurred by the Purchaser Indemnitees, or by any of them
which result from or relate to:
 
(i)            any breach of any representation or warranty made by the Seller
in this Agreement (other than the Fundamental Representations made by Seller and
any representation or warranty made by the Seller under Section 2.18 (Tax));
 
(ii)           any breach of any of the Fundamental Representations made by
Seller or any breach of any representation or warranty made by the Seller under
Section 2.18 (Tax);
 
(iii)           any breach of any covenant or obligation of the Seller contained
in this Agreement;
 
(iv)           any Closing Date Transaction Expenses and any Closing Date
Indebtedness, but only to the extent such amounts are in excess of the Closing
Date Transaction Expenses and Closing Date Indebtedness included in the
calculation of the Closing Payment pursuant to Section 1.2 and as adjusted
pursuant to Section 1.3;
 
(v)           (A) any and all Taxes of the Acquired Companies for all
Pre-Closing Tax Periods; (B) any and all Taxes of any member of an affiliated,
combined, consolidated or unitary group (or any analogous or comparable group)
or any fiscal unity of which any of the Acquired Companies is or was a member on
or before the Closing Date, including pursuant to Treasury Regulation Section
1.1502-6 or any analogous or similar legal requirement of applicable law; (C)
any and all Taxes of any Person imposed on an Acquired Company as a transferee
or successor, by contract, operation of applicable law, or otherwise; (D) any
and all Taxes attributable to the extinguishment of an Intercompany Account
Payable, Intercompany Accounts Receivable or Intercompany Indebtedness; (E) any
collection obligation or other liability of Purchaser or the Acquired Companies
to deduct and withhold amounts in respect of the Purchase Price or other amounts
payable under this Agreement; (F) any liability for Taxes relating to
intercompany transfer pricing arrangements to which any of the Acquired
Companies was a party on or before the Closing Date; (G) the portion of any
Transfer Taxes allocated to the Seller pursuant to Section 6.7; (H) any Taxes or
reduction of a Tax asset incurred by the Purchaser and any of its Affiliates
(including the Acquired Companies) during a Post-Closing Tax Period that relates
or is attributable to a change in method of accounting of an Acquired Company
for a Pre-Closing Tax Period; and (I) any Pre-Closing Sales Taxes;
 
(vi)           the matter described on Part 8.2(a)(vi) of the Disclosure
Schedule; provided, however, the Seller’s indemnification obligations under this
clause (vi) shall not apply with respect to Damages that are primarily the
result of any Purchaser breach of [*****]; and
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
59

--------------------------------------------------------------------------------

 
 
(vii)         any common law fraud;
 
provided, that, notwithstanding anything to the contrary in this Agreement, the
indemnification obligations of Seller under Section 8.2(a)(v) shall not be
qualified or otherwise limited by any statement or other information set forth
on the Disclosure Schedule (including, without limitation, Part 2.18 of the
Disclosure Schedule), and no indemnification claim arising from or relating to
the matter described on Part 8.2(a)(vi) of the Disclosure Schedule may be made
other than pursuant to Section 8.2(a)(vi).
 
(b)           From and after the Closing, the Purchaser shall hold harmless and
indemnify the Seller Indemnitees from and against, and shall compensate and
reimburse the Seller Indemnitees for, any Damages which are suffered or incurred
by the Seller Indemnitees which result from or relate to:
 
(i)            any breach of any representation or warranty made by the
Purchaser in this Agreement other than the Fundamental Representations;
 
(ii)           any breach of any Fundamental Representation made by the
Purchaser in this Agreement;
 
(iii)          any breach of any covenant or obligation of the Purchaser
contained in this Agreement; and
 
(iv)         any common law fraud.
 
For purposes of determining whether a breach of any representation or warranty
of this Agreement has occurred and for purposes of determining any Damages
resulting from or relating to any such breach, all qualifications as to
“material”, “materiality”, “Material Adverse Effect” or other qualifiers of
similar import contained in such representations and warranties (other than
those set forth in Section 2.4(b) and Section 2.5(b)) shall be disregarded.
 
8.3           Limitations.    Subject to Section 1.3, Section 1.6, Section 6.10,
Section 8.3(d), Section 8.3(e), Section 9.2 and Section 9.8, from and after the
Closing, this Section 8 shall be the sole and exclusive remedy of the parties
with respect to any and all claims that any party may have based upon, arising
out of, or otherwise in respect of this Agreement.
 
(a)           The Seller shall not be required to make any indemnification
payment pursuant to Section 8.2(a)(i) until such time as (i) the total amount of
all Damages relating to any breach (with the understanding that any Damages
relating to any indemnification claims arising out of or relating to the same or
similar facts, events or circumstances will be aggregated and treated as a
single breach for the purposes of this Section 8.3(a)(i)) exceeds [*****] (the
“Claim Threshold”), at which point the Seller will indemnify the Purchaser
Indemnitees, subject to the other applicable limitations in this Section 8, for
any such Damages, and (ii) the total amount of all Damages that have been
suffered or incurred by the Purchaser Indemnitees pursuant to Section 8.2(a)(i),
excluding Damages for which indemnification is not available as a result of the
application of the Claim Threshold, exceeds [*****] (the “Deductible”), at which
point the Seller will indemnify the Purchaser Indemnitees for all Damages under
Section 8.2(a)(i) in excess of [*****], and the Seller’s aggregate liability in
respect of claims for indemnification pursuant to Section 8.2(a)(i) will not
exceed [*****] in the aggregate (the “Cap”).  [*****] The Claim Threshold,
Deductible and Cap shall not apply to indemnification claims pursuant to Section
8.2(a)(ii) through Section 8.2(a)(vii).  Without limiting the other provisions
of this subsection (a), the Seller’s aggregate liability in respect of claims
for indemnification pursuant to Section 8.2(a)(i) through Section 8.2(a)(vi)
will not exceed the aggregate Purchase Price paid to the Seller. The Seller will
indemnify the Purchaser Indemnitees for Damages pursuant to Section 8.2(a)(vii)
without limitation. For the avoidance of doubt, the dollar thresholds set forth
in Section 2.15(f) shall (X) only apply to indemnification claims specifically
brought by a Purchaser Indemnitee for a breach of Seller’s representation in
Section 2.15 (which indemnification claims shall remain subject to the other
limitations contained in this Section 8.3, as applicable) and (Y) not otherwise
limit any indemnification claims brought by a Purchaser Indemnitee for a breach
of any other representation, warranty and covenant under this Agreement.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
60

--------------------------------------------------------------------------------

 
 
(b)           The Seller shall not be required to make any indemnification
payment to the extent that such payment solely results from or solely relates to
(i) a breach of a representation or warranty made by the Seller under Section
2.18, (ii) a breach of a covenant or obligation under Section 6, and/or (iii) an
indemnification claim under Section 8.2(a)(v), until such time as the total
amount of all Damages that have been suffered or incurred by the Purchaser
Indemnitees under subparts (i), (ii) and (iii) above, in the aggregate exceeds
[*****] (the “Tax Deductible”), at which point the Seller will indemnify the
Purchaser Indemnitees for all such Damages in excess of the Tax Deductible.
 
(c)           The Purchaser shall not be required to make any indemnification
payment pursuant to Section 8.2(b)(i) until such time as (i) the total amount of
all Damages that have been suffered or incurred by the Seller Indemnitees
pursuant to Section 8.2(b)(i) relating to any breach (with the understanding
that any Damages relating to any indemnification claims arising out of or
relating to the same or similar facts, events or circumstances, will be
aggregated and treated as a single breach for the purposes of this Section
8.3(c)(i)) exceeds the Claim Threshold, at which point the Purchaser will
indemnify the Seller Indemnitees, subject to the other applicable limitations in
this Section 8, for any such Damages and (ii) the total amount of all Damages
that have been suffered or incurred by one or more of the Seller Indemnitees
under Section 8.2(b)(i), excluding Damages for which indemnification is not
available as a result of the application of the Claim Threshold, exceeds the
Deductible, at which point the Purchaser will indemnify the Seller Indemnitees
for all Damages under Section 8.2(b)(i) in excess of [*****], and the
Purchaser’s aggregate liability in respect of claims for indemnification
pursuant to Section 8.2(b)(i) will not exceed the Cap.  The Claim Threshold,
Deductible and Cap shall not apply to indemnification claims pursuant to Section
8.2(b)(ii) through Section 8.2(b)(iv), and the Purchaser will indemnify the
Seller Indemnitees for aggregate Damages pursuant to Sections 8.2(b)(ii) and
Section 8.2(b)(iii) up to the aggregate Purchase Price paid to the Seller.  The
Purchaser will indemnify the Seller Indemnitees for Damages pursuant to Section
8.2(b)(iv) without limitation.
 
(d)           Notwithstanding anything contained herein to the contrary, this
Section 8 shall not set forth the sole and exclusive remedy for (i) the
Purchaser Indemnitees in the case of common law fraud of the Seller or any of
its Affiliates or any director, manager, officer, employee, equityholder, agent
or representative of any of the foregoing or (ii) the Seller Indemnitees in the
case of common law fraud of the Purchaser or any of its Affiliates or any
director, manager, officer, employee, equityholder, agent or representative of
any of the foregoing.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
61

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding anything contained herein to the contrary, nothing
herein shall limit either party’s ability to enforce its rights under this
Agreement or any Ancillary Agreement by a decree of specific performance or
injunctive or other equitable relief.
 
8.4           Indemnification Claims.
 
(a)           In order for an Indemnified Party to seek indemnification under
this Section 8, such Indemnified Party shall deliver, in good faith, a written
demand (an “Indemnification Demand”) to the Indemnifying Party which contains
(i) an estimate of the Damages incurred or reasonably expected to be incurred
(the “Asserted Damages Amount”) by the Indemnified Party (to the extent then
known by the Indemnified Party), (ii) a statement that the Indemnified Party is
entitled to indemnification under this Section 8 for such Damages and a
reasonable explanation of the basis therefor (the “Claim”), in each case, in
reasonable detail in light of the facts then known to the Indemnified Party;
provided that, no defect in the information contained in the Indemnification
Demand from the Indemnified Party to any Indemnifying Party will relieve such
Indemnifying Party from any obligation under this Section 8, except to the
extent such failure to include information actually prejudices such Indemnifying
Party. Within twenty (20) days after delivery of an Indemnification Demand to
the Indemnifying Party, the Indemnifying Party shall deliver to the Indemnified
Party a written response (the “Response”) in which the Indemnifying Party
shall:  (i) agree that the Indemnified Party is entitled to receive all of the
Asserted Damages Amount; (ii) agree that the Indemnified Party is entitled to
receive part, but not all, of the Asserted Damages Amount (such portion, the
“Agreed Portion”); or (iii) dispute that the Indemnified Party is entitled to
receive any of the Asserted Damages Amount.  If the Indemnifying Party does not
deliver a Response within such twenty (20) day period or if the Indemnifying
Party agrees that the Indemnified Party is entitled to any or all of the
Asserted Damages Amount, the Indemnifying Party shall pay such amount to the
Indemnified Party by wire transfer of immediately available funds to an account
specified by the Indemnified Party.
 
(b)           In the event that the Indemnifying Party shall (i) dispute that
the Indemnified Party is entitled to receive any of the Asserted Damages Amount,
or (ii) agree that the Indemnified Party is entitled to only the Agreed Portion
of the Asserted Damages Amount, the Indemnifying Party and the Indemnified Party
shall attempt in good faith to agree upon the rights of the respective parties
with respect to each of the indemnification claims that comprise the Asserted
Damages Amount (or the portion of the Asserted Damages Amount not comprising the
Agreed Portion).  If no such agreement can be reached after good faith
negotiation within twenty (20) days after delivery of a Response, such dispute
may be resolved by litigation in an appropriate court of competent jurisdiction
in accordance with Section 9.6.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
62

--------------------------------------------------------------------------------

 
 
8.5           Defense of Third Party Claims.
 
(a)           Subject to Section 6.6, in the event of the assertion or
commencement by any Person who is not a party to this Agreement or another
Indemnified Party of any Proceeding (whether against the Seller, any Acquired
Company, the Purchaser or any other Person) with respect to which an Indemnified
Party may be entitled to indemnification or any other remedy pursuant to this
Section 8 (a “Third Party Claim”), the Indemnified Party shall promptly give the
Indemnifying Party written notice (a “Claim Notice”) of such Proceeding.  The
Claim Notice shall be accompanied by reasonable supporting documentation
submitted by the third party making such claim (to the extent then in the
possession of the Indemnified Party) and shall describe in reasonable detail (to
the extent then known by the Indemnified Party) the facts constituting the basis
for such claim and the amount of the estimated Damages, in each case, in
reasonable detail in light of the facts then known to the Indemnified Party;
provided, however, that no delay or failure on the part of the Indemnified Party
in delivering a Claim Notice shall relieve the Indemnifying Party from any
obligation under this Section 8 except to the extent such failure materially
prejudices the defense of such Proceeding.  The Indemnifying Party shall have
the right, at its election, to proceed with the defense of such Proceeding
through counsel selected by it (reasonably acceptable to the Indemnified Party),
so long as (i) the Indemnifying Party gives written notice that it will defend
the Third Party Claim within twenty (20) days, or such shorter period of time as
may be necessary in light of the facts and circumstances of the Third Party
Claim, after the Indemnified Party has delivered the Claim Notice to the
Indemnified Party stating that the Indemnifying Party will, and thereby
covenants to, indemnify, defend and hold harmless the Indemnified Party from and
against the entirety of any and all Damages the Indemnified Party has suffered
or may suffer resulting from or related to the Third Party Claim, (ii) the Third
Party Claim involves only money damages and does not seek an injunction or other
equitable relief against the Indemnified Party, (iii) the Third Party Claim does
not relate to or otherwise arise in connection with any criminal or regulatory
Proceeding and (iv) the Indemnified Party has not been advised by counsel that
an actual or potential conflict exists between the Indemnified Party and the
Indemnifying Party in connection with the Third Party Claim.  Without limiting
the generality of the foregoing, all costs, fees and expenses arising out of or
relating to a Third Party Claim that an Indemnifying Party is defending pursuant
to this Section 8.5(a) shall be the sole responsibility of the Indemnifying
Party.  The Indemnifying Party may not settle, adjust or compromise any Third
Party Claim without the prior written consent of the Indemnified Party (which
consent may not be unreasonably withheld, conditioned or delayed).  The
Indemnifying Party shall keep the Indemnified Party advised of all material
developments in such Third Party Claim.  The Indemnified Party may participate
in the defense of such Third Party Claim (but may not appear of record or
otherwise attempt to control the defense), through counsel of its own choosing
(at its sole expense).
 
(b)           Within twenty (20) days of delivery of the Claim Notice, or such
shorter period of time as may be necessary in light of the facts and
circumstances of the Third Party Claim, if the Indemnifying Party has not
elected to proceed with the defense of such Third Party Claim on its own
pursuant to the provisions of Section 8.5(a) or if the Indemnifying Party
otherwise fails to contest or conduct such defense of the Third Party Claim, the
Indemnified Party shall be entitled to contest the Third Party Claim or to
defend such Third Party Claim to conclusion or settlement (and the Indemnified
Person need not consult with, or obtain any consent from, the Indemnifying Party
in connection therewith).  If the Indemnified Party elects to conduct such
defense in accordance with the immediately preceding sentence, the Indemnifying
Party will have the right to participate at its own expense in the defense of
such Third Party Claim (but may not appear of record or otherwise attempt to
control the defense).  The Indemnified Party shall keep the Indemnifying Party
advised of all material developments in such Third Party Claim.  The fees and
expenses of counsel to the Indemnified Party and other costs and expenses
incurred by the Indemnified Party with respect to a Third Party Claim shall be
considered Damages for purposes of this Agreement if the Indemnified Party
controls the defense of such Third Party Claim pursuant to the terms of this
Section 8.5(b).
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
63

--------------------------------------------------------------------------------

 
 
(c)           In any case, the party not in control of the Third Party Claim
will cooperate with the other party in the conduct of the prosecution or defense
of such Third Party Claim.
 
8.6           No Circular Recovery.  Notwithstanding anything to the contrary in
this Agreement, Seller hereby covenants and agrees that it will not make any
claim for indemnification against the Purchaser, any Purchaser Indemnitee or any
Acquired Company by reason of the fact that the Seller was a controlling person
or representative of any Acquired Company with respect to any claim brought by a
Purchaser Indemnitee against the Seller relating to this Agreement or the
Transactions or that is based on any facts or circumstances that form the basis
for a Claim by a Purchaser Indemnitee hereunder. 
 
8.7           Tax Treatment.    The Purchaser and Seller will treat any
indemnification payment received pursuant to this Agreement as an adjustment to
the Purchase Price for Tax and financial reporting purposes, to the extent
permitted by applicable law, regulation and financial reporting rules, and the
parties agree to file their Tax Returns accordingly.
 
8.8           Set-off.  Any Claim that is finally resolved pursuant to Section
8.4 and results in Seller owing an amount to a Purchaser Indemnitee, shall be
paid, at the Purchaser’s option, by (i) setoff against the Performance Payment
to the extent that any Performance Payment is due and owing to the Seller but
not yet paid, (ii) requiring the Seller to make such payment by cash or (iii)
any combination of subparts (i) and (ii) of this sentence.
 
SECTION 9.          Miscellaneous Provisions
 
9.1           Further Assurances.   Each party hereto shall and shall cause its
Affiliates to execute and/or cause to be delivered to each other party hereto
such instruments and other documents, and shall take such other actions, as such
other party may reasonably request for the purpose of carrying out or evidencing
any of the Transactions.
 
9.2           Fees and Expenses.   Other than as specifically set forth in this
Agreement, all fees and expenses incurred in connection with this Agreement and
the Transactions shall be paid by the party incurring such expenses.
 
9.3           Notices.   Any notice or other communication required or permitted
to be delivered to any party under this Agreement shall be in writing and shall
be delivered by hand, by certified or registered mail, by nationally recognized
courier or express delivery service or by confirmed facsimile.  Any such notice
or other communication shall be deemed to have been delivered and given (a) when
delivered, if delivered personally, (b) the business day after it is deposited
with such nationally recognized overnight courier service, if sent for overnight
delivery by a nationally recognized overnight courier service, (c) the day of
sending, if sent by facsimile prior to 5:00 p.m. (Eastern time) on any business
day or the next succeeding business day if sent by facsimile after 5:00 p.m.
(Eastern time) on any business day or on any day other than a business day or
(d) ten business days after the date of mailing, if mailed by certified or
registered mail, postage prepaid, in each case, to the following address or, if
applicable, facsimile number, or to such other address or addresses or facsimile
number or numbers as such party may subsequently designate to the other parties
by notice given hereunder:
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
64

--------------------------------------------------------------------------------

 
 
if to the Purchaser:
 
Immucor, Inc.
3130 Gateway Drive
Norcross, GA 30071
Attention:  Chief Executive Officer and General Counsel
Facsimile:  (770) 242-8930


with a copy (which copy shall not constitute notice) to:
 
IVD Holdings Inc.
c/o TPG Capital, L.P.
345 California Street, Suite 3300
San Francisco, CA 94104
Attention:  General Counsel
Facsimile:  (415) 743-1501


with a copy (which copy shall not constitute notice) to:
 
Ropes & Gray LLP
111 South Wacker Drive
46th Floor
Chicago, IL 60606
Attention:  Neill Jakobe
Facsimile:  (312) 845-5500


if to the Seller:
 
Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, CA 92121
Attention:  Legal Department
Facsimile:  (858) 410-8637


with a copy (which copy shall not constitute notice) to:
 
Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attn:  Steven M. Przesmicki, Esq.
Facsimile:  (858) 550-6420
 
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
65

--------------------------------------------------------------------------------

 
 
9.4           Headings.   The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
9.5           Counterparts.  This Agreement may be executed in several
counterparts and by facsimile or electronic transmission, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement.
 
9.6           Governing Law; Venue.
 
(a)           This Agreement, and any Proceeding arising out of or relating to
this Agreement or the negotiation or performance hereof (whether based in
contract, tort, statute or otherwise) shall be construed and enforced in
accordance with, and governed in all respects by, the internal laws of the State
of Delaware (without giving effect to principles of conflicts of laws).
 
(b)           Subject to Section 1.3,  Section 1.6 and Section 6.10, any
Proceeding arising out of or relating to this Agreement or the negotiation or
performance hereof (whether based in contract, tort, statute or otherwise) shall
be brought or otherwise commenced exclusively in the Delaware Court of Chancery
(and if such court lacks or declines jurisdiction, in any federal court in the
State of Delaware, and if such court lacks or declines jurisdiction, in the
Superior Court of the State of Delaware).  Each party hereto:
 
(i)           expressly and irrevocably consents and submits to the exclusive
jurisdiction of the courts specified (as specified) in the first paragraph of
this Section 9.6(b), in connection with any such Proceeding;
 
(ii)           agrees that service of any process delivered by a nationally
recognized overnight courier service addressed to it at the address set forth in
Section 9.3 shall constitute effective service of such process for purposes of
any such Proceeding; and
 
(iii)           agrees not to assert (by way of motion, as a defense or
otherwise), in any such Proceeding any claim that it is not subject personally
to the jurisdiction of such court, that such Proceeding has been brought in an
inconvenient forum, that the venue of such Proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court.
 
9.7           Successors and Assigns.   This Agreement shall be binding
upon:  the Seller and its successors and assigns (if any) and the Purchaser and
its successors and assigns (if any).  This Agreement shall inure to the benefit
of the Seller, the Purchaser and their respective successors and assigns (if
any) of the foregoing and those Persons described in Section 9.12.  The Seller
hereby agrees that the Purchaser may assign its rights under this Agreement for
collateral purposes.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
66

--------------------------------------------------------------------------------

 
 
9.8          Specific Performance.  Each party agrees that (a) in the event of
any breach or threatened breach by the other party hereto of any covenant,
obligation or other provision set forth in this Agreement, the non-breaching
party may be irreparably harmed, and shall be entitled (in addition to any other
remedy that may be available to it under this Agreement) to commence an action
to seek (i) a decree or order of specific performance or mandamus to enforce the
observance and performance of such covenant, obligation or other provision, and
(ii) an injunction restraining such breach or threatened breach; and (b) the
non-breaching party shall not be required to provide any bond or other security
in connection with any such decree, order or injunction or in connection with
such action.
 
9.9          Waiver.   No failure on the part of any Person to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of any Person in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy.  No Person shall be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such Person; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.
 
9.10        Amendments.   This Agreement may not be amended, modified, altered
or supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Purchaser and the Seller.
 
9.11        Severability.   Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.  In the event such court
does not exercise the power granted to it in the prior sentence, the parties
hereto agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.
 
9.12        Parties in Interest.  Except for the provisions of Section 4.7 and
Section 6 and Section 8 hereof, none of the provisions of this Agreement is
intended to provide any rights or remedies to any Person other than the parties
hereto and their respective successors and assigns (if any).
 
9.13        Entire Agreement.   This Agreement and the other agreements referred
to herein constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among or between any of the parties with
respect to the subject matter hereof and thereof.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
67

--------------------------------------------------------------------------------

 
 
9.14        Construction.
 
(a)           For purposes of this Agreement, whenever the context
requires:  the singular number shall include the plural, and vice versa; the
masculine gender shall include the feminine and neuter genders; the feminine
gender shall include the masculine and neuter genders; and the neuter gender
shall include the masculine and feminine genders.
 
(b)           The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.
 
(c)           As used in this Agreement, the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation.”
 
(d)           Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.
 
(e)           Only that information which (i) has been posted to the electronic
datasite maintained by Merrill Corporation under the data room entitled “Project
GP Thor” and made accessible to Purchaser, its Affiliates and/or the Purchaser’s
legal counsel or accountants at least two business days prior to the date hereof
or (ii) was delivered to Purchaser, its Affiliates and/or the Purchaser’s legal
counsel or accountants by email at least  two business days prior to the date
hereof, in each case shall be considered to have been “delivered” or “made
available” to the Purchaser for purposes of this Agreement.  Electronic copies
of all such items or information described in subpart (i) above shall be
provided to Purchaser on compact disc or DVD prior to Closing.
 
(f)           Any information disclosed in any Part of the Disclosure Schedule
with respect to any representation, warranty or covenant set forth herein shall
be deemed disclosed and incorporated by reference in any other Part of the
Disclosure Schedule with respect to any other representation, warranty or
covenant set forth herein to the extent such information is disclosed in such a
way as to make its relevance to the information called for by such other Part of
the Disclosure Schedule reasonably apparent on its face.
 


 
9.15           Waiver of Jury Trial.   TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (INCLUDING ANY COUNTERCLAIM)
DESCRIBED IN SECTION 9.6(b).  THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY SUCH PROCEEDING AND THAT SUCH ACTIONS
WILL INSTEAD BE TRIED IN A COURT BY A JUDGE SITTING WITHOUT A JURY.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
68

--------------------------------------------------------------------------------

 
 
The parties to this Agreement have caused this Agreement to be executed and
delivered as of the date first written above.


 

 
PURCHASER:


Immucor, Inc.,
a Georgia corporation


By:      /s/ William A. Hawkins III                       
Name: William A. Hawkins III                    
Title:   President and CEO                           




SELLER:


Gen-Probe Incorporated,
a Delaware corporation


By:       /s/ Glenn P. Muir                                      
Name: Glenn P. Muir                                       
Title:   Executive Vice President and CFO   

 
 
 
[Signature Page to Stock Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
CERTAIN DEFINITIONS


For purposes of this Agreement (including this Exhibit A):
 
“2012 Revenue Statement” has the meaning set forth in Section 1.6(c).
 
“2013 Revenue Statement” has the meaning set forth in Section 1.6(c).
 
“Accounting Principles” means in accordance with GAAP, consistently applied,
using the same accounting methods, principles, practices, procedures and
estimation methodologies as those used in the preparation of the Company
Financial Statements, subject in each case to those exceptions set forth on
Exhibit B-1.
 
“Acquired Companies” mean GPH, GTI and each of their direct and indirect
subsidiaries.
 
“Affected Employees” has the meaning set forth in Section 4.5(a).
 
“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.
 
“Agreed Portion” has the meaning set forth in Section 8.4(a).
 
 “Agreement” means the Stock Purchase Agreement to which this Exhibit A is
attached (including the Disclosure Schedule), as it may be amended from time to
time.
 
“Ancillary Agreements” means the Transition Services Agreement, the Sublease
Agreement and each of the certificates described in Section 1.5(a)(v) and
Section 1.5(b)(iii).
 
“Asserted Damages Amount” has the meaning set forth in Section 8.4(a).
 
“Assigned Affiliate Contracts” has the meaning set forth in Section 2.14(f).
 
“Assumed Bonus” has the meaning set forth in Section 4.5(c).
 
“Assumed Individuals” has the meaning set forth in Section 4.5(f).
 
[*****]
 
“Business” means the LIFECODES business as conducted and presently proposed to
be conducted by the Acquired Companies across the transplant diagnostics,
transfusion medicine and specialty coagulation segments, including the
development, manufacture and sale of assays (and other Company Products) to
prevent, screen, and/or monitor for immune responses in the transplant
diagnostics, transfusion medicine and specialty coagulation segments.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-1

--------------------------------------------------------------------------------

 
 
“Cash and Cash Equivalents” means, with respect to any Person, the aggregate
amount of cash and cash equivalents held by such Person, as determined in
accordance with GAAP, consistently applied, less (i) the aggregate amount of
outstanding checks or drafts of such Person that have not posted plus (ii)
checks received by such Person that have not been posted less (iii) any such
amounts that are not freely available to such Person because such amount (A) is
held in a jurisdiction where it cannot be transferred to another jurisdiction
due to exchange controls or other statutory provisions or (B) is required to be
held as minimum capital, security deposit, collateral or in escrow as a result
of statutory, regulatory or contractual requirements and less (iv) lease,
sublease and customer deposits (excluding customer prepayments for products or
services for which the Acquired Companies are current in the performance or
delivery thereof).
 
“Cash Target” means [*****].
 
“Change of Control Payment” means (a) any bonus, severance or other payment or
compensation that is created, accelerated, accrues or becomes payable by any
Acquired Company to any present or former director, stockholder, employee,
independent contractor or consultant thereof, including pursuant to any
employment agreement, benefit plan or any other Contract, including any Taxes
payable on or triggered by any such payment, with or without the passage of
time, as a result of the Transactions, and (b) any fees, expenses, liabilities
or obligations that are triggered or become due or payable, with or without the
passage of time, in whole or in part to vendors, suppliers, customers, employees
or consultants pursuant to any Company Contract or any Contract to which the
Seller or its Affiliates is a party (in each case as such Contracts are in
effect as of the Closing), in each case as a result of the Transactions
(including any fees that arise as a result of any assignment of Contracts from
the Seller and/or its Affiliates to any Acquired Company or the Purchaser and/or
its other subsidiaries); excluding, in all cases, any such payments,
compensation, Taxes or fees paid by Seller at Closing or by Seller or the
Acquired Companies prior to the Closing or that are not payable or reimbursable
by any Acquired Company or the Purchaser and/or its other subsidiaries.
 
“Claim” has the meaning set forth in Section 8.4(a).
 
“Claim Notice” has the meaning set forth in Section 8.5(a).
 
“Clayton Act” means the Clayton Antitrust Act of 1914, as amended.
 
“Closing” has the meaning set forth in Section 1.4.
 
“Closing Date” has the meaning set forth in Section 1.4.
 
“Closing Date Cash” means the Cash and Cash Equivalents of the Acquired
Companies immediately before the Closing.
 
“Closing Date Indebtedness” means the Indebtedness of the Acquired Companies
immediately before the Closing.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-2

--------------------------------------------------------------------------------

 
 
“Closing Date Transaction Expenses” means, without duplication, all costs, fees
and expenses incurred by the Acquired Companies and the Seller in connection
with or in anticipation of the negotiation, execution and delivery of this
Agreement and any Ancillary Agreements or the consummation of the Transactions
or in connection with or in anticipation of any alternative transactions
considered by the Seller to the extent such costs, fees and expenses are payable
or reimbursable by any Acquired Company or the Purchaser, including, in each
case  (without duplication) (i) all fees and expenses payable to the Acquired
Companies’ and Seller’s financial advisor(s) and all other brokerage fees,
commissions, finders’ fees or financial advisory fees so incurred, (ii) the fees
and expenses of the Acquired Companies’ and Seller’s legal and accounting
advisors and all other fees and expenses of consultants and other experts and
advisors so incurred, (iii) all Change of Control Payments; excluding, in all
cases, any such costs, fees and expenses paid by Seller at Closing or by Seller
or the Acquired Companies prior to the Closing or that are not payable or
reimbursable by any Acquired Company or the Purchaser and/or its other
subsidiaries, (iv) [*****], unless such payment is made by Seller prior to
Closing.
 
“Closing Date Working Capital” means the Working Capital of the Acquired
Companies immediately before the Closing.
 
“Closing Payment” has the meaning set forth in Section 1.2.
 
“Closing Statement” has the meaning set forth in Section 1.3(b).
 
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
[*****]
 
“Commingled Contract” means any Contract pursuant to which the Seller or any of
its Affiliates (other than the Acquired Companies), on the one hand, and any
Acquired Company, on the other hand, both provide products or services to any
third party.
 
“Company Affiliate” means any Person under common control with the Acquired
Companies within the meaning of Sections 414(b), (c), (m) and (o) of the Code,
and the regulations issued thereunder.
 
“Company Contract” means any Contract: (a) to which any of the Acquired
Companies is a party; (b) by which the Acquired Companies or any of their
respective assets is or may become bound or under which any of the Acquired
Companies has, or may become subject to, any obligation; or (c) under which any
of the Acquired Companies has or may acquire any right or interest, which, for
the avoidance of doubt, shall include any Contract pursuant to which the Seller
will or will cause its Affiliates to assign, convey and transfer to any Acquired
Company for the purposes of carrying out or evidencing the Transactions.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-3

--------------------------------------------------------------------------------

 
 
“Company Domain Name” means any internet domain name owned, maintained, or
operated at any time by or on behalf of the Acquired Companies.
 
“Company Employee” means any current or former employee, independent contractor
or director of any of the Acquired Companies.
 
“Company Employee Agreement” means each management, employment, severance,
indemnification, consulting, relocation, repatriation or expatriation agreement,
letter or other Contract between any of the Acquired Companies or any Company
Affiliate and any Company Employee, whether or not reduced to writing, with
respect to which any of the Acquired Companies would reasonably be expected to
have any liability or obligation after the Closing.
 
“Company Employee Plan” means any material plan, program, policy, practice,
Contract or other arrangement providing for compensation, severance, termination
pay, deferred compensation, performance awards, stock or stock-related awards,
phantom equity awards, vacation, health, welfare, taxable fringe benefits or
other employee benefits or remuneration of any kind, whether written, unwritten
or otherwise, funded or unfunded, including each “employee benefit plan,” within
the meaning of Section 3(3) of ERISA (whether or not ERISA is applicable to such
plan), that is maintained, contributed to, or required to be contributed to, by
any of the Acquired Companies or any Company Affiliate for the benefit of any
Company Employee (or their respective dependents), and with respect to which any
of the Acquired Companies would reasonably be expected to have any liability or
obligation after the Closing, except such definition shall not include any
Company Employee Agreement.
 
“Company Financial Statements” has the meaning set forth in Section 2.4(a).
 
“Company IP” means all Intellectual Property Rights owned by or exclusively
licensed to any of the Acquired Companies.
 
“Company IP Contract” means any Contract to which any of the Acquired Companies
is a party or by which any of the Acquired Companies is bound, that contains any
assignment or license of, or covenant not to assert or enforce, any Intellectual
Property Right.
 
“Company Pension Plan” means each Company Employee Plan that is an “employee
pension benefit plan,” within the meaning of Section 3(2) of ERISA.
 
“Company Product” means any assay, instrument, software or ancillary products
developed, manufactured and/or sold by the Acquired Companies or the Business to
prevent, screen for, diagnose, measure and/or monitor immune-mediated disorders
that arise from the transplantation of tissues, the transfusion of blood
products, platelet irregularities, the infusion of drugs or the dysfunction of
the immune system itself.
 
“Company Securities” mean (a) shares of capital stock or other voting securities
of any of the Acquired Companies; and (b) securities of any of the Acquired
Companies convertible into or exchangeable for shares of capital stock or voting
securities of any of the Acquired Companies.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-4

--------------------------------------------------------------------------------

 
 
“Competing Business” means the LIFECODES business as conducted by the Acquired
Companies and presently proposed to be conducted by the Acquired Companies, in
each case as of the date hereof, across the transplant diagnostics, transfusion
medicine and specialty coagulation segments.  [*****]
 
“Competitive Component” has the meaning set forth in Section 4.10(b).
 
 “Composite Marks” means any marks, company, corporate or business names, domain
names or any other names with a source indicating function comprising in part of
any of the Retained Names and Marks, irrespective of whether any of the
foregoing are registered or unregistered.
 
“Consent” means any approval, consent, ratification, notification, permission,
waiver or authorization (including any Governmental Authorization).
 
 “Contract” means any written, oral, implied or other agreement, contract,
understanding, promise, obligation, arrangement, instrument, note, guaranty,
indemnity, representation, warranty, deed, assignment, power of attorney,
certificate, purchase order, work order, insurance policy, benefit plan,
commitment, covenant, assurance or undertaking of any nature.
 
“COTS Software” means any non-customized software that is (a) licensed solely in
executable or object code form pursuant to a nonexclusive, internal use software
license, (b) not incorporated into the development, manufacturing, or
distribution of, the products or services of the Acquired Companies and (c)
generally available on standard terms for less than $25,000.
 
“Currency Conversion Rates” means (a) for Revenue recognized in each month
during the period starting on January 1, 2012 and ending at 11:59 PM (Eastern
time) on June 30, 2012, for each such month, the average of the daily closing
interbank currency conversion rates quoted in the Wall Street Journal, New York
City edition, in such month (b) for Revenue recognized during the period
beginning on July 1, 2012 and ending at 11:59 PM (Eastern Time) on December 31,
2012, a Euro to U.S. Dollars exchange rate of €0.79660 to $1.00 U.S. Dollar and
a Japanese Yen to U.S. Dollar exchange rate of ¥80.0000 to $1.00 and (c) for
Revenue recognized during the period beginning on January 1, 2013 and ending at
11:59 PM (Eastern time) on December 31, 2013, excluding any such dates described
in clause (i) hereof, a Euro to U.S. Dollars exchange rate of €0.78015 to $1.00
U.S. Dollar and a Japanese Yen to U.S. Dollar exchange rate of ¥80.0000 to
$1.00.
 
“Damages” shall include any loss, damage, deficiency, injury, Liability, claim,
demand, settlement, judgment, bonds, dues, assessment, award, fine, penalty,
Tax, Encumbrance, fee (including any legal fee, expert fee, accounting fee or
advisory fee), charge, cost (including any cost of investigation, defense and
enforcement of this Agreement)) or expense of any nature; provided, however,
that “Damages” shall not include any punitive or speculative damages (except to
the extent payable in connection with Third Party Claims under Section
8.5); provided, further, that all Damages resulting from an indemnification
Claim will be calculated net of (a) any cash proceeds actually recovered under
an insurance policy (net of costs and expenses of collection and any reasonably
probable increase in insurance premiums to the extent attributable to the
payment of such Damages), (b) any net Tax benefits actually received in cash or
cash reduction of Taxes actually owed by the Purchaser or any Acquired Company
within the taxable year of when the indemnification payment is actually made as
a result of the event(s) giving rise to such Damages, which shall be determined
assuming that the Purchaser or any Acquired Company, as the case may be, first
utilizes any other Tax assets or attributes before utilizing any Tax benefits
generated by such Damages and after taking into account the Tax consequences of
all payments made and received by the Purchaser or any Acquired Company in
connection with a Claim and (c) any amounts specifically included in the
determination of the Closing Date Working Capital (as finally determined in
accordance with Section 1.3(b)).
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-5

--------------------------------------------------------------------------------

 
 
“DCP Participants” has the meaning set forth in Section 4.5(g).
 
“Deductible” has the meaning set forth in Section 8.3(a).
 
“Deferred Compensation Plan” has the meaning set forth in Section 8.3(a).
 
“Determination Date” has the meaning set forth in Section 1.3(b).
 
“Disclosure Schedule” means the schedule (dated as of the date of this
Agreement) delivered to the Purchaser on behalf of the Seller.
 
“Discontinued or Divested Product Revenue” means, with respect to any Company
Product that is discontinued or the rights to which are sold or transferred to a
third party (for clarity excluding sales in the Ordinary Course of Business)
during either Performance Period, the Revenue of such Company Product [*****]
realized by the Acquired Companies or any of their Affiliates, from sales or
licenses to unrelated third parties during the 12 months preceding the date such
Company Product was discontinued, sold or transferred, without duplication of
any current year sales already included in the calculation of Revenue.
 
Notwithstanding the foregoing, [*****].
 
“Dispute Notice” has the meaning set forth in Section 1.3(b).
 
“Distributor Margin” means, with respect to each Company Product and each
service provided by the Acquired Companies that is sold through a distributor,
[*****].
 
“Divestiture” has the meaning set forth in Section 1.6(e).
 
“Divestiture Revenue Statement” has the meaning set forth in Section 1.6(c).
 
“D&O Indemnified Parties” has the meaning set forth in Section 4.7(a).
 
“Dispute Auditor” has the meaning set forth in Section 1.3(b).
 
“DOJ” has the meaning set forth in Section 4.3(b).
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-6

--------------------------------------------------------------------------------

 
 
“Encumbrance” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
 
“Entity” means any corporation, general partnership, limited partnership,
limited liability partnership, joint venture, estate, trust, cooperative,
foundation, union, company (including any limited liability company or joint
stock company), firm or other enterprise, association, organization or entity.
 
“Environmental Law” means any federal, state, local or foreign law, statute,
ordinance, rule, regulation, code, or final and enforceable license, permit,
authorization, approval, consent, order, judgment, decree, injunction,
requirement or agreement with any Governmental Body governing or relating to (a)
the protection, preservation or restoration of the environment or human health
or safety, or (b) the exposure to, or the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, production, release
or disposal of Hazardous Substances.
 
“Equity Interests” means, with respect to any Person, (a) any capital stock,
partnership or membership interest, unit of participation or other similar
interest (however designated) in such Person and (b) any option, warrant,
purchase right, conversion right, exchange right or other contractual obligation
which would entitle any other Person to acquire any such interest in such Person
or otherwise entitle any other Person to share in the equity, profits, earnings,
losses or gains of such Person (including stock appreciation, phantom stock,
profit participation or other similar rights).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Estimated Closing Date Cash” has the meaning set forth in Section 1.3(a).
 
“Estimated Closing Date Indebtedness” has the meaning set forth in Section
1.3(a).
 
“Estimated Closing Date Transaction Expenses” has the meaning set forth in
Section 1.3(a).
 
“Estimated Closing Date Working Capital” has the meaning set forth in Section
1.3(a).
 
“Estimated Closing Statement” has the meaning set forth in Section 1.3(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“FCPA” has the meaning set forth in Section 2.16(b).
 
“FDA” means the United States Food and Drug Administration.
 
“FDCA” means the Federal Food, Drug and Cosmetic Act of 1938, as amended
(including the rules and regulations promulgated thereunder).
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-7

--------------------------------------------------------------------------------

 
 
“Federal Trade Commission Act” means the Federal Trade Commission Act, as
amended.
 
“Financial Statement Packet” shall mean a packet including (i) a consolidated
balance sheet and income statement of the Acquired Companies estimated as of the
Closing Date, (ii) a consolidating balance sheet and income statement of the
Acquired Companies to show, as of the Closing Date, (a) GTI and its
subsidiaries, (b) GPH and its subsidiaries, (c) intercompany eliminations, and
(d) reclassified costs, and (iii) reasonable supporting details of the income
statement and balance sheet for each of GTI and its subsidiaries, GPH and its
subsidiaries, intercompany eliminations and reclassified costs.
 
“First Performance Payment” has the meaning set forth in Section 1.6(a).
 
“First Performance Period” has the meaning set forth in Section 1.6(a).
 
 “Foreign Corporation Benefit Plan” has the meaning set forth in Section
2.20(c).
 
 “FTC” has the meaning set forth in Section 4.3(b).
 
“Fundamental Representations” means the representations and warranties contained
in Section 2.1(a) (Due Organization, Good Standing and Corporate Power), Section
2.3 (Capitalization, Etc.), Section 2.6(a) (Assets), Section 2.25 (Authority,
Binding Nature of Agreements), Section 2.26(a) (Non-Contravention), Section 2.29
(Brokers), Section 3.1(a) (Due Organization, Good Standing and Corporate Power),
Section 3.4 (Authority, Binding Nature of Agreements), Section 3.6(a)
(Non-Contravention) and Section 3.9 (Brokers).
 
“GAAP” means United States generally accepted accounting principles.
 
“Governmental Authorization” means any: (a)  permit, license, certificate,
franchise, concession, approval, consent, ratification, permission, clearance,
confirmation, endorsement, waiver, certification, designation, rating,
registration, qualification or authorization that is, or has been issued,
granted, given or otherwise made available by or under the authority of any
Governmental Body or pursuant to any Legal Requirement; or (b) right under any
Contract with any Governmental Body.
 
“Governmental Body” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal); (d)
multi-national organization or body; or (e) individual, Entity or body
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military, arbitral or taxing authority or
power of any nature.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-8

--------------------------------------------------------------------------------

 
 
“Government Official” means (i) an officer, agent or employee of a Governmental
Body, government-owned enterprise (or any agency, department or instrumentality
thereof), political party or public international organization, (ii) a candidate
for government or political office, or (iii) an agent, officer, or employee of
any entity owned by a government.
 
“GPH” means Gen-Probe Holdings, Inc., a Delaware corporation.
 
“GPH Common Stock” means the common stock of GPH, par value $0.01.
 
“GPH Shares” has the meaning set forth in the recitals.
 
“GTI” means Gen-Probe GTI Diagnostics Holding Company, a Delaware corporation.
 
“GTI Common Stock” means the common stock of GTI, par value $0.01.
 
“GTI Shares” has the meaning set forth in the recitals.
 
“Hazardous Substances” mean any substance (including petroleum substances), or
waste  regulated or identified as a pollutant, contaminant, hazardous waste,
toxic material (including mold), or radioactive material under any Environmental
Law.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
 “In-Licensed IP” has the meaning set forth in Section 2.12(b).
 
“Indebtedness” means, with respect to any Person, and without duplication, all
Liabilities, including all obligations in respect of principal, accrued
interest, penalties, fees and premiums, of such Person for (a) indebtedness for
borrowed money or the deferred price of property, goods or services (other than
trade and other payables incurred in the Ordinary Course of Business), such as
reimbursement and other obligations for surety bonds and letters of credit, (b)
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
capital lease obligations, if any, that are not reflected in the Unaudited
Interim Balance Sheet, (d) any amounts in respect of letters of credit and
bankers’ acceptances, (e) accounts payable by any Acquired Company due and owing
to Seller or any of its Affiliates (other than any other Acquired Company), (f)
deferred revenue amounts outstanding for greater than three months (excluding
customer prepayments for products or services for which the Acquired Companies
are current in the performance or delivery thereof), (g) accrued restructuring
costs, if any, that are not reflected in the Unaudited Interim Balance Sheet and
(h) obligations under a guarantee of debt of others of the kinds referred to in
clauses (a) through (g) above.
 
“Indemnification Demand” has the meaning set forth in Section 8.4(a).
 
“Indemnified Party” means, with respect to an Indemnification Demand, each
Purchaser Indemnitee or Seller Indemnitee asserting the Claim contained therein
(or on whose behalf the Claim is asserted) under Section 8, as the case may be.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-9

--------------------------------------------------------------------------------

 
 
”Indemnifying Party” means, with respect to an Indemnification Demand, the party
or parties against whom such Claim contained therein may be or has been asserted
 
“Industrial Testing” means all testing for biopharmaceutical manufacturing
applications, water testing applications, food manufacturing applications,
environmental applications, veterinary applications, infection control
applications, and bioterrorism applications.
 
“Intellectual Property” means all data, formulae, inventions (whether or not
patentable), know-how, trade secrets, methods, processes, proprietary
information, protocols, specifications, techniques, algorithms, application
programming interfaces, circuit designs and assemblies, databases and data
collections, diagrams, logos, marks (including brand names, product names,
logos, and slogans), network configurations and architectures, photomasks,
schematics, software, software code (in any form including source code and
executable or object code), subroutines, test results, test vectors, user
interfaces, techniques, URLs, web sites, works of authorship, and other forms of
technology (whether or not embodied in any tangible form and including all
tangible embodiments of the foregoing such as instruction manuals, laboratory
notebooks, samples, studies and summaries).
 
“Intellectual Property Rights” mean and include all rights of the following
types, which may exist or be created under the laws of any jurisdiction in the
world: (a) rights associated with works of authorship, including exclusive
exploitation rights, copyrights, moral rights, and mask works; (b) trademark and
trade name rights and similar rights; (c) trade secret rights; (d) patents and
industrial property rights; (e) other proprietary rights in Intellectual
Property of every kind and nature; and (f) all registrations, renewals,
extensions, continuations, divisions, or reissues of, and applications for, any
of the rights referred to in clauses (a) through (e) above.
 
“Intercompany Accounts Payable” means any accounts payable owed by any Acquired
Company to Seller or any of its Affiliates (other than an Acquired Company).
 
“Intercompany Accounts Receivable” means any accounts, notes and other
receivables from Seller or any of its Affiliates (other than an Acquired
Company) to any Acquired Company.
 
 “Intercompany Indebtedness” means any Indebtedness of any Acquired Company to
Seller or any of its Affiliates (other than an Acquired Company).
 
“Interim Revenue Statement” has the meaning set forth in Section 1.6(c).
 
“IRS” means the United States Internal Revenue Service.
 
An individual shall be deemed to have “Knowledge” of a particular fact or other
matter if such individual is aware of such fact or other matter after due
inquiry and reasonable investigation.  The Seller or the Acquired Companies
shall be deemed to have “Knowledge” of a particular fact or other matter if any
of the Knowledge Persons has Knowledge of such fact or other matter.
 
“Knowledge Persons” means [*****].
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-10

--------------------------------------------------------------------------------

 
 
“Lapse Date” has the meaning set forth in Section 1.6(c).
 
“Leased Real Property” has the meaning set forth in Section 2.11.
 
“Legal Requirement” means any federal, state, local, municipal, foreign or other
law, statute, legislation, constitution, principle of common law, resolution,
ordinance, code, edict, decree, proclamation, treaty, convention, rule,
regulation, ruling, directive, pronouncement, requirement, specification,
determination, decision, order, writ, judgment, injunction, opinion or
interpretation that is enacted, adopted, passed, approved, promulgated, made,
implemented or otherwise put into effect by or under the authority of any
Governmental Body or any arbitrator, arbitration panel or arbitral forum.
 
“Liability” means any debt, obligation, duty or liability of any nature
(including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with GAAP and regardless of whether such debt, obligation, duty or
liability is immediately due and payable.
 
“Loan Documents” mean and include: (a) that certain Credit and Guaranty
Agreement dated August 1, 2012 by and among Hologic, Inc., the guarantors party
thereto (including certain of the Acquired Companies) and Goldman Sachs Bank
USA; (b) that certain Pledge and Security Agreement dated August 1, 2012 by and
among Hologic, Inc., the guarantors party thereto (including certain of the
Acquired Companies) and Goldman Sachs Bank USA; (c) that certain  Intercompany
Subordinated Demand Promissory Note dated August 1, 2012 by and among Hologic,
Inc. and certain subsidiaries thereof (including certain of the Acquired
Companies) and Goldman Sachs Bank USA, as collateral agent; (d) that certain
Collateral Questionnaire dated August 1, 2012 by and among Hologic, Inc., the
guarantors party thereto (including certain of the Acquired Companies) and
Goldman Sachs Bank USA; (e) that certain Patent Security Agreement dated August
1, 2012 by and among Hologic, Inc., the grantors party thereto (including
certain of the Acquired Companies) and Goldman Sachs Bank USA; (f) that certain
Trademark Security Agreement dated August 1, 2012 by and among Hologic, Inc.,
the grantors party thereto (including certain of the Acquired Companies) and
Goldman Sachs Bank USA; (g) those certain 6.25% Senior Notes due 2020 issued by
Hologic, Inc. pursuant to that certain Indenture dated as of August 1, 2012 by
and between, on the one hand, Wells Fargo Bank, National Association, as Trustee
and, on the other hand, Hologic. Inc. and certain subsidiaries thereof
(including certain of the Acquired Companies); and (h) that certain Exchange and
Registration Rights Agreement dated as of August 1, 2012 between Hologic, Inc.
and certain subsidiaries thereof (including the Acquired Companies) and the
initial purchasers with respect to the Initial Notes (as defined in the
Indenture) and any subsequent purchasers of Additional Notes (as defined in the
Indenture).
 
“Major Customers” has the meaning set forth in Section 2.28.
 
“Major Distributors” has the meaning set forth in Section 2.28.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-11

--------------------------------------------------------------------------------

 
 
“Major Suppliers” has the meaning set forth in Section 2.28.
 
“Material Adverse Effect on the Acquired Companies” means any event, condition,
state of facts, circumstance, development, change, effect or occurrence that,
when considered either individually or in the aggregate together with all other
events, conditions, states of facts, circumstances, developments, changes,
effects or occurrences, is or would reasonably be expected to be materially
adverse (i) to the business, properties, assets, condition (financial or
otherwise), operations or results of operations of the Acquired Companies, taken
as a whole, or (ii) to the ability of the Seller to timely perform any of its
obligations under this Agreement and/or consummate the Transactions, other than
in the case of clause (i) or (ii) above, any event, condition, state of facts,
circumstance, development, change, effect or occurrence resulting from (A)
changes in general economic, regulatory or political conditions or in the
securities, credit or financial markets in general, (B) general changes or
developments in the business in which the Acquired Companies operate, including
any changes in applicable Legal Requirements affecting such business, including
generally applicable rules, regulations and administrative policies of the FDA,
or published interpretations thereof, (C) the negotiation, execution,
announcement or performance of this Agreement or the transactions expressly
required hereby, including the impact of the foregoing on relationships with
customers, suppliers, employees and regulators, (D) the identity of the
Purchaser as the acquiror of the Acquired Companies, (E) any action taken by the
Acquired Companies expressly consented to by the Purchaser after the date
hereof, (F) any acts of terrorism or war or any natural disaster or
weather-related event, (G) changes in generally accepted accounting principles
or the interpretation thereof, or (H) any failure to meet internal or published
projections, forecasts or revenue or earning predictions or any downward
revisions for any period (provided that this clause (H) shall not be construed
as providing that the change, event, circumstance, development, occurrence or
state of facts giving rise to such failure does not constitute or contribute to
a Material Adverse Effect on the Acquired Companies), except, in the case of the
foregoing clause (A), (B), (F) or (G), to the extent such changes or
developments referred to therein would reasonably be expected to have a
disproportionate negative impact on the Acquired Companies, taken as a whole,
compared to other comparable participants in the Acquired Companies’ industries.
 
“Material Adverse Effect on the Purchaser” means any event, condition, state of
facts, circumstance, development, change, effect or occurrence that is
materially adverse to the ability of the Purchaser to timely perform its
obligations under this Agreement.
 
“Material Contracts” has the meaning set forth in Section 2.14(a).
 
“Medical Product” has the meaning set forth in Section 2.27(a).
 
“Negative Working Capital Adjustment” means the amount, if any, by which the
Closing Date Working Capital is less than [*****].
 
“Non-Assert Activities” has the meaning set forth in Section 4.13(d).
 
“Non-Assert Patent Rights” has the meaning set forth in Section 4.13(d).
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-12

--------------------------------------------------------------------------------

 
 
“Non-Disclosure Agreement” means the Confidential Disclosure Agreement by and
between the Seller and the Purchaser, dated May 30, 2012.
 
“Non-U.S. Subsidiary” means a subsidiary of GPH or GTI that is not a “United
States person”, as defined in Section 7701(a)(3) of the Code.
 
“Order” means any (a) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, writ or
award that is or has been issued, made, entered, rendered or otherwise put into
effect by or under the authority of any court, administrative agency or other
Governmental Body or any arbitrator or arbitration panel; or (b) Contract with
any Governmental Body that is or has been entered into in connection with any
Proceeding.
 
“Ordinary Course of Business” means an action taken by any Person in the
ordinary course of such Person’s business as currently conducted that is
consistent in all material respects with the past customs and practices of such
Person and that is taken in the ordinary course of the normal day-to-day
operations of such Person.
 
“Organizational Documents” has the meaning set forth in Section 2.2(a)(i).
 
“Outside Date” means [*****].
 
“Owned Company IP” means all Intellectual Property Rights owned by any of the
Acquired Companies.
 
“Performance Payments” has the meaning set forth in Section 1.6(a).
 
“Performance Periods” has the meaning set forth in Section 1.6(a).
 
“Permitted Encumbrances” means (a) Encumbrances arising under or related to the
Indebtedness, (b) Encumbrances for current Taxes, assessments and other charges
of Governmental Body not yet due and payable or being contested in good faith by
appropriate proceedings for which collection or enforcement against the property
is stayed and for which appropriate reserves have been established in accordance
with GAAP and disclosed on the face of the Year-End Balance Sheet, (c)
mechanics’, workmens’, repairmen’s, warehousemen’s, carriers’ or other like
Encumbrances arising or incurred in the Ordinary Course of Business or by
operation of any Legal Requirement if the underlying obligations are not
delinquent or otherwise in default, and (d) with respect to any of the Acquired
Companies’ interest in real property (i) any conditions that may be shown by a
current, accurate survey, (ii) easements, encroachments, restrictions,
rights-of-way and any other non-monetary title defects and (iii) zoning,
building and other similar restrictions; provided, however, that none of the
foregoing described in this clause (d) will individually or in the aggregate
impair the continued use and operation of the property to which they relate in
the business of the Acquired Companies as presently conducted.
 
“Person” means any individual, Entity or Governmental Body.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-13

--------------------------------------------------------------------------------

 
 
“Pipeline Products” means [*****] currently under development, in each case
having the functionality and technical specifications as currently contemplated
by the Acquired Companies.
 
“Positive Working Capital Adjustment” means the amount, if any, by which the
Closing Date Working Capital exceeds [*****].
 
“Post-Closing Tax Periods” means all Tax periods (or portions thereof) that are
not Pre-Closing Tax Periods.
 
“Pre-Closing Income Return” has the meaning set forth in Section 6.3(a).
 
“Pre-Closing Tax Periods” means all Tax periods ending on or before the Closing
Date and the portion through the end of the Closing Date for any taxable period
that includes (but does not end on) the Closing Date.
 
“Pre-Closing Return” has the meaning set forth in Section 6.3(a).
 
“Proceeding” means any claim, action, cause of action, suit (whether in contract
or tort or statute or otherwise), audit, controversy, assessment, grievance,
investigation, opposition, interference, mediation, charge, complaint, demand,
litigation, arbitration, notice or proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding and any informal
proceeding), prosecution, contest, hearing, inquiry, inquest, dispute or
examination that in each case is or has been commenced, brought, conducted or
heard by or before, or that otherwise has involved or would reasonably be
expected to involve, any Governmental Body or any arbitrator, arbitral forum,
mediator or arbitration panel.
 
“Purchase Price” has the meaning set forth in Section 1.2.
 
“Purchaser” has the meaning set forth in the preamble.
 
“Purchaser Indemnitee” means the Purchaser and each of its Affiliates
(including, following the Closing, each Acquired Company), and the
Representatives, Affiliates, successors and assigns of each of the foregoing
Persons.
 
“Qualified Benefit Plan” has the meaning set forth in Section 2.20(d).
 
“Real Property Lease” has the meaning set forth in Section 2.11.
 
“Registered IP” means all Intellectual Property Rights that are registered,
filed, or issued under the authority of any Governmental Body, including all
patents, registered copyrights, registered mask works, and registered trademarks
and all applications for any of the foregoing.
 
“Regulatory Law” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act and all other federal, state and foreign, if any,
statutes, rules, regulations, orders, decrees, administrative and judicial
doctrines and other Legal Requirements that are designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-14

--------------------------------------------------------------------------------

 
 
“Related Party” means (a) each of the stockholders of the Acquired Companies;
(b) each individual who is an officer or director of any of the Acquired
Companies; (c) each member of the immediate family of each of the individuals
referred to in clause (a) and (b) above; and (d) any trust or other Entity
(other than the Acquired Companies) in which any one of the Persons referred to
in clauses (a), (b) or (c) above holds (or in which more than one of such
Persons collectively hold) beneficially or otherwise, a material voting,
proprietary, equity or other financial interest.
 
“Representatives” has the meaning set forth in Section 4.9(a).
 
“Response” has the meaning set forth in Section 8.4(a).
 
“Retained Individuals” has the meaning set forth in Section 4.5(f).
 
“Retained Names and Marks” shall mean, collectively, (i) the name and mark
“Gen-Probe” in all existing and future forms, combinations and derivatives
thereof, together with all related trademarks, service marks, logos, trade
dress, general look and feel of the webpages primarily related to the Business,
design elements and symbols and other source-indicating symbols and elements.
 
“Revenue” means, without duplication, with respect to any Performance Period and
the calculation of any Performance Payment for such Performance Period, the
aggregate net sales to third parties of Company Products (including products of
the Acquired Companies or the Business currently being developed as set forth on
Exhibit E) and services marketed and sold by one or more of the Acquired
Companies or any of their Affiliates, in each case, as determined in accordance
with GAAP, consistently applied:
 
plus, any royalty or license payments received by one or more of the Acquired
Companies or any of their Affiliates in respect of any rights granted with
respect to any Company Product or Acquired Company services; plus any
Discontinued or Divested Product Revenue; plus, any increased trade, quantity
and cash discounts, rebates, refunds, chargebacks, and any other allowances
actually paid to or taken by customers, in each case, solely to the extent such
increase was introduced by the Purchaser on Company Products following the
Closing to (a) [*****] (b) customers that purchase both Company Products and
products of the Purchaser and its subsidiaries (other than the Company
Products), but solely to the extent the Purchaser’s increase in such discounts,
rebates, refunds and chargebacks, and any other allowances actually paid or
taken by customers, is outside the Acquired Companies’ Ordinary Course of
Business, taking into account, in each case, geography, customer preferences,
manufacturing and other supply costs, market competition, customer credit terms,
profit potential, and regulatory, compliance and legal risks at the time of
sale;
 
minus, to the extent such amounts have been included in aggregate net sales as
set forth above, (i) special outbound packing, transportation, freight,
handling, postage charges and other charges such as insurance relating thereto
that are separately billed to the customer or prepaid, (ii) sales, excise, value
added, turnover, use and other like taxes or customs duties paid and any other
governmental charges, excluding net income tax, imposed upon the sale of such
Company Product or service;
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-15

--------------------------------------------------------------------------------

 
 
minus, any sales of Company Products or services that would violate Section
4.2(x) of this Agreement; minus, any amounts arising from or relating to
extraordinary items or amounts otherwise arising outside the Ordinary Course of
Business, including settlements, litigation recoveries, indemnification claims,
Tax refunds, earnout payments and other similar amounts not arising directly
from sales of the Company Products and Acquired Company services to third
parties; minus, any amounts arising from or relating to any acquisition of any
assets, securities, properties, products, interests or businesses (or any
division thereof) of any Person after the Closing, except for acquisitions of
inventory, equipment and raw materials relating to sales of Company Products in
the Ordinary Course of Business; minus, any amounts arising from or relating to
any sale, lease, transfer or divestiture of any of the Acquired Companies or any
of their respective assets, securities, properties, interests or businesses (or
any division thereof), except for the Discontinued or Divested Product Revenue,
as described above; minus, [*****]; and
 
minus any increase in the Acquired Companies’ bad debt expense for the
applicable Performance Period, but solely to the extent that (i) such increase
in bad debt expense results from actions taken by Seller and its Affiliates from
the date hereof to the Closing Date and (ii) the ratio of such bad debt expense
divided by net sales determined in accordance with GAAP for the Performance
Period exceeds the ratio of the Acquired Companies’ bad debt expense for the
twelve (12) month period ending on June 30, 2012 divided by the Acquired
Companies’ net sales determined in accordance with GAAP for the twelve (12)
month period ending on June 30, 2012.
 
For any sales that are invoiced in a currency other than U.S dollars, Revenue
will be calculated using the Currency Conversion Rate.
 
[*****]
 
“Second Performance Payment” has the meaning set forth in Section 1.5(a).
 
“Second Performance Period” has the meaning set forth in Section 1.5(a).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller” has the meaning set forth in the preamble.
 
“Seller Consolidated Group” has the meaning set forth in Section 2.18(h).
 
“Shares” has the meaning set forth in the recitals.
 
“Sherman Act” means the Sherman Antitrust Act of 1890, as amended.
 
“Statement Dispute Notice” has the meaning set forth in Section 1.6(c)
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-16

--------------------------------------------------------------------------------

 
 
“Straddle Period” has the meaning set forth in Section 6.4.
 
“Sublease Agreement” means that certain Sublease Agreement, in the form attached
hereto as Exhibit C.
 
“Surviving Corporation Plan” has the meaning set forth in Section 4.5(b).
 
“Target” has the meaning set forth in Section 4.10(b).
 
“Tax” means (a) any U.S. federal, state, local and non-U.S. taxes, customs,
imposts, duties, levies, tariffs and other like assessments and other charges of
any kind in the nature of (or similar to) taxes whatsoever (including, without
limitation, any income tax, franchise tax, capital gains tax, estimated tax,
gross receipts tax, profits tax, license tax, value-added tax, surtax, excise
tax, premium or windfall profits tax, ad valorem tax, transfer tax, stamp tax,
sales tax, use tax, property tax, business tax, occupation tax, inventory tax,
occupancy tax, withholding tax, social security tax, employment tax, escheat
obligations, environmental tax, customs duties, unemployment tax, disability
tax, unclaimed property tax, registration tax, alternative or add-on minimum
tax, severance tax or social security and payroll tax (or similar, including
FICA)), and any related charge or amount (including any fine, penalty or
interest, or addition thereto), that is, has been or may in the future be
imposed, assessed or collected by or under the authority of any Governmental
Body, in each case whether disputed or not and (b) any liability for the payment
of any amounts of the type described in clause (a) of this definition as a
result of being a member of an affiliated, consolidated, combined or unitary
group for any period, as a result of any tax sharing or tax allocation
agreement, arrangement or understanding, or as a result of being liable for
another Person’s taxes as a transferee or successor, by contract or otherwise.
 
“Tax Deductible” has the meaning set forth in Section 8.3(a).
 
“Tax Matter” has the meaning set forth in Section 6.6(a).
 
“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, claim for refund, notice,
notification, form, election, certificate or other document or information that
is required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Legal Requirement relating to any Tax, including any
schedule or attachment thereto, and including any amendment thereof.
 
“Tax Review Period” has the meaning set forth in Section 6.3(b).
 
“Transactions” means (a) the execution and delivery of the Agreement, (b) the
payment of fees and expenses in connection with this Agreement, (c) the
execution and delivery of each of the Ancillary Agreements, and (d) all other
transactions contemplated by the Agreement, including: (i) the sale of the
Shares by the Seller to the Purchaser in accordance with this Agreement, (ii)
the assignment of Contracts from Seller to any Acquired Company and (iii) the
performance by Seller and Purchaser of their respective obligations under this
Agreement.
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-17

--------------------------------------------------------------------------------

 
 
“Transfer” has the meaning set forth in Section 1.6(h).
 
“Transfer Taxes” has the meaning set forth in Section 6.7.
 
“Transition Services Agreement” means that certain Transition Services Agreement
dated as of the date hereof.
 
“Unaudited Interim Balance Sheet” has the meaning set forth in Section 2.4(a).
 
“Working Capital” means (i) the consolidated current assets of the Acquired
Companies (calculated in accordance with GAAP, consistently applied and
including only those types of assets reflected in the line items and accounts
set forth on Exhibit B-2 attached hereto) less (ii) the consolidated current
liabilities of the Acquired Companies (calculated in accordance with GAAP,
consistently applied and including only those types of assets reflected in the
line items and accounts set forth on Exhibit B-2 attached hereto).
 
[*****] Confidential material redacted and separately filed with the Securities
and Exchange Commission
 
A-18

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

  Page    
SECTION 1.SALE AND PURCHASE OF SHARES
1
1.1
Sale and Purchase of Shares
1
1.2
Purchase Price
1
1.3
Net Working Capital Adjustment
2
1.4
Closing
3
1.5
Closing Deliveries
4
1.6
Performance Payments
5
1.7
Withholding
8
SECTION 2.REPRESENTATIONS AND WARRANTIES OF THE SELLER
8
2.1
Due Organization, Good Standing and Corporate Power; Subsidiaries; Etc
8
2.2
Certificate of Incorporation and Bylaws
9
2.3
Capitalization, Etc
10
2.4
Financial Statements
11
2.5
Absence of Changes
12
2.6
Assets
12
2.7
Bank Accounts
12
2.8
Receivables
13
2.9
Inventory
13
2.10
Equipment, Etc
13
2.11
Real Property
13
2.12
Intellectual Property
14
2.13
Shared Services and Assets
16
2.14
Contracts
17
2.15
Liabilities
20
2.16
Compliance With Legal Requirements
20
2.17
Governmental Authorizations
21
2.18
Tax Matters
21
2.19
Employee and Labor Matters
25

 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page      
2.20
Employee Benefit Plans and Compensation
27
2.21
Environmental Matters
28
2.22
Insurance
29
2.23
Related Party Transactions
29
2.24
Proceedings; Orders
29
2.25
Authority; Binding Nature of Agreements
30
2.26
Non-Contravention; Consents
30
2.27
Regulatory Compliance
31
2.28
Customers, Distributors and Suppliers
32
2.29
Brokers
32
2.30
Product Liability
33
2.31
No Reliance
33
SECTION 3.REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
33
3.1
Due Organization, Good Standing and Corporate Power
33
3.2
Purchaser Liquid Reserves
33
3.3
Acquisition of Shares
34
3.4
Authority; Binding Nature of Agreements
34
3.5
Sophistication; Investigation
34
3.6
Non-Contravention; Consents
34
3.7
Proceedings
35
3.8
No Reliance
35
3.9
Brokers
35
SECTION 4.COVENANTS
36
4.1
Access to Information
36
4.2
Operation of the Businesses of the Acquired Companies
36
4.3
HSR Filing
39
4.4
Publicity
40
4.5
Employee Matters
41
4.6
Name Change
41

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page      
4.7
Director and Officer Liability
44
4.8
Intercompany Accounts
45
4.9
Exclusivity
45
4.10
Noncompetition and Nonsolicitation
46
4.11
Confidentiality
47
4.12
Notice of Developments
47
4.13
Further Assurances
48
4.14
Financing
48
4.15
Post-Closing Operation of the Business
49
4.16
Certain Post-Closing Transaction Expenses
49
SECTION 5.CONDITIONS TO OBLIGATIONS TO CLOSE
49
5.1
Conditions to the Obligation of Each Party
49
5.2
Conditions to the Obligations of the Purchaser
50
5.3
Conditions to the Obligations of the Seller
51
SECTION 6.TAX MATTERS.
51
6.1
Cooperation
51
6.2
Amendment of Tax Returns
51
6.3
Responsibility for Filing Tax Returns
52
6.4
Straddle Periods
54
6.5
Refunds
54
6.6
Tax Contests
54
6.7
Transfer Taxes
55
6.8
Tax Sharing Agreements
55
6.9
Payment of Taxes
56
6.10
Purchase Price Allocation
56
SECTION 7.TERMINATION
57
7.1
Termination Events
57
7.2
Effect of Termination
58
SECTION 8.INDEMNIFICATION, ETC.
58

 
 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page      
8.1
Survival of Representations and Covenants
58
8.2
Indemnification
59
8.3
Limitations
60
8.4
Indemnification Claims
62
8.5
Defense of Third Party Claims
63
8.6
No Circular Recover
64
8.7
Tax Treatment
64
8.8
Set-off
64
SECTION 9.MISCELLANEOUS PROVISIONS
64
9.1
Further Assurances
64
9.2
Fees and Expenses
64
9.3
Notices
64
9.4
Headings
66
9.5
Counterparts
66
9.6
Governing Law; Venue
66
9.7
Successors and Assigns
66
9.8
Specific Performance
67
9.9
Waiver
67
9.10
Amendments
67
9.11
Severability
67
9.12
Parties in Interest
67
9.13
Entire Agreement
67
9.14
Construction
68
9.15
Waiver of Jury Trial
68

 
 
iv

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page

 
EXHIBITS AND SCHEDULES
 

Exhibit A
Certain Definitions
Exhibit B-1 Exceptions to Accounting Principles Exhibit B-2 Working Capital Line
Items Exhibit C Form of Sublease Agreement Exhibit D Revenue Forecast Exhibit E
Products in Development

 
 
 
i.